



Exhibit 10.54


Execution Version





--------------------------------------------------------------------------------



TERM LOAN AGREEMENT


Dated as of July 22, 2016


by and among


WASHINGTON REAL ESTATE INVESTMENT TRUST,
as Borrower,


THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 12.5.,
as Lenders,
and


CAPITAL ONE, NATIONAL ASSOCIATION,
as Administrative Agent
______________________________________________________


CAPITAL ONE, NATIONAL ASSOCIATION


and


U.S. BANK NATIONAL ASSOCIATION
as Joint Lead Arrangers and Joint Bookrunners,
and


U.S. BANK NATIONAL ASSOCIATION
as Syndication Agent



--------------------------------------------------------------------------------







 

--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Article I. Definitions
1
 
 
 
 
Section 1.1. Definitions.
1
 
Section 1.2. General; References to Eastern Time.
30
 
Section 1.3. Financial Attributes of Unconsolidated Affiliates.
30
 
 
 
Article II. Credit Facility
30
 
 
 
 
Section 2.1. Loans.
32
 
Section 2.2. [Intentionally Omitted]
32
 
Section 2.3. [Intentionally Omitted]
32
 
Section 2.4. [Intentionally Omitted]
32
 
Section 2.5. Rates and Payment of Interest on Loans.
32
 
Section 2.6. Number of Interest Periods.
32
 
Section 2.7. Repayment of Loans.
32
 
Section 2.8. Prepayments.
33
 
Section 2.9. [Intentionally Omitted]
33
 
Section 2.10. Continuation.
33
 
Section 2.11. Conversion.
34
 
Section 2.12. Notes.
34
 
Section 2.13. Voluntary Reductions of the Commitments.
35
 
Section 2.14. [Intentionally Omitted]
35
 
Section 2.15. [Intentionally Omitted]
35
 
Section 2.16. [Intentionally Omitted]
35
 
Section 2.17. Additional Loans.
35
 
 
 
Article III. Payments, Fees and Other General Provisions
36
 
 
 
 
Section 3.1. Payments.
36
 
Section 3.2. Pro Rata Treatment.
37
 
Section 3.3. Sharing of Payments, Etc.
37
 
Section 3.4. Several Obligations.
37
 
Section 3.5. Fees.
38
 
Section 3.6. Computations.
38
 
Section 3.7. Usury.
38
 
Section 3.8. Statements of Account.
39
 
Section 3.9. Defaulting Lenders.
39
 
Section 3.10. Taxes.
40
 
 
 
Article IV. Yield Protection, Etc.
44
 
 
 



- i -
        Execution Version

--------------------------------------------------------------------------------





 
Section 4.1. Additional Costs; Capital Adequacy.
44
 
Section 4.2. Suspension of LIBOR Loans.
46
 
Section 4.3. Illegality.
46
 
Section 4.4. Compensation.
46
 
Section 4.5. Treatment of Affected Loans.
47
 
Section 4.6. Affected Lenders.
47
 
Section 4.7. Change of Lending Office.
48
 
Section 4.8. Assumptions Concerning Funding of LIBOR Loans.
48
 
 
 
Article V. Conditions Precedent
48
 
 
 
 
Section 5.1. Initial Conditions Precedent.
48
 
Section 5.2. Conditions Precedent to All Loans.
50
 
 
 
Article VI. Representations and Warranties
51
 
 
 
 
Section 6.1. Representations and Warranties.
51
 
Section 6.2. Survival of Representations and Warranties, Etc.
56
 
 
 
Article VII. Affirmative Covenants
56
 
 
 
 
Section 7.1. Preservation of Existence and Similar Matters.
56
 
Section 7.2. Compliance with Applicable Law.
56
 
Section 7.3. Maintenance of Property.
57
 
Section 7.4. Conduct of Business.
57
 
Section 7.5. Insurance.
57
 
Section 7.6. Payment of Taxes and Claims.
57
 
Section 7.7. Books and Records; Inspections.
57
 
Section 7.8. Use of Proceeds.
58
 
Section 7.9. Environmental Matters.
58
 
Section 7.10. Further Assurances.
58
 
Section 7.11. REIT Status.
58
 
Section 7.12. Exchange Listing.
59
 
Section 7.13. Guarantors.
59
 
 
 
Article VIII. Information
60
 
 
 
 
Section 8.1. Quarterly Financial Statements.
61
 
Section 8.2. Year‑End Statements.
61
 
Section 8.3. Compliance Certificate.
61
 
Section 8.4. Other Information.
62
 
Section 8.5. Electronic Delivery of Certain Information.
63
 
Section 8.6. Public/Private Information.
64



- ii -
        Execution Version

--------------------------------------------------------------------------------





 
Section 8.7. USA Patriot Act Notice; Compliance.
64
 
 
 
Article IX. Negative Covenants
65
 
 
 
 
Section 9.1. Financial Covenants.
65
 
Section 9.2. Reciprocal Lien.
66
 
Section 9.3. Restrictions on Intercompany Transfers.
66
 
Section 9.4. Merger, Consolidation, Sales of Assets and Other Arrangements.
67
 
Section 9.5. Plans.
68
 
Section 9.6. Fiscal Year.
69
 
Section 9.7. Modifications of Organizational Documents.
69
 
Section 9.8. Transactions with Affiliates.
69
 
Section 9.9. Derivatives Contracts.
69
 
 
 
Article X. Default
69
 
 
 
 
Section 10.1. Events of Default.
69
 
Section 10.2. Remedies Upon Event of Default.
73
 
Section 10.3. Remedies Upon Default.
74
 
Section 10.4. Marshaling; Payments Set Aside.
74
 
Section 10.5. Allocation of Proceeds.
74
 
Section 10.6. [Intentionally Omitted].
75
 
Section 10.7. Rescission of Acceleration by Requisite Lenders.
75
 
Section 10.8. Performance by Administrative Agent.
75
 
Section 10.9. Rights Cumulative.
75
 
 
 
Article XI. The Administrative Agent
76
 
 
 
 
Section 11.1. Appointment and Authorization.
76
 
Section 11.2. Administrative Agent as Lender.
77
 
Section 11.3. Approvals of Lenders.
77
 
Section 11.4. Notice of Events of Default.
78
 
Section 11.5. Administrative Agent’s Reliance.
78
 
Section 11.6. Indemnification of Administrative Agent.
78
 
Section 11.7. Lender Credit Decision, Etc.
79
 
Section 11.8. Successor Administrative Agent.
80
 
Section 11.9. Titled Agents.
81
 
 
 
Article XII. Miscellaneous
81
 
 
 
 
Section 12.1. Notices.
81
 
Section 12.2. Expenses.
82
 
Section 12.3. Setoff.
83



- iii -
        Execution Version

--------------------------------------------------------------------------------





 
Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers.
83
 
Section 12.5. Successors and Assigns.
85
 
Section 12.6. Amendments and Waivers.
89
 
Section 12.7. Nonliability of Administrative Agent and Lenders.
93
 
Section 12.8. Confidentiality.
93
 
Section 12.9. Indemnification.
94
 
Section 12.10. Termination; Survival.
95
 
Section 12.11. Severability of Provisions.
95
 
Section 12.12. GOVERNING LAW.
95
 
Section 12.13. Counterparts.
96
 
Section 12.14. Obligations with Respect to Loan Parties and Subsidiaries.
96
 
Section 12.15. Independence of Covenants.
96
 
Section 12.16. Limitation of Liability.
96
 
Section 12.17. Entire Agreement.
96
 
Section 12.18. Construction.
96
 
Section 12.19. Headings.
97
 
Section 12.20. UPREIT Reorganization.
97
 
Section 12.21. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
99
 
Institutions
 



SCHEDULE I
Commitments

SCHEDULE 6.1.(b)
Ownership Structure

SCHEDULE 6.1.(f)
Properties

SCHEDULE 6.1.(g)
Existing Indebtedness; Liens

SCHEDULE 6.1.(h)
Litigation

SCHEDULE 6.1.(n)
Environmental Matters

SCHEDULE 6.1.(q)
Affiliate Transactions





EXHIBIT A
Form of Assignment and Assumption Agreement

EXHIBIT B
Form of Guaranty

EXHIBIT C
Form of Notice of Borrowing

EXHIBIT D
Form of Notice of Continuation

EXHIBIT E
Form of Notice of Conversion

EXHIBITS F
Forms of U.S. Tax Compliance Certificates

EXHIBIT G
Form of Compliance Certificate

EXHIBIT H
Form of Note









- iv -
        Execution Version

--------------------------------------------------------------------------------






THIS TERM LOAN AGREEMENT (this “Agreement”) dated as of July 22, 2016 by and
among WASHINGTON REAL ESTATE INVESTMENT TRUST, a real estate investment trust
formed under the laws of the State of Maryland (the “Borrower”), each of the
financial institutions initially a signatory hereto together with their
successors and assignees under Section 12.5. (the “Lenders”), and CAPITAL ONE,
NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative Agent”), with
CAPITAL ONE, NATIONAL ASSOCIATION and U.S. BANK NATIONAL ASSOCIATION, as joint
Lead Arrangers and joint Bookrunners (all in such capacities, the “Arrangers”)
and U.S. BANK NATIONAL ASSOCIATION, as Syndication Agent (the “Syndication
Agent”).


WHEREAS, the Administrative Agent and the Lenders desire to make available to
the Borrower a $150,000,000 term loan facility, on the terms and conditions
contained herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


ARTICLE I. DEFINITIONS
Section 1.1. Definitions.
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:


“1031 Property” means any Property that is at any time held by a “qualified
intermediary” (a “QI”), as defined in the Treasury Regulations promulgated
pursuant to Section 1031 of the Internal Revenue Code, or an “exchange
accommodation titleholder” (an “EAT”), as defined in Internal Revenue Service
Revenue Procedure 2000-37, as modified by Internal Revenue Procedure 2004-51,
(or in either case, by one or more Wholly Owned Subsidiaries thereof, singly or
as tenants in common) which is a single purpose entity and has entered into an
“exchange agreement” or a “qualified exchange accommodation agreement” with the
Borrower or a Wholly Owned Subsidiary in connection with the acquisition (or
possible disposition) of such Property by the Borrower or a Wholly Owned
Subsidiary pursuant to, and intended to qualify for tax treatment under,
Section 1031 of the Internal Revenue Code.


“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.


“Additional Costs” has the meaning given that term in Section 4.1.(b).


“Additional Loans” has the meaning given that term in Section 2.17.


“Adjusted LIBOR” means, for any LIBOR Loan for any Interest Period therefor, the
rate obtained by dividing (a) the LIBOR for such Interest Period by (b) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America to residents of the United States
of America). Any change in such maximum rate shall result in a change in
Adjusted LIBOR on the date on which such change in such maximum rate becomes
effective.




 

--------------------------------------------------------------------------------





“Administrative Agent” means Capital One, National Association as contractual
representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 11.8.


“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.


“Affected Lender” has the meaning given that term in Section 4.6.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.


“Agreement Date” means the date as of which this Agreement is dated.


“Anti-Corruption Laws” means all Applicable Laws of any jurisdiction concerning
or relating to bribery, corruption or money laundering, including without
limitation, the Foreign Corrupt Practices Act of 1977, as amended.


“Anti-Terrorism Laws” has the meaning given that term in Section 6.1.(v).
    
“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“Applicable Margin” means, with respect to a particular Class and Type of Loans,
the percentage rate set forth in the table below corresponding to the level
(each a “Level”) into which the Borrower’s Credit Rating then falls. As of the
Effective Date, the Applicable Margins are determined based on Level 3. Any
change in the Borrower’s Credit Rating which would cause the Applicable Margins
to be determined based on a different Level shall be effective as of the first
day of the first calendar month immediately following receipt by the
Administrative Agent of written notice delivered by the Borrower in accordance
with Section 8.4.(c) that the Borrower’s Credit Rating has changed; provided,
however, if the Borrower has not delivered the notice required by such Section
but the Administrative Agent becomes aware that the Borrower’s Credit Rating has
changed, then the Administrative Agent may, in its sole discretion, adjust the
Level effective as of the first day of the first calendar month following the
date the Administrative Agent becomes aware that the Borrower’s Credit Rating
has changed. During any period that the Borrower has received two Credit Ratings
that are not equivalent, the Applicable Margins shall be determined based on the
Level corresponding to the higher of such two Credit Ratings. During any period
that the Borrower has received more than two Credit Ratings and such Credit
Ratings are not equivalent, the Applicable Margin for a Class of Loans shall
equal the average of the Applicable Margins for such Class of Loans as
determined in accordance with the two highest of such Credit Ratings. During any
period for which the Borrower has received a Credit Rating from only one Rating
Agency, then the Applicable Margins shall be determined based on such Credit
Rating so long as such Credit Rating is from either S&P or Moody’s. During any
period that the Borrower has (a) not received a Credit Rating from any Rating
Agency or (b) received a Credit Rating from only one Rating Agency that is
neither S&P or Moody’s, then the Applicable Margins shall be determined based on
Level 5.


- 2 -
        Execution Version

--------------------------------------------------------------------------------









Level
Borrower’s Credit Rating (S&P/Moody’s or equivalent)
Applicable Margin for Loans that are LIBOR Loans
Applicable Margin for Loans that are Base Rate Loans
1
A-/A3 (or equivalent) or higher
1.500%
0.500%
2
BBB+/Baa1
(or equivalent)
1.550%
0.550%
3
BBB/Baa2
(or equivalent)
1.650%
0.650%
4
BBB-/Baa3
(or equivalent)
1.900%
0.900%
5
BB+/Ba1
(or equivalent)
or lower or unrated
2.450%
1.450%



“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.


“Arrangers” has the meaning set forth in the introductory paragraph hereof.


“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.5.), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.


“Assumption Date” has the meaning given that term in Section 12.20.


“Assumption Transaction” has the meaning given that term in Section 12.20.
    
“Availability Termination Date” shall mean the earlier of (a) January 22, 2017
and (b) the date on which the Commitments have been terminated or reduced to
zero.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.


“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
Federal Funds Rate for such day plus 1/2 of 1%, (b) the Prime Rate for such day
and (c) LIBOR for a one month Interest Period plus 1.0%. Each change in any
interest rate provided for herein based upon the Base Rate resulting from a
change in the Base Rate shall take effect at the time of such change in the Base
Rate. For purposes of this definition, LIBOR referred to above shall be LIBOR as
of that day for a one-month deposit in U.S. Dollars having a one-month Interest
Period determined at approximately 12:00 noon, New York time for such day (or if
such day is not a Business Day, the immediately preceding Business Day),
determined on a daily basis.




- 3 -
        Execution Version

--------------------------------------------------------------------------------





“Base Rate Loan” means a Loan (or any portion thereof) bearing interest at a
rate based on the Base Rate.


“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.


“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Applicable Laws of, or are in
fact closed in, the state where Administrative Agent’s Principal Office is
located or the State of New York, and, if such day relates to any LIBOR Loan,
means any such day that is also a London Banking Day.


“Capital One” means Capital One, National Association and its successors.


“Capital Reserves” means, for any period and with respect to any Property, an
amount equal to (a)(i) for any commercial Property which is not an multifamily
Property (A) the aggregate square footage of all completed space of such
Property times (B) $0.15 and (ii) for any multifamily Property (A) the number of
multifamily units located on such Property times (B) $250, times (b) the number
of days in such period divided by (c) 365. If the term Capital Reserves is used
without reference to any specific Property or group of Properties, then it shall
be determined on an aggregate basis with respect to all Properties of the
Borrower and its Subsidiaries and the applicable Ownership Shares of all
Properties of all Unconsolidated Affiliates.


“Capitalization Rate” means (a) 6.75% for office Properties, (b) 6.50% for
retail Properties and (c) 6.25% for multifamily Properties. For purposes of this
definition, if a Property is a mixed use Property, then the Capitalization Rate
for such Property shall be determined by the use to which the greatest
proportion of revenue is attributable for the preceding fiscal quarter.


“Capitalized Lease Obligations” means obligations under a lease (or other
arrangement conveying the right to use property) to pay rent or other amounts
that are required to be capitalized for financial reporting purposes in
accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP.


“Cash Equivalents” means (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short‑term commercial paper rating of at least A‑2 or
the equivalent by S&P or at least P‑2 or the equivalent by Moody's; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A‑2 or the equivalent thereof by S&P or at least P‑2 or the equivalent thereof
by Moody's, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment


- 4 -
        Execution Version

--------------------------------------------------------------------------------





Company Act of 1940, as amended, which have net assets of at least $500,000,000
and at least eighty-five percent (85%) of whose assets consist of securities and
other obligations of the type described in clauses (a) through (d) above.


“Class” means, when used in reference to (a) any Loan, such Loan or the other
Loans made by the Lenders to the Borrower pursuant to Section 2.1., or a Loan or
Loans of another class established pursuant to Sections 2.17. or 12.6.(e); (b)
any Commitment, such Commitment is a Commitment on the date hereof or a
commitment of another class established pursuant to Sections 2.17. or 12.6.(e);
and (c) any Lender, refers to whether such Lender has a Loan or Commitment of a
particular Class.


“Commitment” means (a) as to each Lender, such Lender’s obligation to make Loans
pursuant to Section 2.1., in an amount up to, but not exceeding, the amount set
forth for such Lender on Schedule I as such Lender’s “Commitment Amount” and
(b) as to each other Lender of a Class of Loans, such Lender’s obligation to
make Loans of such Class pursuant to the Loan Documents establishing such Class
of Loans, in each case, as the same may be reduced from time to time pursuant to
Section 2.13. or increased or reduced as appropriate to reflect any assignments
to or by such Lender effected in accordance with Section 12.5.


“Commitment Percentage” means, as to each Lender of a Class, the ratio,
expressed as a percentage, of (a) the amount of such Lender’s Commitment of such
Class to (b) the aggregate amount of the Commitments of such Class of all
Lenders; provided, however, that if at any time of determination the Commitments
of such Class have been terminated or been reduced to zero, the “Commitment
Percentage” of each Lender of such Class shall be (i) the ratio, expressed as a
percentage, of (x) the aggregate unpaid principal amount of such Lender’s Loans
of such Class to (y) the aggregate unpaid principal amount of all Loans of such
Class or (ii) if no Loans of such Class are outstanding at such time, the
“Commitment Percentage” of such Class of such Lender in effect immediately prior
to such termination or reduction.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time, and any successor statute.


“Compliance Certificate” has the meaning given that term in Section 8.3.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated Adjusted EBITDA” means, for any period (a) Consolidated EBITDA for
such period minus (b) Capital Reserves for such period.


“Consolidated EBITDA” means, with respect to the Borrower and its Subsidiaries,
determined on a consolidated basis for any period and without duplication, net
earnings (loss) for such period excluding the following amounts (but only to the
extent included in determining net earnings (loss) for such period):
(a) depreciation and amortization expense and other non-cash charges for such
period; (b) interest expense for such period; (c) income tax expense in respect
of such period; (d) gains, losses, charges or expenses resulting from
extraordinary, unusual or nonrecurring transactions for such period, including
without limitation, non-recurring severance payments, sales of assets, early
extinguishment or restructuring of Indebtedness (including prepayment premiums),
acquisition costs, Reorganization costs, write-offs and forgiveness of debt and
(e) other non-cash charges, including amortization expense for stock options and
impairment charges or expenses (other than non-cash charges that constitute an
accrual of a reserve for future cash payments). For purposes of this definition,
net earnings (loss) shall (x) be determined before minority interests and
distributions to holders of Preferred Equity Interest and (y) include the
Borrower’s Ownership


- 5 -
        Execution Version

--------------------------------------------------------------------------------





Share of net earnings (loss) of its Unconsolidated Affiliates, determined in a
manner consistent with the determination of consolidated net earnings (loss)
pursuant to the first sentence of this definition.


“Consolidated Fixed Charges” means, for any period, the sum of (a) Consolidated
Interest Expense for such period, (b) all regularly scheduled principal payments
made with respect to Indebtedness of the Borrower and its Subsidiaries,
determined on a consolidated basis, during such period, other than any balloon,
bullet or similar principal payment which repays such Indebtedness in full and
(c) all Preferred Dividends paid during such period. The Borrower’s Ownership
Share of the expenses, payments, and dividends described in the foregoing
clauses (a) through (c) of its Unconsolidated Affiliates, to the extent not
already covered in such clauses, shall be included in determinations of
Consolidated Fixed Charges.


“Consolidated Interest Expense” means, with respect to the Borrower and its
Subsidiaries, determined on a consolidated basis for any period, (a) all paid or
accrued interest expense, including all letter of credit fees and all interest
expense with respect to any Indebtedness in respect of which the Borrower or any
of its Subsidiaries is wholly or partially liable whether pursuant to any
repayment, interest carry, performance guarantee or otherwise (excluding (i)
capitalized interest expense, (ii) amortization of deferred financing costs,
(iii) any non-cash portion of interest expense attributable to “convertible
debt” under FASB ASC 470-20, (iv) non-cash interest related to the
reclassification of accumulated other comprehensive income (loss) related to
settled hedges, and (v)  charges related to early extinguishment or
restructuring of Indebtedness), plus (b) to the extent not already included in
the foregoing clause (a) the Borrower’s Ownership Share of all interest expense
described in such clause (a) for such period of its Unconsolidated Affiliates.


“Consolidated Secured Indebtedness” means, with respect to the Borrower and its
Subsidiaries, determined on a consolidated basis at the time of computation, any
Indebtedness that is secured in any manner by any Lien on any property and shall
include the Borrower’s Ownership Share of the Indebtedness of any of its
Unconsolidated Affiliates that is secured in any manner by any Lien on any
property of its Unconsolidated Affiliates; provided, however, that any
Indebtedness that is secured only by a pledge of Equity Interests shall not be
deemed to be Consolidated Secured Indebtedness.


“Consolidated Total Asset Value” means, at a given time, the sum (without
duplication) of all of the following of the Borrower and its Subsidiaries
determined on a consolidated basis in accordance with GAAP applied on a
consistent basis: (a) Unrestricted Cash; plus (b) the quotient of (i) the Net
Operating Income for each Property owned, or leased as lessee under a ground
lease, by the Borrower or any Subsidiary (including any 1031 Property but
excluding a Property the value of which is included in the determination of
Consolidated Total Asset Value under any of the immediately following clauses
(c), (e) or (f)), for the fiscal quarter most recently ended multiplied by 4,
divided by (ii) the applicable Capitalization Rate; plus (c) the GAAP book value
of Properties (including any 1031 Property) acquired during the period of six
fiscal quarters most recently ended; provided that the Borrower may irrevocably
elect that the value of a recently acquired Property not yet owned for six
quarters be determined in accordance with the preceding clause (b); plus (d) all
Construction-in-Process for all Development Properties; plus (e) the aggregate
Major Redevelopment Property Values of all Major Redevelopment Properties; plus
(f) the aggregate Low Occupancy Property Values of Low Occupancy Properties;
plus (g) the GAAP book value of Unimproved Land; plus (h) the contractual
purchase price of Properties of the Borrower and its Subsidiaries subject to
purchase obligations, repurchase obligations, forward commitments and unfunded
obligations but only to the extent such amounts are included in determinations
of Consolidated Total Indebtedness; plus (i) Marketable Securities, valued at
the lower of cost or Fair Market Value (to the extent that the Fair Market Value
of such Marketable Securities is reasonably capable of being verified or is
otherwise acceptable to the Administrative Agent); plus (j) the aggregate book
value of Mortgage Receivables. The Borrower’s


- 6 -
        Execution Version

--------------------------------------------------------------------------------





Ownership Share of assets held by Unconsolidated Affiliates (excluding assets of
the type described in the immediately preceding clause (a) and (i)) will be
included in the calculation of Consolidated Total Asset Value consistent with
the above described treatment for wholly owned assets. Properties disposed of
during the fiscal quarter most recently ended shall not be included in the
calculation of Consolidated Total Asset Value. In addition, to the extent
(A) the amount of Consolidated Total Asset Value attributable to assets held by
Unconsolidated Affiliates would exceed 20.0% of Consolidated Total Asset Value,
such excess shall be excluded from Consolidated Total Asset Value, (B) the
amount of Consolidated Total Asset Value attributable to Marketable Securities,
Development Properties, Major Redevelopment Properties, Unimproved Land and
Mortgage Receivables would exceed 30.0% of Consolidated Total Asset Value, such
excess shall be excluded from Consolidated Total Asset Value and (C) the amount
of Consolidated Total Asset Value attributable to Low Occupancy Properties would
exceed 10.0% of Consolidated Total Asset Value, such excess shall be excluded
from Consolidated Total Asset Value.


“Consolidated Total Indebtedness” means, at any time of determination and
without duplication, (a) the Indebtedness of the Borrower and its Subsidiaries,
determined on a consolidated basis plus (b) the Borrower’s Ownership Share of
the Indebtedness of the Borrower’s Unconsolidated Affiliates.


“Consolidated Unsecured Indebtedness” means, with respect to the Borrower and
its Subsidiaries, determined on a consolidated basis at any time of
determination, Consolidated Total Indebtedness (other than Indebtedness
described in clauses (b) and (h) of the definition of such term) which is not
Consolidated Secured Indebtedness; provided, however, that any Indebtedness that
is secured only by a pledge of Equity Interests shall be deemed to be
Consolidated Unsecured Indebtedness.


“Construction-in-Process” means construction in process as determined in
accordance with GAAP (including the book value for the portion of the land owned
by the Borrower or a Subsidiary related to such Construction-in-Process).


“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.10.


“Continuing Representations” means those representations and warranties made or
deemed made under Sections 6.1.(a), (c), (d), (e), (h), (k), (l), (m), (o), (p),
(s), (t), (v), (w) and (x).


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Controlled JV Subsidiary” means a Subsidiary (a) that is not a Wholly Owned
Subsidiary of the Borrower and (b) in respect of which the Borrower or a Wholly
Owned Subsidiary of the Borrower owns or controls at least 90.0% of all
outstanding Equity Interests.


“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.11.


“Corresponding Modification” has the meaning given that term in Section
12.6.(h)(i).    


“Credit Event” means the making (or deemed making) of any Loan.


“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.


- 7 -
        Execution Version

--------------------------------------------------------------------------------







“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.


“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both; provided, however, that the failure to make any payment of
interest or any payment of fees provided for in Section 3.5.(b) shall not
constitute a Default unless and until such failure continues for 10 Business
Days following the Administrative Agent’s delivery to the Borrower of an invoice
therefor (which delivery may be effected by actual delivery of the written
invoice or by electronic communications pursuant to Section 8.5.).


“Defaulting Lender” means, subject to Section 3.9.(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s reasonable determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within 2 Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s reasonable determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within 3 Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 3.9.(f)) upon delivery of written
notice of such determination to the Borrower and each Lender.


“Derivatives Contract” means a “swap agreement” as defined in Section 101 of the
Bankruptcy Code.


“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the


- 8 -
        Execution Version

--------------------------------------------------------------------------------





termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender or any of their respective Affiliates).


“Development Property” means a Property currently under development or
redevelopment (or which (as determined in good faith by the Borrower) will
commence development or redevelopment within 12 months) that (i) has not
achieved, does not or will not maintain an Occupancy Rate of 80% or more or,
subject to the last sentence of this definition, on which the improvements
(other than tenant improvements on unoccupied space) related to the development
or redevelopment have not been completed and (ii) the Borrower has elected to
classify as a Development Property. The term “Development Property” shall
include real property of the type described in the immediately preceding
sentence that satisfies both of the following conditions: (i) it is expected to
be (but has not yet been) acquired by the Borrower, any Subsidiary or any
Unconsolidated Affiliate upon completion of construction pursuant to a contract
in which the seller of such real property is required to develop or renovate
prior to, and as a condition precedent to, such acquisition and (ii) a third
party is developing such property using the proceeds of a loan that is
Guaranteed by, or is otherwise recourse to, the Borrower, any Subsidiary or any
Unconsolidated Affiliate. A Development Property shall cease to be a Development
Property at such time as either (i) all improvements (other than tenant
improvements on unoccupied space) related to the development of such Property
have been substantially completed for at least 4 full fiscal quarters
(notwithstanding the fact that such Property may not achieved an Occupancy Rate
of at least 80%) or (ii) the Borrower irrevocably elects to no longer treat such
Property as a Development Property.


“Dollars” or “$” means the lawful currency of the United States of America.


“EAT” has the meaning given that term in the definition of 1031 Property.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived by all of the Lenders.


“Eligible 1031 Property” means a 1031 Property which satisfies all of the
following requirements: (a) such Property is an office, retail or multifamily
Property; (b) such Property is located in a State of the United States of
America or in the District of Columbia; (c) the Borrower or a Wholly Owned
Subsidiary thereof leases such 1031 Property from the applicable EAT (or Wholly
Owned Subsidiary(ies) thereof, as


- 9 -
        Execution Version

--------------------------------------------------------------------------------





applicable) and the Borrower or a Wholly Owned Subsidiary thereof manages such
1031 Property; (d) the Borrower or a Wholly Owned Subsidiary thereof is
obligated to purchase such 1031 Property (or Wholly Owned Subsidiary(ies) of the
applicable EAT that owns such 1031 Property) from the applicable EAT (or such
Wholly Owned Subsidiary(ies) of the EAT, as applicable) (other than in
circumstances where the 1031 Property is disposed of by the Borrower or any
Subsidiary); (e) the applicable EAT is obligated to transfer such 1031 Property
(or its Wholly Owned Subsidiary(ies) that owns such 1031 Property, as
applicable) to the Borrower or a Wholly Owned Subsidiary thereof, directly or
indirectly (including through a QI); (f) the applicable EAT (or Wholly Owned
Subsidiary(ies) thereof that owns such 1031 Property, as applicable) acquired
such 1031 Property with the proceeds of a loan made by the Borrower or a Wholly
Owned Subsidiary, which loan is secured either by a Mortgage on such 1031
Property and/or a pledge of all of the Equity Interests of the applicable Wholly
Owned Subsidiary(ies) of an EAT that owns such 1031 Property, as applicable);
(g) neither such 1031 Property, nor if such Property is owned or leased by a
Subsidiary, any of the Borrower’s direct or indirect ownership interest in such
Subsidiary, is subject to (i) any Lien (other than Permitted Liens or the Lien
of a Mortgage or pledge referred to in the immediately preceding clause (e)) or
(ii) a Negative Pledge, except (x) Permitted Negative Pledge Provisions and
(y) a Negative Pledge binding on the EAT in favor of the Borrower or any Wholly
Owned Subsidiary; and (h) such 1031 Property is either (i) free of all
structural defects or major architectural deficiencies, title defects,
environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such Property or (ii) the Borrower
has identified all structural defects, major architectural deficiencies, title
defects, environmental conditions or other adverse matters related to such
Property which are material to the profitable operation of such Property and
delivered any documents, reports, appraisals or other information relating to
such Property including, without limitation, a copy of a recent ALTA Owner’s
Policy of Title Insurance and a “Phase I” environmental assessment in accordance
with ASTM E 1527-00 standards (or ASTM E 1527-05 standards, if applicable) as
reasonably requested by the Administrative Agent, and the Administrative Agent
has agreed to allow such Property to be an Eligible 1031 Property subject to any
discounts in the amount of the Unencumbered Pool Value attributable to such
Property reasonably deemed necessary by the Administrative Agent as a result of
such structural defects, title defects, environmental conditions or other
adverse matters. In no event shall a 1031 Property qualify as an Eligible 1031
Property for a period in excess of 185 consecutive days or such later period
(plus 5 consecutive days) if the relevant period under Section 1031 of the Code
(including the Treasury Regulations thereunder, and including as provided under
Rev. Proc. 2000-37 (as modified by Rev. Proc. 2004-51)) is extended pursuant to
Rev. Proc. 2007-56 (or relevant successor or replacement guidance). A Property
shall be excluded from calculations of Unencumbered NOI and Unencumbered Pool
Value as an Eligible 1031 Property if such Property shall cease to be an
Eligible 1031 Property; provided, that a Property so excluded shall again be
included in such calculations upon satisfying the requirements of an Eligible
1031 Property. Notwithstanding anything to the contrary set forth herein, for
purposes of determining Consolidated Total Asset Value and Unencumbered NOI,
such 1031 Property shall be deemed to have been owned or leased by a Wholly
Owned Subsidiary of the Borrower from the date acquired by the applicable EAT
(or Wholly Owned Subsidiary(ies) of the EAT that owns such 1031 Property, as
applicable).


“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed).


“Eligible Ground Lease” means a ground lease pursuant to which the Borrower or
any of its Subsidiaries is a lessee and that contains terms and conditions
customarily required by mortgagees making a loan secured by the interest of the
holder of the leasehold estate demised pursuant to a ground lease, including
without limitation, the following: (a) a remaining term (including renewal
options exercisable at lessee’s sole option) of 25 years or more from the
Agreement Date or, in the case of a shorter term, the leasehold interest of the
Borrower or applicable Subsidiary therein reverts to a fee interest of the
Borrower


- 10 -
        Execution Version

--------------------------------------------------------------------------------





or such Subsidiary without requirement that the Borrower or such Subsidiary pay
any consideration for such reversion other than consideration that is nominal or
reasonably estimated by the Borrower to be less than twenty percent (20%) of the
Fair Market Value of such Property, as confirmed by the Administrative Agent;
(b) the right of the lessee to pledge, mortgage and encumber its interest in the
leased property, and to amend the terms of any such pledge, mortgage or
encumbrance, in each case, without the consent of the lessor; (c) the obligation
of the lessor to give the holder of any mortgage Lien on such leased property
written notice of any defaults on the part of the lessee and agreement of such
lessor that such lease will not be terminated until such holder has had a
reasonable opportunity to cure or complete foreclosures, and fails to do so;
(d) reasonable transferability of the lessee’s interest under such lease,
including ability to sublease; (e) acceptable limitations on the use of the
leased property; and (f) clearly determinable rental payment terms which in no
event contain profit participation rights. Notwithstanding the foregoing, in the
case of a surface parking lot or structure ancillary to a Property subject to a
ground lease, the requirements of this definition shall not be required to be
satisfied with respect to such surface parking lot or structure if the rights
associated therewith are not material to the profitable operation of such
Property.


“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is an office, retail or multifamily Property;
(b) such Property is owned in fee simple, or leased under an Eligible Ground
Lease, by the Borrower, a Wholly Owned Subsidiary or a Controlled JV Subsidiary;
(c) such Property is located in a State of the United States of America or in
the District of Columbia; (d) neither such Property, nor if such Property is
owned or leased by a Subsidiary, any of the Borrower’s direct or indirect
ownership interest in such Subsidiary, is subject to (i) any Lien (other than
Permitted Liens) or (ii) a Negative Pledge, except (x) Permitted Negative Pledge
Provisions and (y) a Property owned or leased by a Controlled JV Subsidiary, and
the Borrower’s direct or indirect ownership interest in such Controlled JV
Subsidiary, may be subject to a Negative Pledge arising out of the consent
rights of any holder of Equity Interests in such Controlled JV Subsidiary
described in the following clause (e); (e) if such Property is owned or leased
by a Subsidiary, the Borrower directly, or indirectly through a Subsidiary, has
the right to take the following actions without the need to obtain the consent
of any Person (except in the case of a Property owned or leased by a Controlled
JV Subsidiary, for the consent of any holder of Equity Interests in such
Controlled JV Subsidiary): (x) to sell, transfer or otherwise dispose of such
Property and (y) to create Liens on such Property as security for Indebtedness
of the Borrower or such Subsidiary, as applicable; and (f) such Property is
either (i) free of all structural defects or major architectural deficiencies,
title defects, environmental conditions or other adverse matters except for
defects, deficiencies, conditions or other matters individually or collectively
which are not material to the profitable operation of such Property or (ii) the
Borrower has identified all structural defects, major architectural
deficiencies, title defects, environmental conditions or other adverse matters
related to such Property which are material to the profitable operation of such
Property and delivered any documents, reports, appraisals or other information
relating to such Property including, without limitation, a copy of a recent ALTA
Owner’s Policy of Title Insurance and a “Phase I” environmental assessment in
accordance with ASTM E 1527-00 standards (or ASTM E 1527-05 standards, if
applicable) as reasonably requested by the Administrative Agent, and the
Administrative Agent has agreed to allow such Property to be Eligible Property
subject to any discounts in the amount of the Unencumbered Pool Value
attributable to such Property reasonably deemed necessary by the Administrative
Agent as a result of such structural defects, title defects, environmental
conditions or other adverse matters. A Property shall be excluded from
calculations of Unencumbered NOI and Unencumbered Pool Value if such Property
shall cease to be an Eligible Property; provided, that a Property so excluded
shall again be included in such calculations upon satisfying the requirements of
an Eligible Property. Notwithstanding anything to the contrary above in this
definition, an Eligible 1031 Property shall also constitute an Eligible
Property.


“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not


- 11 -
        Execution Version

--------------------------------------------------------------------------------





in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.


“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean‑up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.


“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.


“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.


“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i)  the
imposition of any liability under Title IV of ERISA, other than for


- 12 -
        Execution Version

--------------------------------------------------------------------------------





PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
member of the ERISA Group or the imposition of any Lien in favor of the PBGC
under Title IV of ERISA; or (j) a determination that a Plan is, or is reasonably
expected to be, in “at risk” status (within the meaning of Section 430 of the
Internal Revenue Code or Section 303 of ERISA).


“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.


“Excluded Subsidiary” means (a)(i) any Subsidiary that holds title to assets or,
in the case of a 1031 Property, leasing such 1031 Property from a QI or EAT,
that are (or become) collateral for any Indebtedness of such Subsidiary (or EAT
(or Wholly Owned Subsidiary(ies) thereof) or QI, as applicable) that is secured
in any manner by any Lien (“Subsidiary Secured Indebtedness”) or (ii) any
Subsidiary that is a direct or indirect owner of a Subsidiary with title to
assets described in the immediately preceding clause (a)(i) (but which has no
assets other than the Equity Interests in such Subsidiary (or if an indirect
owner, other than the Equity Interests in another direct or indirect owner of
such Subsidiary) and other assets of nominal value incidental thereto) and
which, in the case of clauses (a)(i) and (a)(ii), is prohibited from
Guaranteeing the Indebtedness of any Person (other than, in the case of a
Subsidiary described in clause (a)(ii), the Subsidiary Secured Indebtedness of
the Subsidiary of which it is the owner) pursuant to (A) any document,
instrument or agreement evidencing such Subsidiary Secured Indebtedness or (B) a
provision included in such Subsidiary’s organizational documents as a condition
to the extension of such Subsidiary Secured Indebtedness, or (b) any Subsidiary
(the “Subsidiary Guarantor”) obligated pursuant to a limited recourse Guarantee
by such Subsidiary Guarantor in respect of Indebtedness incurred or assumed by
another Subsidiary (the “Guarantied Subsidiary”) that is either (i) a direct,
Wholly Owned Subsidiary of such Subsidiary Guarantor or (ii) the direct owner of
such Subsidiary Guarantor, so long as (x) in either case, such limited recourse
Guarantee is secured by an indemnity deed of trust on the Property owned by such
Subsidiary Guarantor, (y) in either case, such Subsidiary Guarantor is
prohibited from Guaranteeing the Indebtedness of any Person other than the
Guarantied Subsidiary pursuant to (1) any document, instrument or agreement
evidencing such Indebtedness or (2) a provision included in such Subsidiary
Guarantor’s organizational documents as a condition to the extension of such
Indebtedness, and (z) such Subsidiary Guarantor owns no assets other than the
Property subject to the indemnity deed of trust and other assets of nominal
value incidental thereto, and, in the case where the Guarantied Subsidiary is a
Wholly Owned Subsidiary of such Subsidiary Guarantor, Equity Interests in the
Guarantied Subsidiary. A Subsidiary shall only remain an Excluded Subsidiary for
so long as the criteria in clauses (a) or (b) above are satisfied. For purposes
of Section 9.3, in addition to the Subsidiaries described in clauses (a) and (b)
above, a Guarantied Subsidiary shall be an “Excluded Subsidiary”.


“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined


- 13 -
        Execution Version

--------------------------------------------------------------------------------





in the Commodity Exchange Act and the regulations thereunder at the time the
liability for or the Guarantee of such Loan Party or the grant of such Lien
becomes effective with respect to such Swap Obligation (such determination being
made after giving effect to any applicable keepwell, support or other agreement
for the benefit of the applicable Loan Party, including under Section 31 of the
Guaranty). If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or Lien is or
becomes illegal for the reasons identified in the immediately preceding sentence
of this definition.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 4.6.) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.10., amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10.(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.


“Existing Credit Agreement” means that certain Credit Agreement dated as of June
23, 2015, among the Borrower, the Persons party thereto as “Lenders”, Wells
Fargo Bank, National Association, as Administrative Agent and the other lenders
party thereto, as amended as of September 15, 2015 (and all other amendments,
restatements, modifications, refinancings, renewals, replacements or extensions
thereof made in compliance with the terms hereof).


“Existing Credit Agreement Modification” has the meaning given that term in
Section 12.6.(h)(i).


“Existing Credit Agreement Provisions” has the meaning given that term in
Section 12.6.(h)(i).


“Extended Commitment” means any Class of Commitments the maturity of which shall
have been extended pursuant to Section 12.6.(g).


“Extended Loans” means any Class of Loans the maturity of which shall have been
extended pursuant to Section 12.6.(g).


“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm's-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.




- 14 -
        Execution Version

--------------------------------------------------------------------------------





“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.


“Federal Funds Rate” means for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/32 of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System on such day, provided that if such day is not a Business Day, the Federal
Funds Rate for the immediately preceding Business Day shall be applicable, as
determined by Administrative Agent, or such other commercial bank as selected by
Administrative Agent. If Federal Funds Rate determined as provided above would
be less than zero, Federal Funds Rate shall be deemed to be zero.


“Fee Letter” means that certain fee letter dated as of June 27, 2016, by and
among the Borrower, Capital One, National Association and U.S. Bank, National
Association.


“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under any
other Loan Document or under the Fee Letter.


“Fitch” means Fitch, Inc., or any successor.


“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“Funds From Operations” means, with respect to a Person and for a given period,
Funds from Operations as defined from time to time by the National Association
of Real Estate Investment Trusts.


“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.


“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.


“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi‑governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank), or any arbitrator with authority
to bind a party at law.


- 15 -
        Execution Version

--------------------------------------------------------------------------------







“Gross Construction Budget” means the fully‑budgeted costs for the acquisition
of, and construction or renovation of improvements on, a Property (or phase of
development or renovation of a Property), including without limitation the cost
of acquiring such Property (if applicable), reserves for construction interest
and operating deficits, tenant improvements, leasing commissions, and
infrastructure costs, all as reasonably determined by the Borrower in good
faith.


“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
any Specified Derivatives Contract (other than any Excluded Swap Obligation).


“Guarantor” means any Person that is party to the Guaranty as a “Guarantor”,
including any Person that becomes a party to the Guaranty in accordance with
Section 7.13. but excluding any Person released from the Guaranty pursuant to
Section 7.13.(c). There are no Guarantors as of the Agreement Date.


“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, rather than primarily for the purpose of acquiring property or services,
(iii) the supplying of funds to or in any other manner investing in the obligor
with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit, or (v) the supplying of funds to or
investing in a Person on account of all or any part of such Person’s obligation
under a Guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation. As the context
requires, “Guaranty” shall also mean the guaranty executed and delivered
pursuant to Section 7.13. and substantially in the form of Exhibit B.


“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.


“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations for the deferred
purchase price of property or services (other than trade debt, accruals or bank
drafts arising in the ordinary course of business); (c) all obligations of such
Person, whether or not for money borrowed (i) represented by notes payable, or
drafts accepted, in each case representing extensions of credit, (ii) evidenced
by bonds, debentures, notes or similar instruments, or (iii) constituting
purchase money indebtedness, conditional sales contracts, title retention debt
instruments or other similar instruments, upon


- 16 -
        Execution Version

--------------------------------------------------------------------------------





which interest charges are customarily paid or that are issued or assumed as
full or partial payment for property or for services rendered (other than trade
debt, accruals or bank drafts arising in the ordinary course of business);
(d) Capitalized Lease Obligations of such Person; (e) all reimbursement
obligations (contingent or otherwise) of such Person under or in respect of any
letters of credit or acceptances (whether or not the same have been presented
for payment); (f) all Off-Balance Sheet Liabilities of such Person; (g) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Mandatorily Redeemable Stock issued by such
Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (h) all
obligations of such Person in respect of any purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement (excluding any such obligation (x) that would
not then be required to be reflected as a liability on a balance sheet of such
Person prepared in accordance with GAAP or (y) to the extent the obligation can
be satisfied by the issuance of Equity Interests (other than Mandatorily
Redeemable Stock)); (i) net obligations under any Derivatives Contract not
entered into as a hedge against existing interest rate risk in respect of
Indebtedness (which shall be deemed to have an amount equal to the Derivatives
Termination Value thereof at such time but in no event shall be less than zero);
(j) all Indebtedness of other Persons which such Person has guaranteed or is
otherwise recourse to such Person (except for Nonrecourse Indebtedness
Guarantees); and (k) all Indebtedness of another Person secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on property or assets owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness or other payment obligation (valued, in the case of any such
Indebtedness as to which recourse for the payment thereof is expressly limited
to the property or assets on which such Lien is granted, at the lesser of (i)
the stated or determinable amount of the Indebtedness that is so secured or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) and
(ii) the Fair Market Value of such property or assets). Indebtedness of any
Person shall include Indebtedness of any partnership or joint venture in which
such Person is a general partner or joint venturer to the extent of such
Person’s Ownership Share of such partnership or joint venture (except if such
Indebtedness, or portion thereof, is recourse to such Person, in which case the
greater of such Person’s Ownership Share of such Indebtedness or the amount of
the recourse portion of such Indebtedness, shall be included as Indebtedness of
such Person). Notwithstanding the use of GAAP, the calculation of Indebtedness
shall not include any fair value adjustments to the carrying value of
liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825-10-25 (formerly known as FAS 159,
The Fair Value Option for Financial Assets and Financial Liabilities) or other
FASB standards allowing entities to elect fair value option for financial
liabilities.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.


“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending 7 or 14 days thereafter (in each case, only if such period is available
to all Lenders of the Class of the applicable LIBOR Loans) or on the numerically
corresponding day in the first, third or sixth calendar month thereafter, as the
Borrower may select in a Notice of Borrowing, Notice of Continuation or Notice
of Conversion, as the case may be, except that each Interest Period (other than
an Interest Period having a duration of 7 or 14 days) that commences on the last
Business Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar month.
Notwithstanding the foregoing: (i) if any Interest Period for a Class of Loans
would otherwise end after the


- 17 -
        Execution Version

--------------------------------------------------------------------------------





Termination Date for such Class of Loans, such Interest Period shall end on the
Termination Date for such Class of Loans; and (ii) each Interest Period that
would otherwise end on a day which is not a Business Day shall end on the
immediately following Business Day (or, if such immediately following Business
Day falls in the next calendar month, on the immediately preceding Business
Day).


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.


“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, whether by means of
any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person. Any commitment to make an Investment in any other Person, as
well as any option of another Person to require an Investment in such Person,
shall constitute an Investment. Cash Equivalents shall not constitute
Investments. Except as expressly provided otherwise, for purposes of determining
compliance with any covenant contained in a Loan Document, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.


“Investment Grade Rating” means a Credit Rating of BBB-/Baa3 (or the equivalent)
or higher from a Rating Agency.


“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns;
provided, however, that the term “Lender”, except as otherwise expressly
provided herein, shall exclude any Lender (or its Affiliates) in its capacity as
a Specified Derivatives Provider.


“Lender Parties” means, collectively, the Administrative Agent, the Lenders, the
Specified Derivatives Providers, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 11.5., any other
holder from time to time of any of any Obligations and, in each case, their
respective successors and permitted assigns.


“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.


“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”


“LIBOR” means, for any LIBOR Loan for any Interest Period therefor, the London
interbank offered rate administered by the ICE Benchmark Administration (or any
other Person that takes over the administration of such rate for Dollars) for a
period equal in length to such Interest Period as displayed on pages LIBOR01 or
LIBOR02 of the Reuters screen or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion (the “LIBOR Screen Rate”) at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period. If for
any reason such rate is not available, the term “LIBOR” shall mean, for any
LIBOR Loan for any Interest Period therefor, the applicable British Bankers’
Association LIBOR rate for deposits


- 18 -
        Execution Version

--------------------------------------------------------------------------------





in Dollars as reported by any generally recognized financial information service
as of 11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period, and having a maturity equal to such Interest Period. If for any
reason the LIBOR Screen Rate shall not be available at such time for a period
equal in length to such Interest Period, then LIBOR shall be an interpolated
rate as determined by the Administrative Agent at such time to be the rate at
which the Lender acting as Administrative Agent or one of its affiliate banks
offers to place deposits in Dollars with first class banks in the London
interbank market at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period, in the approximate amount of the
relevant Eurodollar Rate Loan and having a maturity equal to such Interest
Period. If LIBOR determined as provided above would be less than zero, LIBOR
shall be deemed to be zero except in the case of LIBOR Loans in the Class of
Loans incurred pursuant to Section 2.1. that the Borrower has identified in
accordance with the terms of this Agreement pursuant to a Notice of Borrowing,
Notice of Continuation or Notice of Conversion, as applicable, as being subject
to a Specified Derivatives Contract (or any replacement or renewal thereof) that
has been entered into to hedge against fluctuations in interest rates in respect
of such Loans. Notwithstanding the above, if “LIBOR” is used in connection with
a Base Rate Loan, such rate shall be determined as modified by the definition of
Base Rate.


“LIBOR Loan” means a Loan (or any portion thereof) (other than a Base Rate Loan)
bearing interest at a rate based on LIBOR.


“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance to provide security for any obligation, mortgage, deed to
secure debt, deed of trust, assignment of leases and rents, pledge, lien,
hypothecation, assignment, charge or lease constituting a Capitalized Lease
Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; and (c) the
authorized filing of any financing statement under the UCC or its equivalent in
any jurisdiction, other than any precautionary filing not otherwise constituting
or giving rise to a Lien, including a financing statement filed (i) in respect
of a lease not constituting a Capitalized Lease Obligation pursuant to Section
9-505 (or a successor provision) of the UCC or its equivalent as in effect in an
applicable jurisdiction or (ii) in connection with a sale or other disposition
of accounts or other assets not prohibited by this Agreement in a transaction
not otherwise constituting or giving rise to a Lien.


“Loan” means a loan made by a Lender to the Borrower pursuant to Section 2.1. or
Section 2.17.


“Loan Document” means this Agreement, each Note, the Guaranty, the Fee Letter
and each other document or instrument now or hereafter executed and delivered by
a Loan Party in connection with, pursuant to or relating to this Agreement
(other than any Specified Derivatives Contract).


“Loan Party” means each of the Borrower and each Guarantor.


“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.


“Low Occupancy Property” means a Property that has an Occupancy Rate of less
than 80.0% in respect of which the Borrower has elected to value such Property
at the Low Occupancy Property Value as set forth in the applicable Compliance
Certificate.




- 19 -
        Execution Version

--------------------------------------------------------------------------------





“Low Occupancy Property Value” means 80.0% of undepreciated GAAP book value for
up to four consecutive quarters, after which time such Property may be carried
at 50.0% of undepreciated GAAP book value.


“Major Redevelopment Property” means a Property (i) owned by the Borrower, any
Subsidiary or any Unconsolidated Affiliate undergoing redevelopment (or which
(as determined in good faith by the Borrower) will commence redevelopment within
12 months) where the Gross Construction Budget for such redevelopment is equal
to or greater than 25.0% of the undepreciated GAAP book value of such Property
immediately prior to the commencement of such redevelopment and (ii) the
Borrower has elected to classify such Property as a Major Redevelopment
Property. A Major Redevelopment Property shall cease to be a Major Redevelopment
Property upon the first to occur of (i) such time as all improvements (other
than tenant improvements on unoccupied space) related to the redevelopment of
such Property have been substantially completed for at least 4 full fiscal
quarters (notwithstanding the fact that such Property may not achieved an
Occupancy Rate of at least 80%) and (ii) the Borrower’s irrevocable election to
no longer treat such Property as a Major Redevelopment Property.


“Major Redevelopment Property Value” means, with respect to a Major
Redevelopment Property, at the Borrower’s election, either (a) 80.0% of the
undepreciated GAAP book value of such Major Redevelopment Property immediately
prior to the commencement of such redevelopment plus all incremental
redevelopment cost incurred to date with respect to such Major Redevelopment
Property or (b) the sum of (i) the quotient of (x) the NOI of such Major
Redevelopment Property for the period of two fiscal quarters most recently ended
immediately prior to the designation of such Property as a Major Redevelopment
Property times 2 divided by (y) the applicable Capitalization Rate, plus
(ii) all incremental redevelopment cost incurred to date with respect to such
Major Redevelopment Property; provided, however, that a Major Redevelopment
Property shall only be eligible for valuation pursuant to clause (b) hereof for
up to 24 months following the commencement of the redevelopment of such Major
Redevelopment Property.


“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or in part (other than
an Equity Interest which is redeemable solely in exchange for common stock or
other equivalent common Equity Interests), in the case of each of clauses (a)
through (c), on or prior to the latest Termination Date.


“Marketable Securities” means: (a) common or preferred Equity Interests of
Persons located in, and formed under the laws of, any State of the United States
or America or the District of Columbia, which Equity Interests are subject to
price quotations (quoted at least daily) on The NASDAQ Stock Market’s National
Market System or shall have trading privileges on the New York Stock Exchange,
the American Stock Exchange or another recognized national United States
securities exchange and (b) securities evidencing Indebtedness issued by Persons
located in, and formed under the laws of, any State of the United States or
America or the District of Columbia, which Persons have a Credit Rating of BBB-
or Baa3 or better.


“Material Acquisition” means any acquisition by the Borrower or any Subsidiary
in which the assets acquired exceed 10.0% of the consolidated total assets of
the Borrower and its Subsidiaries determined under GAAP as of the last day of
the most recently ending fiscal quarter of the Borrower for which financial
statements are publicly available.


- 20 -
        Execution Version

--------------------------------------------------------------------------------







“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), results of operations
or business of the Borrower and its Subsidiaries taken as a whole, (b) the
ability of the Borrower and the Loan Parties, taken as a whole, to perform their
obligations under the Loan Documents, (c) the validity or enforceability of any
of the Loan Documents, or (d) the rights and remedies of the Lenders and the
Administrative Agent under any of the Loan Documents.


“Material Nonrecourse Indebtedness” has the meaning given that term in Section
10.1.(d)(ii).


“Material Recourse Indebtedness” has the meaning given that term in Section
10.1.(d)(i).


“Material Subsidiary” means any Person that (a) is a Subsidiary and (b) has
assets with a Fair Market Value equal to or greater than 10.0% of Consolidated
Total Asset Value.


“Moody’s” means Moody’s Investors Service, Inc. and its successors.


“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.


“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Borrower or a Subsidiary is the holder and retains the rights of collection of
all payments thereunder (but excluding any such promissory note made by a Wholly
Owned Subsidiary or a Controlled JV Subsidiary).


“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.


“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or Specified
Derivatives Contract) which prohibits or purports to prohibit the creation or
assumption of any Lien on such asset as security for Indebtedness of the Person
owning such asset or any other Person; provided, however, that an agreement that
conditions a Person’s ability to encumber its assets upon the maintenance of one
or more specified ratios that limit such Person’s ability to encumber its assets
but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge.


“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods): (a) rents and other revenues received in the ordinary
course from such Property (including proceeds of rent loss or business
interruption insurance (but not in excess of the actual rent otherwise payable)
but excluding pre-paid rents and revenues and security deposits except to the
extent applied in satisfaction of tenants’ obligations for rent) minus (b) all
expenses paid (excluding interest but including an appropriate accrual for
property taxes and insurance) related to the ownership, operation or maintenance
of such Property, including but not limited to property taxes, assessments and
the like, insurance, utilities, payroll costs, maintenance, repair and
landscaping expenses, marketing expenses, and general and administrative
expenses with respect to such Property (including an appropriate allocation for
legal, accounting, advertising, marketing and other expenses incurred in
connection with such Property, but specifically excluding acquisition costs,
general overhead expenses of the Borrower and its Subsidiaries and any property
management fees) minus (c) the greater of


- 21 -
        Execution Version

--------------------------------------------------------------------------------





(i) the actual property management fee paid during such period and (ii) an
imputed management fee in the amount of 3.0% of the gross revenues for such
Property for such period.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Non-Wholly Owned Subsidiary” means any Subsidiary of a Person that is not a
Wholly Owned Subsidiary.


“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
prohibited transfers, failure to pay taxes, non-compliance with “separateness
covenants,” voluntary bankruptcy, collusive involuntary bankruptcy and other
exceptions to nonrecourse liability that are either customary in non-recourse
financings for real estate or are approved by the Administrative Agent) is
contractually limited to specific assets of such Person (including without
limitation Equity Interest in other Persons held by such Person) encumbered by a
Lien securing such Indebtedness.


“Nonrecourse Indebtedness Guarantees” means Guarantees in respect of Nonrecourse
Indebtedness where liability of the guarantor is limited to customary exceptions
for fraud, misapplication of funds, environmental indemnities, prohibited
transfers, failure to pay taxes, non-compliance with “separateness covenants,”
voluntary bankruptcy, collusive involuntary bankruptcy and other exceptions to
nonrecourse liability that are either customary in non-recourse financings for
real estate or are approved by the Administrative Agent.


“Note” means a promissory note of the Borrower substantially in the form of
Exhibit H, payable to the order of a Lender in a principal amount equal to the
amount of such Lender’s Commitment or Loans, as applicable, as originally in
effect and otherwise duly completed.


“Notice of Borrowing” means a notice substantially in the form of Exhibit C (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) or any other applicable provision of this
Agreement evidencing the Borrower’s request for a borrowing of Loans of a
particular Class.


“Notice of Continuation” means a notice substantially in the form of Exhibit D
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.10. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.


“Notice of Conversion” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.11. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.


“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower or
any of the other Loan Parties owing to the Administrative Agent or any Lender of
every kind, nature and description, under or in respect of this Agreement or any
of the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether


- 22 -
        Execution Version

--------------------------------------------------------------------------------





or not evidenced by any promissory note. For the avoidance of doubt,
“Obligations” shall not include any indebtedness, liabilities, obligations,
covenants or duties in respect of Specified Derivatives Contracts.


“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the number of units in the case of an
multifamily Property or square feet in the case of any other Property leased to
tenants that are not affiliated with the Borrower pursuant to binding leases to
(b) the aggregate number of units or square feet, as applicable, of such
Property.


“Off-Balance Sheet Liabilities” means liabilities and obligations of the
Borrower, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Borrower would be required to disclose in
the “Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Borrower’s report on Form 10‑Q or Form 10‑K (or their
equivalents) which the Borrower is required to file with the SEC.


“OP” has the meaning given that term in Section 12.20.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.6.).


“Ownership Share” means, with respect to any Subsidiary (other than a Wholly
Owned Subsidiary) or any Unconsolidated Affiliate of the Borrower, the greater
of (a) the Borrower’s relative nominal direct and indirect ownership interest
(expressed as a percentage) in such Subsidiary or Unconsolidated Affiliate or
(b) the Borrower’s relative direct and indirect economic interest (calculated as
a percentage) in such Subsidiary or Unconsolidated Affiliate determined in
accordance with the applicable provisions of the declaration of trust, articles
or certificate of incorporation, articles of organization, partnership
agreement, joint venture agreement or other applicable organizational document
of such Subsidiary or Unconsolidated Affiliate.


“Participant” has the meaning given that term in Section 12.5.(d).


“Participant Register” has the meaning given that term in Section 12.5.(d).


“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).


“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.




- 23 -
        Execution Version

--------------------------------------------------------------------------------





“Permitted Liens” means, with respect to any asset or property of a Person,
(a) Liens securing taxes, assessments and other charges or levies imposed by any
governmental authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any environmental laws) or the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, in each case, are not at the time required to be paid or discharged under
Section 7.6.; (b) Liens consisting of deposits or pledges made, in the ordinary
course of business, in connection with, or to secure payment of, obligations
under workers’ compensation, unemployment insurance or similar Applicable Laws;
(c) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
intended use thereof in the business of such Person; (d) the rights of tenants
under leases or subleases not interfering with the ordinary conduct of business
of such Person; (e) Liens in favor of the Administrative Agent for its benefit
and the benefit of the Lenders and (f) Liens in favor of the Borrower or any
other Wholly Owned Subsidiary securing Indebtedness owing by a Subsidiary to the
Borrower or such Wholly Owned Subsidiary.


“Permitted Negative Pledge Provision” means a Negative Pledge contained in any
agreement (a) evidencing unsecured Indebtedness which contains restrictions on
encumbering assets that are substantially the same as the corresponding
restrictions contained in the Loan Documents or (b) related to assets to be sold
where such Negative Pledge relates only to such assets pending such sale.


“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any governmental authority.


“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.


“Post-Default Rate” means, in respect of any principal of any Loan, the rate
otherwise applicable plus an additional two percent 2.0% per annum and with
respect to any other Obligation, a rate per annum equal to the Base Rate as in
effect from time to time plus the Applicable Margin for Loans that are Base Rate
Loans plus two percent (2.0%).


“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Borrower or any Subsidiary. Preferred Dividends shall not include
dividends or distributions (a) paid or payable solely in Equity Interests (other
than Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Borrower or a Subsidiary, or
(c) constituting unscheduled partial redemptions or balloon, bullet or similar
redemptions in full of Preferred Equity Interests.


“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.


“Prime Rate” means, the rate of interest from time to time announced by the
Lender then acting as the Administrative Agent at its principal office as its
prime commercial lending rate, it being understood that


- 24 -
        Execution Version

--------------------------------------------------------------------------------





such prime commercial rate is a reference rate and does not necessarily
represent the lowest or best rate being charged by such Lender to any customer
and such rate is set by such Lender based upon various factors including such
Lender’s costs and desired return, general economic conditions and other
factors. Any change in such prime rate announced by such Lender shall take
effect at the opening of business on the day specified in the announcement of
such change.


“Principal Office” means the office of the Administrative Agent located at 1680
Capital One Drive, 10th Floor, McLean, Virginia 22102, or any other subsequent
office that the Administrative Agent shall have specified as the Principal
Office by written notice to the Borrower and the Lenders.


“Property” means, with respect to a Person, any parcel of real property (whether
owned in fee or subject to a lease), together with any building, facility,
structure, equipment or other asset located on such parcel of real property, in
each case owned or leased by such Person.


“QI” has the meaning given that term in the definition of 1031 Property.


“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.


“Rating Agency” means S&P, Moody’s or Fitch.


“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.


“Recourse Indebtedness” means any Indebtedness of a Person that is not
Nonrecourse Indebtedness.


“Register” has the meaning given that term in Section 12.5.(c).


“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity.
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted or issued.


“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.


- 25 -
        Execution Version

--------------------------------------------------------------------------------







“REIT Entity” has the meaning given that term in Section 12.20.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, trustees, officers, employees,
agents, counsel, other advisors and representatives of such Person and of such
Person’s Affiliates.


“Reorganization” has the meaning given that term in Section 12.20.


“Required Joinder Date” the date on which the Compliance Certificate is required
to be delivered with respect to any fiscal quarter (or fiscal year in the case
of the fourth fiscal quarter) during which any of the conditions described in
subsection (a) of Section 7.13. first applies to a Subsidiary.


“Requisite Class Lenders” means, with respect to any Class of Lenders on any
date of determination, Lenders of such Class (a) having more than 50.0% of the
aggregate amount of the Commitments of such Class, or (b) if the Commitments of
such Class have terminated, holding more than 50.0% of the aggregate principal
amount of the outstanding Loans of such Class; provided that in determining such
percentage at any given time, all then existing Defaulting Lenders of such Class
will be disregarded and excluded.


“Requisite Lenders” means, as of any date, Lenders, in the aggregate, having
more than 50.0% of the amount of the Commitments then in effect and holding more
than 50.0% of the aggregate principal amount of the outstanding Loans; provided
that in determining such percentage at any given time, all then existing
Defaulting Lenders will be disregarded and excluded.


“Responsible Officer” means with respect to the Borrower or any Subsidiary, the
chief executive officer, the chief financial officer or chief accounting officer
of the Borrower or such Subsidiary.


“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interests of the Borrower or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
Equity Interests to the holders of such Equity Interests; (b) any redemption,
conversion, exchange, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Equity Interest of the
Borrower or any of its Subsidiaries now or hereafter outstanding; and (c) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire any Equity Interests of the Borrower or any
of its Subsidiaries now or hereafter outstanding.


“Sanctioned Country” means, at any time, a country, region or territory which
itself is, or whose government is, the subject or target of any Sanctions.


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC or
the U.S. Department of State, or by the United Nations Security Council, the
European Union or any other Governmental Authority, (b) any Person located,
operating, organized or resident in a Sanctioned Country, (c) an agency of the
government of a Sanctioned Country or (d) any Person Controlled by any Person or
agency described in any of the preceding clauses (a) through (c).


“Sanctions” means any sanctions or trade embargoes imposed, administered or
enforced by any Governmental Authority of the United States of America,
including without limitation, OFAC or the U.S. Department of State, or by the
United Nations Security Council, the European Union or any other Governmental
Authority.




- 26 -
        Execution Version

--------------------------------------------------------------------------------





“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.


“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets on a going concern basis (excluding any
Indebtedness due from any Affiliate of such Person that does not have an
Investment Grade Rating and the accounts of which are not consolidated with such
Person) are each in excess of the fair valuation of its total liabilities
(including all contingent liabilities computed at the amount which, in light of
all facts and circumstances existing at such time, represents the amount that
could reasonably be expected to become an actual and matured liability);
(b) such Person is able to pay its debts or other obligations in the ordinary
course as they mature; and (c) such Person has capital not unreasonably small to
carry on its business and all business in which it proposes to be engaged.


“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between or among any Loan
Party and any Specified Derivatives Provider.


“Specified Derivatives Provider” means any Person that (a) at the time it enters
into a Specified Derivatives Contract with a Loan Party, is a Lender or an
Affiliate of a Lender or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Effective Date), is a party to a Specified Derivatives
Contract with a Loan Party, in each case in its capacity as a party to such
Specified Derivatives Contract.


“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.


“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company, trust or other entity of which at least a majority of the
Equity Interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors, trustees or other individuals performing
similar functions of such corporation, partnership, limited liability company,
trust or other entity (without regard to the occurrence of any contingency) is,
at the time of determination thereof, directly or indirectly owned or controlled
by such Person or one or more Subsidiaries of such Person and shall include all
Persons the accounts of which are consolidated with those of such Person
pursuant to GAAP. Unless explicitly set forth to the contrary, a reference to
“Subsidiary” means a Subsidiary of the Borrower.


“Subsidiary Secured Indebtedness” has the meaning given to that term in the
definition of “Excluded Subsidiary”.


“Substantial Amount” means, at the time of determination thereof, an amount in
excess of 30.0% of total consolidated assets (exclusive of depreciation) at such
time of the Borrower and its Subsidiaries determined on a consolidated basis.


“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


- 27 -
        Execution Version

--------------------------------------------------------------------------------







“Termination Date” means (a) with respect to the Loans made pursuant to
Section 2.1., July 21, 2023 and (b) with respect to any other Class of Loans,
the “Termination Date” specified for such Class of Loans in the Loan Documents
establishing such Class of Loans.


“Titled Agent” has the meaning given that term in Section 11.9.


“Type” with respect to any Loan, refers to whether such Loan is a LIBOR Loan or
a Base Rate Loan.


“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.


“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.


“Unencumbered Adjusted NOI” means, for any period, (a) Unencumbered NOI minus
(b) Capital Reserves for such period attributable to Eligible Properties
included in Unencumbered NOI.


“Unencumbered NOI” means, for any period, the aggregate Net Operating Income for
such period of all Eligible Properties the Net Operating Income of which the
Borrower has elected pursuant to clause (i) of the second sentence of Section
8.3. to include for purposes of calculating Unencumbered Pool Value.


“Unencumbered Pool Value” means, without duplication (a) the (x) Unencumbered
NOI (excluding Unencumbered NOI from any Property the value of which is included
in the determination of Unencumbered Pool Value under any of the immediately
following clauses (b), (d) or (e)), for the fiscal quarter most recently ended
(y) multiplied by 4, (z) divided by the applicable Capitalization Rate; plus
(b) the GAAP book value of all Eligible Properties acquired during the period of
six fiscal quarters most recently ended; provided that the Borrower may
irrevocably elect that the value of a recently acquired Eligible Property not
yet owned for six quarters be determined in accordance with the preceding
clause (a); plus (c) all Construction-in-Process for all Eligible Properties
that are Development Properties; plus (d) the aggregate Major Redevelopment
Property Values of all Eligible Properties that are Major Redevelopment
Properties; plus (e) the aggregate Low Occupancy Property Values of all Eligible
Properties that are Low Occupancy Properties; plus (f) the GAAP book value of
each parcel of Unimproved Land that satisfies all of the requirements of the
definition of “Eligible Property” other than clause (a) of such definition; plus
(g) Unrestricted Cash. Eligible Properties disposed of during the fiscal quarter
most recently ended shall not be included in the calculation of Unencumbered
Pool Value. In addition, to the extent the amount of Unencumbered Pool Value
attributable to Development Properties, Major Redevelopment Properties, Low
Occupancy Properties, Unimproved Land, assets held by Controlled JV Subsidiaries
and Properties subject to a ground lease (other than the Property located at
2000 M Street, Washington D.C.) would exceed 25.0% of Unencumbered Pool Value,
such excess shall be excluded from Unencumbered Pool Value; provided, however
that to the extent the amount of Unencumbered Pool Value attributable to (u)
Development Properties exceeds 20.0% of the Unencumbered Pool Value, (v) Major
Redevelopment Properties exceeds 20.0% of the Unencumbered Pool Value, (w) Low
Occupancy Properties exceeds 10.0% of the Unencumbered Pool Value, (x)
Unimproved Land exceeds 5% of the Unencumbered Pool Value, (y) assets held by
Controlled JV Subsidiaries exceeds 10.0% of the Unencumbered Pool Value and (z)
Properties subject to a ground lease (other than the Property located at 2000 M
Street, Washington D.C.) exceed 10.0% of the Unencumbered Pool Value, such
excesses shall be excluded from Unencumbered Pool Value.




- 28 -
        Execution Version

--------------------------------------------------------------------------------





“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.


“Unrestricted Cash” means cash and Cash Equivalents held by the Borrower and its
Subsidiaries (other than tenant deposits and other cash and Cash Equivalents
that are subject to a Lien or a Negative Pledge or the disposition of which is
restricted, it being understood by the parties that cash and Cash Equivalents
representing proceeds from the sale of an asset, which proceeds have been
escrowed in anticipation of a like-kind exchange, will not be considered
restricted).


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.


“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10.(g)(ii)(B)(III).


“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ or trustees’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person. In addition, the term “Wholly Owned Subsidiary” means a Subsidiary of
the Borrower that has elected to be treated as a “real estate investment trust”
in accordance with Section 856 through 860 of the Internal Revenue Code and in
which either the Borrower or a Subsidiary of the Borrower described in clause
(a) of this definition owns 100% of the outstanding common Equity Interests and
has management control.


“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.


“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


Section 1.2. General; References to Eastern Time.
Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP from time to time; provided
that, if at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Requisite Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the appropriate Lenders pursuant to
Section 12.6.); provided further that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. References in this Agreement to “Sections”,
“Articles”, “Exhibits” and “Schedules” are to sections, articles, exhibits and
schedules herein and hereto unless otherwise indicated. References in this
Agreement to any document,


- 29 -
        Execution Version

--------------------------------------------------------------------------------





instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) except as expressly provided otherwise in any Loan
Document, shall include all documents, instruments or agreements issued or
executed in replacement thereof, to the extent permitted hereby and (c) shall
mean such document, instrument or agreement, or replacement or predecessor
thereto, as amended, supplemented, restated or otherwise modified from time to
time to the extent not otherwise stated herein or prohibited hereby and in
effect at any given time. Wherever from the context it appears appropriate, each
term stated in either the singular or plural shall include the singular and
plural, and pronouns stated in the masculine, feminine or neuter gender shall
include the masculine, the feminine and the neuter. Unless otherwise expressly
provided herein, references to any Applicable Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Applicable Law. Unless explicitly set forth to the contrary, a
reference to “Subsidiary” means a Subsidiary of the Borrower or a Subsidiary of
a Subsidiary and a reference to an “Affiliate” means a reference to an Affiliate
of the Borrower. Titles and captions of Articles, Sections, subsections and
clauses in this Agreement are for convenience only, and neither limit nor
amplify the provisions of this Agreement. Unless otherwise indicated, all
references to time are references to Eastern time daylight or standard, as
applicable.


Section 1.3. Financial Attributes of Unconsolidated Affiliates.
When determining compliance by the Borrower with any financial covenant
contained in any of the Loan Documents only the Ownership Share of the Borrower
of the financial attributes (assets, liabilities, income or expenses) of
Unconsolidated Affiliates shall be included.


ARTICLE II. CREDIT FACILITY
Section 2.1. Loans.
(a)    Making of Loans. Subject to the terms and conditions hereof, during the
period from and including the Effective Date to 2:00 p.m. Eastern time on the
Availability Termination Date, each Lender severally and not jointly agrees to
make Loans to the Borrower in the aggregate principal amount up to, but not
exceeding, the amount of such Lender’s Commitment. The borrowing of Loans shall
be in an aggregate minimum amount of $25,000,000 and integral multiples of
$500,000 in excess thereof. Notwithstanding the immediately preceding sentence,
a borrowing of Loans may be in the aggregate amount of the unused Commitments.
Upon each such Lender’s funding of its Loan, such Lender’s Commitment shall be
permanently reduced by the principal amount of such Loan. On the Availability
Termination Date, the Commitments of the Lenders shall terminate (if not
previously terminated).


    


- 30 -
        Execution Version

--------------------------------------------------------------------------------





(b)    Requests for Loans. Not later than 11:00 a.m. Eastern time at least 1
Business Day prior to a borrowing of Loans that are to be Base Rate Loans and
not later than 11:00 a.m. Eastern time at least 3 Business Days prior to a
borrowing of Loans that are to be LIBOR Loans, the Borrower shall deliver to the
Administrative Agent a Notice of Borrowing. Each Notice of Borrowing shall
specify the aggregate principal amount of Loans to be borrowed, the date such
Loans are to be borrowed (which must be a Business Day), the Type of the Loans,
the initial Interest Period for such Loans (if such Loans are to be LIBOR Loans)
and the amount of such LIBOR Loans, if any, that the Borrower has elected to
have subject to a Specified Derivatives Contract that provides a hedge against
interest rate risks and the Specified Derivative Contracts to which such amount
is subject. Such notice shall be irrevocable once given and binding on the
Borrower. No more than 3 Notices of Borrowings may be submitted on behalf of the
Borrower prior to the Availability Termination Date.


(c)    Funding of Loans. Promptly after receipt of a Notice of Borrowing under
the immediately preceding subsection (b), the Administrative Agent shall notify
each Lender of the proposed borrowing. Each such Lender shall deposit an amount
equal to the Loan to be made by such Lender to the Borrower with the
Administrative Agent at the Principal Office, in immediately available funds,
not later than 1:00 p.m. Eastern time on the date of such proposed Loans.
Subject to fulfillment of all applicable conditions set forth herein, the
Administrative Agent shall make available to the Borrower in the account
specified by the Borrower in writing to the Administrative Agent, not later than
2:00 p.m. Eastern time on the date of the requested borrowing of Loans, the
proceeds of such amounts received by the Administrative Agent. The Borrower may
not reborrow any portion of the Loans once repaid.


(d)    Assumptions Regarding Funding by Revolving Lenders. With respect to Loans
to be made after the Effective Date, unless the Administrative Agent shall have
been notified by any Lender that such Lender will not make available to the
Administrative Agent a Loan to be made by such Lender in connection with any
borrowing, the Administrative Agent may assume that such Lender will make the
proceeds of such Loan available to the Administrative Agent in accordance with
this Section, and the Administrative Agent may (but shall not be obligated to),
in reliance upon such assumption, make available to the Borrower the amount of
such Loan to be provided by such Lender. In such event, if such Lender does not
make available to the Administrative Agent the proceeds of such Loan, then such
Lender and the Borrower severally agree to pay to the Administrative Agent on
demand the amount of such Loan with interest thereon, for each day from and
including the date such Loan is made available to the Borrower but excluding the
date of payment to the Administrative Agent, at (i) in the case of a payment to
be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable to Base Rate Loans. If the Borrower and
such Lender shall pay the amount of such interest to the Administrative Agent
for the same or overlapping period, the Administrative Agent shall promptly
remit to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays to the Administrative Agent the amount of such Loan,
the amount so paid shall constitute such Lender’s Loan included in the
borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make available
the proceeds of a Loan to be made by such Lender.




- 31 -
        Execution Version

--------------------------------------------------------------------------------





Section 2.2. [Intentionally Omitted]
Section 2.3. [Intentionally Omitted]
Section 2.4. [Intentionally Omitted]    
Section 2.5. Rates and Payment of Interest on Loans.
(a)    Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:


(i)    during such periods as such Loan is a Base Rate Loan, at the Base Rate
(as in effect from time to time), plus the Applicable Margin for Base Rate Loans
of the applicable Class of such Loan; and


(ii)    during such periods as such Loan is a LIBOR Loan, at Adjusted LIBOR for
such Loan for the Interest Period therefor, plus the Applicable Margin for LIBOR
Loans of the applicable Class of such Loan.


Notwithstanding the foregoing, (x) while an Event of Default under Section
10.1.(a), Section 10.1.(e) or Section 10.1.(f) shall exist or (y) upon the vote
of the Requisite Lenders in the case of the existence of any other Event of
Default not described in the preceding clause (x), in each case, the Borrower
shall pay to the Administrative Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of any Loan made by
such Lender and on any other amount payable by the Borrower hereunder or under
the Notes held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).


(b)    Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) for Loans that are not LIBOR
Loans, monthly in arrears on the first Business Day of each month, commencing
with the first full calendar month occurring after the Effective Date, (ii) for
LIBOR Loans, on the last day of each Interest Period therefor and, if such
Interest Period is longer than three months, at three-month intervals following
the first day of such Interest Period and (iii) on any date on which the
principal balance of such Loan is due and payable in full (whether at maturity,
due to acceleration or otherwise). Interest payable at the Post-Default Rate
shall be payable from time to time on demand. All determinations by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding on the Lenders and the Borrower for all purposes, absent manifest error.


Section 2.6. Number of Interest Periods.
There may be no more than 5 different Interest Periods for Loans.


Section 2.7. Repayment of Loans.
The Borrower promises to repay the entire outstanding principal amount of, and
all accrued but unpaid interest on, a Class of Loans on the Termination Date for
such Class of Loans.




- 32 -
        Execution Version

--------------------------------------------------------------------------------





Section 2.8. Prepayments.
(a)    Optional. Subject to Section 4.4. and except as otherwise provided in the
immediately following subsection (c), the Borrower may prepay any Class of Loans
at any time without premium or penalty. The Borrower shall give the
Administrative Agent (i) with respect to the prepayment of any LIBOR Loan, at
least 3 Business Days prior written notice of such prepayment and (ii) with
respect to the prepayment of any Base Rate Loan, written notice not later than
12:00 pm noon Eastern time on the date of such prepayment. Each voluntary
prepayment of a Class of Loans shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $500,000 in excess thereof.


(b)    No Effect on Derivatives Contracts. No repayment or prepayment of the
Loans pursuant to this Section shall affect any of the Borrower’s obligations
under any Derivatives Contracts entered into with respect to the Loans.


(c)    Prepayment Premium. During the periods set forth below, subject to the
provisions of Section 12.6.(h)(iv), upon the prepayment (whether voluntary or
otherwise) of any Loan hereunder, in whole or in part, the Borrower shall prepay
such Loan at the prices (expressed as percentages of the principal amount of
such Loan to be prepaid) set forth below, plus accrued and unpaid interest, and
any additional amounts pursuant to Section 4.4., if any, to the date of
prepayment:


Period
Percentage
Effective Date to and including July 22, 2017
102.0%
July 23, 2017 to and including July 22, 2018
101.0%
All times after July 23, 2018
100.0%



The Borrower acknowledges and agrees that the amounts payable by it under this
Section in connection with the prepayment of the Loans is a reasonable
calculation of the lost profits of the Lenders in view of the difficulties and
impracticality of determining actual damages resulting from the prepayment of
such Loans.


Section 2.9. [Intentionally Omitted]
Section 2.10. Continuation.
So long as no Event of Default exists and, without the prior written consent of
the Administrative Agent, so long as no Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $500,000 in excess of
that amount, and each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 11:00 a.m. Eastern
time on the third Business Day prior to the date of any such Continuation. Such
notice by the Borrower of a Continuation shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans,
Class and portions thereof subject to such Continuation, (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder and (d)
the amount of such LIBOR Loans, if any, that the Borrower has elected to have
subject to a Specified Derivatives Contract that provides a hedge against
interest rate risks and the Specified Derivatives Contract(s) to which such
amount is subject. Each Notice of Continuation shall be irrevocable by and
binding on the Borrower once given.


- 33 -
        Execution Version

--------------------------------------------------------------------------------





Promptly after receipt of a Notice of Continuation, the Administrative Agent
shall notify each Lender holding Loans being Continued of the proposed
Continuation. If the Borrower shall fail to select in a timely manner a new
Interest Period for any LIBOR Loan in accordance with this Section, such Loan
will automatically, on the last day of the current Interest Period therefor,
continue as a LIBOR Loan with an Interest Period of one month; provided, however
that if a Default or Event of Default exists, such Loan will automatically, on
the last day of the current Interest Period therefor, Convert into a Base Rate
Loan notwithstanding the first sentence of Section 2.11. or the Borrower’s
failure to comply with any of the terms of such Section.


Section 2.11. Conversion.
The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type but of the same Class; provided, however, a Base
Rate Loan may not be Converted into a LIBOR Loan if a Default or Event of
Default exists. Each Conversion of Base Rate Loans of a Class into LIBOR Loans
of such Class shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $500,000 in excess of that amount. Each such Notice of Conversion
shall be given not later than 11:00 a.m. Eastern time 3 Business Days prior to
the date of any proposed Conversion. Promptly after receipt of a Notice of
Conversion, the Administrative Agent shall notify each Lender holding Loans
being Converted of the proposed Conversion. Subject to the restrictions
specified above, each Notice of Conversion shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Conversion
specifying (a) the requested date of such Conversion, (b) the Type and Class of
Loan to be Converted, (c) the portion of such Type of Loan to be Converted,
(d) the Type of Loan such Loan is to be Converted into, (e) if such Conversion
is into a LIBOR Loan, the requested duration of the Interest Period of such Loan
and (f) the amount of such LIBOR Loans, if any, that the Borrower has elected to
have subject to a Specified Derivatives Contract that provides a hedge against
interest rate risks and the Specified Derivatives Contract(s) to which such
amount is subject. Each Notice of Conversion shall be irrevocable by and binding
on the Borrower once given.


Section 2.12. Notes.
(a)    Notes. The Loans made by each Lender shall, if requested by any Lender in
writing to the Administrative Agent, in addition to this Agreement, also be
evidenced by a Note, payable to the order of such Lender in a principal amount
equal to the amount of its Loan and otherwise duly completed.


(b)    Records. The date, amount, interest rate, Class, Type and duration of
Interest Periods (if applicable) of each Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books and such entries shall be binding on the
Borrower absent manifest error; provided, however, that (i) the failure of a
Lender to make any such record shall not affect the obligations of the Borrower
under any of the Loan Documents and (ii) if there is a discrepancy between such
records of a Lender and the statements of accounts maintained by the
Administrative Agent pursuant to Section 3.8., in the absence of manifest error,
the statements of account maintained by the Administrative Agent pursuant to
Section 3.8. shall be controlling.


(c)    Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower
of (i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.




- 34 -
        Execution Version

--------------------------------------------------------------------------------





Section 2.13. Voluntary Reductions of the Commitments.
The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Commitments at any time and from time to time without penalty or
premium upon not less than 5 Business Days prior written notice to the
Administrative Agent of each such termination or reduction, which notice shall
specify the effective date thereof and the amount of any such reduction (which
in the case of any partial reduction of the Commitments shall not be less than
$1,000,000 and integral multiples of $500,000 in excess of that amount in the
aggregate) and shall be irrevocable once given and effective only upon receipt
by the Administrative Agent (“Reduction Notice”). Promptly after receipt of a
Reduction Notice the Administrative Agent shall notify each Lender of the
proposed termination or Commitment reduction. The Commitments, once reduced or
terminated pursuant to this Section, may not be increased or reinstated, except
as provided pursuant to Section 2.17. The Borrower shall pay all interest and
fees on the Loans accrued to the date of such reduction or termination of the
Commitments to the Administrative Agent for the account of the Lenders,
including but not limited to any applicable compensation due to each Lender in
accordance with Section 4.4.


Section 2.14. [Intentionally Omitted]
Section 2.15. [Intentionally Omitted]
Section 2.16. [Intentionally Omitted]
Section 2.17. Additional Loans.
(a)    The Borrower shall have the right exercisable 3 times during the period
beginning on the Availability Termination Date to but excluding the Termination
Date, to request the making of additional Loans (“Additional Loans”), by
providing written notice to the Administrative Agent, which notice shall be
irrevocable once given; provided, however, that after giving effect to any such
Additional Loans, the aggregate outstanding principal balance of the Loans shall
not exceed $300,000,000. Each such borrowing of Loans must be an aggregate
minimum amount of $20,000,000 and integral multiples of $500,000 in excess
thereof. No Lender shall be obligated in any way whatsoever to make an
Additional Loan, and any new Lender becoming a party to this Agreement in
connection with any such requested making of Additional Loans must be an
Eligible Assignee. The making of Additional Loans under this Section is subject
to the following conditions precedent: (x) no Default or Event of Default shall
be in existence on the date of the making of such Additional Loans, (y) the
Continuing Representations made or deemed made by the Borrower and any other
Loan Party in any Loan Document to which such Loan Party is a party shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on the
effective date of the making of such Additional Loans except to the extent that
such representations and warranties expressly related solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall have been true and correct in all respects) on and as of such earlier
date) and except for changes in factual circumstances not prohibited hereunder
and (z)  the Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent: (i) if not
previously delivered to the Administrative Agent, copies certified by the
Secretary or Assistant Secretary of (A) all corporate, partnership, member or
other necessary action taken by the Borrower to authorize such borrowing of such
Additional Loans and (B) all corporate, partnership, member or other necessary
action taken by each Guarantor authorizing the guaranty of such Additional
Loans; (ii) if requested by the Administrative Agent, an opinion of counsel to
the Borrower and the Guarantors, and addressed to the Administrative Agent and
the Lenders covering such matters as reasonably requested by the Administrative
Agent; and (iii) new Notes of the applicable Class of Loans executed by the
Borrower, payable


- 35 -
        Execution Version

--------------------------------------------------------------------------------





to any new Lenders making such Additional Loans of such Class, and replacement
Notes (and if any such Note is in replacement of an existing Note, such Lender
shall promptly return any existing Notes held by such Lender to the Borrower
(or, if lost, destroyed or mutilated, if requested by the Borrower, a lost note
affidavit including a customary indemnity)) of the applicable Class executed by
the Borrower payable to such existing Lenders making such Additional Loans of
such Class, in each case, in the aggregate principal amount of such Lender’s
outstanding Loan of the applicable Class at the time of the making of such
Additional Loans (and only if such Lender has requested that it receive Notes).
In connection with the making of Additional Loans pursuant to this Section 2.17.
any Lender becoming a party hereto shall (1) execute such documents and
agreements as the Administrative Agent may reasonably request and (2) in the
case of any Lender that is organized under the laws of a jurisdiction outside of
the United States of America, provide to the Administrative Agent, its name,
address, tax identification number and/or such other information as shall be
necessary for the Administrative Agent to comply with “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act.


(b)    This Section 2.17. shall supersede any provisions in Section 3.2. or
Section 12.6. to the contrary.


ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS
Section 3.1. Payments.
(a)    Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to
Section 3.10.), to the Administrative Agent at the Principal Office, not later
than 2:00 p.m. Eastern time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day); provided, however, if the due
date of any payment under this Agreement or any other Loan Document would
otherwise fall on a day which is not a Business Day such date shall be extended
to the next succeeding Business Day and interest shall continue to accrue at the
rate, if any, applicable to such payment for the period of such extension,
unless such Business Day falls in another calendar month, in which case the
Borrower may elect for the date of payment thereof to be the next preceding
Business Day. Subject to Section 10.5., the Borrower shall, at the time of
making each payment under this Agreement or any other Loan Document, specify to
the Administrative Agent the amounts payable by the Borrower hereunder to which
such payment is to be applied. Each payment received by the Administrative Agent
for the account of a Lender under this Agreement or any Note shall be paid to
such Lender by wire transfer of immediately available funds in accordance with
the wiring instructions provided by such Lender to the Administrative Agent from
time to time, for the account of such Lender at the applicable Lending Office of
such Lender. In the event the Administrative Agent fails to pay such amounts to
such Lender within one Business Day of receipt of such amounts, the
Administrative Agent shall pay interest on such amount until paid at a rate per
annum equal to the Federal Funds Rate from time to time in effect.


(b)    Presumptions Regarding Payments by Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may (but shall not be obligated to), in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent on demand that amount so distributed
to such Lender, with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding


- 36 -
        Execution Version

--------------------------------------------------------------------------------





the date of payment to the Administrative Agent, at the greater of the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.


Section 3.2. Pro Rata Treatment.
Except to the extent otherwise provided herein: (a) the making of Loans of a
Class shall be made from the Lenders of such Class, pro rata according to the
amounts of their respective Commitments of such Class; (b) each payment or
prepayment of principal of a Class of Loans shall be made for the account of the
Lenders of such Class pro rata in accordance with the respective unpaid
principal amounts of the Loans of such Class held by them; (c) each payment of
interest on a Class of Loans shall be made for the account of the Lenders of
such Class pro rata in accordance with the amounts of interest on such Loans
then due and payable to the respective Lenders of such Class; and (d) the
Conversion and Continuation of Loans of a particular Class and Type (other than
Conversions provided for by Sections 4.1.(c) and 4.5.) shall be made pro rata
among the Lenders of such Class according to the amounts of their respective
Loans of such Class and the then current Interest Period for each Lender’s
portion of each such Loan of such Type shall be coterminous.


Section 3.3. Sharing of Payments, Etc.
If a Lender shall obtain payment of any principal of, or interest on, any Loan
of a Class made by it to the Borrower under this Agreement or shall obtain
payment on any other Obligation owing by the Borrower or any other Loan Party
through the exercise of any right of set-off, banker’s lien, counterclaim or
similar right or otherwise or through voluntary prepayments directly to a Lender
or other payments made by or on behalf of the Borrower or any other Loan Party
to a Lender not in accordance with the terms of this Agreement and such payment
should be distributed to the Lenders of the same Class as such Lender in
accordance with Section 3.2. or Section 10.5., as applicable, such Lender shall
promptly purchase from the other Lenders of such Class participations in (or, if
and to the extent specified by such Lender, direct interests in) the Loans of
such Class made by the other Lenders of such Class or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders of such Class shall
share the benefit of such payment (net of any reasonable expenses which may
actually be incurred by such Lender in obtaining or preserving such benefit) in
accordance with the requirements of Section 3.2. or Section 10.5., as
applicable. To such end, all the Lenders of such Class shall make appropriate
adjustments among themselves (by the resale of participations sold or otherwise)
if such payment is rescinded or must otherwise be restored. The Borrower agrees
that any Lender of a Class so purchasing a participation (or direct interest) in
the Loans or other Obligations owed to the other Lenders of such Class may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans of such Class in the amount of such participation so long as
such Participant has agreed to be subject to this Section. Nothing contained
herein shall require any Lender to exercise any such right or shall affect the
right of any Lender to exercise and retain the benefits of exercising, any such
right with respect to any other indebtedness or obligation of the Borrower.


Section 3.4. Several Obligations.
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.




- 37 -
        Execution Version

--------------------------------------------------------------------------------





Section 3.5. Fees.
(a)    Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees then due as have been agreed
to herein or in the Fee Letter in writing by the Borrower and the Administrative
Agent or each Lender, as applicable.


(b)    Unused Fee. During the period from the Effective Date to but excluding
the Availability Termination Date, the Borrower agrees to pay to the
Administrative Agent for the account of the Lenders with Commitments, an unused
facility fee equal to the daily aggregate amount of the Commitments times a rate
per annum equal to 0.20%. Such fee shall be computed on a daily basis and
payable quarterly in arrears on the first day of each fiscal quarter, commencing
with the first fiscal quarter occurring after the Effective Date and on the
Availability Termination Date. The Borrower acknowledges that the fee payable
hereunder is a bona fide commitment fee and is intended as reasonable
compensation to the Lenders for committing to make funds available to the
Borrower as described herein and for no other purposes.


(c)    Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Administrative Agent as set forth in the
Fee Letter and as may be otherwise agreed to in writing from time to time by the
Borrower and the Administrative Agent.


Section 3.6. Computations.
Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed, except that
interest on Base Rate Loans shall be computed on the basis of a year of 365 or
366 days, as applicable, and the actual number of days elapsed.


Section 3.7. Usury.
In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.5.(a)(i) and (ii).
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, facility fees, closing fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Administrative Agent or any Lender to third parties or for damages
incurred by the Administrative Agent or any Lender, in each case, in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, are charges made to compensate the Administrative Agent or any such
Lender for underwriting or administrative services and costs or losses performed
or incurred, and to be performed or incurred, by the Administrative Agent and
the Lenders in connection with this Agreement and shall under no circumstances
be deemed to be charges for the use of money. All charges other than charges for
the use of money shall be fully earned when due and nonrefundable when paid.




- 38 -
        Execution Version

--------------------------------------------------------------------------------





Section 3.8. Statements of Account.
The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.


Section 3.9. Defaulting Lenders.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:


(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of Requisite Lenders and Requisite
Class Lenders and in Section 12.6.


(b)    Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.3. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans of a Class in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made at a time when the conditions set forth in Article V. were satisfied
or waived, such payment shall be applied solely to pay the Loans of such Class
of all Non-Defaulting Lenders of the applicable Class on a pro rata basis prior
to being applied to the payment of any Loans of such Defaulting Lender until
such time as all Loans of such Class and all Loans of each Class are held by the
Lenders of such Class pro rata as if there had been no Defaulting Lenders of
such Class. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents thereto.


    


- 39 -
        Execution Version

--------------------------------------------------------------------------------





(c)    Certain Fees. During any period that a Lender is a Defaulting Lender,
such Defaulting Lender shall not be entitled to receive any Fees otherwise
payable to such Defaulting Lender under Section 3.5.


(d)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans of
each Class to be held by the Lenders of such Class pro rata as if there had been
no Defaulting Lenders of such Class, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to Fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.


(e)    Purchase of Defaulting Lender’s Commitment/Loans. During any period that
a Lender is a Defaulting Lender, the Borrower may, by the Borrower giving
written notice thereof to the Administrative Agent, such Defaulting Lender and
the other Lenders, demand that such Defaulting Lender assign its Commitment, if
any, and Loans to an Eligible Assignee subject to and in accordance with the
provisions of Section 12.5.(b). No party hereto shall have any obligation
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee. In addition, any Lender who is not a Defaulting Lender may, but shall
not be obligated, in its sole discretion, to acquire the face amount of all or a
portion of such Defaulting Lender’s Commitment and Loans via an assignment
subject to and in accordance with the provisions of Section 12.5.(b). In
connection with any such assignment, such Defaulting Lender shall promptly
execute all documents reasonably requested to effect such assignment, including
an appropriate Assignment and Assumption and shall pay to the Administrative
Agent the assignment fee payable under Section 12.5.(b). The exercise by the
Borrower of its rights under this Section shall be at the Borrower’s sole cost
and expense and at no cost or expense to the Administrative Agent or any of the
Lenders. In the event that a Defaulting Lender does not execute an Assignment
and Assumption pursuant to Section 12.5.(b) within 5 Business Days after receipt
by such Defaulting Lender of notice under this Section 3.9.(h) and presentation
to such Defaulting Lender of an Assignment and Assumption evidencing an
assignment pursuant to Section 12.5.(b), the Administrative Agent may elect, in
its sole and absolute discretion, to execute such an Assignment and Assumption
on behalf of such Defaulting Lender, and any such Assignment and Assumption so
executed by the Administrative Agent, the Eligible Assignee and the Borrower,
shall be effective for purposes of Section 12.5.(b). Each Defaulting Lender
hereby grants to the Administrative Agent a limited power of attorney to execute
any such Assignment and Assumption on behalf of such Defaulting Lender shall it
fail to do so as required by this subsection. The Borrower confirms that is
obligations under Section 12.9. apply to any and all actions taken or not taken
by the Administrative Agent under this subsection.


Section 3.10. Taxes.
(a)    FATCA. For purposes of this Section, the term “Applicable Law” includes
FATCA.


(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make


- 40 -
        Execution Version

--------------------------------------------------------------------------------





such deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
or other applicable Loan Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.


(c)    Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.


(d)    Indemnification by the Borrower. The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error; provided that the determinations in such
statement are made on a reasonable basis and in good faith.


(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 12.5. relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
subsection. The provisions of this subsection shall continue to inure to the
benefit of an Administrative Agent following its resignation or removal as
Administrative Agent.


(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.


(g)    Status of Lenders.


(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested


- 41 -
        Execution Version

--------------------------------------------------------------------------------





by the Borrower or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in the immediately following clauses (ii)(A), (ii)(B)
and (ii)(D)) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.


(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:


(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;


(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN, or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;


(II)    an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;


(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) an electronic copy (or an
original if


- 42 -
        Execution Version

--------------------------------------------------------------------------------





requested by the Borrower or the Administrative Agent) of IRS Form W-8BEN or
W-8BEN-E, as applicable,; or


(IV)    to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-4 on behalf of each such
direct and indirect partner;


(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and


(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant


- 43 -
        Execution Version

--------------------------------------------------------------------------------





Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this subsection (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
subsection, in no event will the indemnified party be required to pay any amount
to an indemnifying party pursuant to this subsection the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.


(i)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.


ARTICLE IV. YIELD PROTECTION, ETC.
Section 4.1. Additional Costs; Capital Adequacy.
(a)    Capital Adequacy. If any Lender determines that any Regulatory Change
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, any Commitment of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Regulatory Change (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as shall compensate such Lender or such
Lender’s holding company for any such reduction suffered.


(b)    Additional Costs. In addition to, and not in limitation of the
immediately preceding subsection (a), the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it reasonably determines are attributable to
its making or maintaining of any LIBOR Loans or its obligation to make any LIBOR
Loans hereunder, any reduction in any amount receivable by such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
LIBOR Loans or such obligation or the maintenance by such Lender of capital in
respect of its LIBOR Loans or its Commitments (such increases in costs and
reductions in amounts receivable being herein called “Additional Costs”),
resulting from any Regulatory Change that:


(i)    changes the basis of taxation of any amounts payable to such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
LIBOR Loans or its Commitments (other than Indemnified Taxes, Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and Connection
Income Taxes);


- 44 -
        Execution Version

--------------------------------------------------------------------------------







(ii)    imposes or modifies any reserve, special deposit, compulsory loan,
insurance charge or similar requirements (other than Regulation D of the Board
of Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on LIBOR Loans is
determined to the extent utilized when determining LIBOR for such Loans)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, or other credit extended by, or any other acquisition of
funds by such Lender (or its parent corporation), or any commitment of such
Lender (including, without limitation, the Commitments of such Lender
hereunder); or


(iii)    imposes on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or the
Loans made by such Lender.


(c)    Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsections (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Administrative
Agent), the obligation of such Lender to make or Continue, or to Convert Base
Rate Loans into, LIBOR Loans hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 4.5.
shall apply).


(d)    Notification and Determination of Additional Costs. Each of the
Administrative Agent, and each Lender, as the case may be, agrees to notify the
Borrower (and in the case of a Lender, to notify the Administrative Agent) of
any event occurring after the Agreement Date entitling the Administrative Agent
or such Lender to compensation under any of the preceding subsections of this
Section as promptly as practicable; provided, however, that the failure of the
Administrative Agent or any Lender to give such notice shall not release the
Borrower from any of its obligations hereunder; provided, further, that the
Borrower shall not be required to compensate a Lender pursuant to this Section
for any increased costs incurred or reductions suffered more than six months
prior to the date that such Lender notifies the Borrower of the Regulatory
Change giving rise to such increased costs or reductions, and of such Lender’s
intention to claim compensation therefor (except that, if the Regulatory Change
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof). The Administrative Agent and each Lender, as the
case may be, agrees to furnish to the Borrower (and in the case of a Lender to
the Administrative Agent as well) a certificate setting forth in reasonable
detail the basis and amount of each request for compensation under this Section.
Determinations by the Administrative Agent or such Lender, as the case may be,
of the effect of any Regulatory Change shall be conclusive and binding for all
purposes, absent manifest error. The Borrower shall pay the Administrative Agent
and or any such Lender, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof, provided that such
determinations are made on a reasonable basis and in good faith; provided,
however, that a Lender shall not be entitled to submit a claim for compensation
based upon a Regulatory Change pursuant to any subsection of this Section 4.1.
unless the making of such claim is consistent with such Lender’s general
practices under similar circumstances in respect of similarly situated borrowers
with credit agreements entitling it to make such claims (it being agreed that a
Lender shall not be required to disclose any confidential or proprietary
information in connection with such determination or the making of such claim).




- 45 -
        Execution Version

--------------------------------------------------------------------------------





Section 4.2. Suspension of LIBOR Loans.
Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:


(a)    the Administrative Agent shall determine (which determination shall be
conclusive) that reasonable and adequate means do not exist for the ascertaining
LIBOR for such Interest Period;


(b)    the Administrative Agent reasonably determines (which determination shall
be conclusive) that quotations of interest rates for the relevant deposits
referred to in the definition of LIBOR are not being provided in the relevant
amounts or for the relevant maturities for purposes of determining rates of
interest for LIBOR Loans as provided herein; or


(c)    the Administrative Agent reasonably determines (which determination shall
be conclusive) that the relevant rates of interest referred to in the definition
of LIBOR upon the basis of which the rate of interest for LIBOR Loans for such
Interest Period is to be determined are not likely to adequately cover the cost
to any Lender of making or maintaining LIBOR Loans for such Interest Period;
    
then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.


Section 4.3. Illegality.
Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended until such time as such Lender may again make and maintain LIBOR
Loans (in which case the provisions of Section 4.5. shall be applicable).


Section 4.4. Compensation.
The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:


(a)    any payment or prepayment (whether mandatory or optional) of a LIBOR Loan
or Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or


(b)    any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Section 5.2. to be satisfied) to borrow a LIBOR Loan from such Lender on the
date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or
Continue a LIBOR Loan on the requested date of such Conversion or Continuation.




- 46 -
        Execution Version

--------------------------------------------------------------------------------





Not in limitation of the foregoing, such compensation shall include, without
limitation, an amount equal to the then present value of (A) the amount of
interest that would have accrued on such LIBOR Loan for the remainder of the
Interest Period at the rate applicable to such LIBOR Loan, less (B) the amount
of interest that would accrue on the same LIBOR Loan for the same period if
LIBOR were set on the date on which such LIBOR Loan was repaid, prepaid or
Converted or the date on which the Borrower failed to borrow, Convert or
Continue such LIBOR Loan, as applicable, calculating present value by using as a
discount rate LIBOR quoted on such date; provided that in no event shall such
compensation include any loss of anticipated profits. Upon the Borrower’s
request, the Administrative Agent shall provide the Borrower with a statement
setting forth the basis for requesting compensation under this Section and the
method for determining the amount thereof. Any such statement shall be
conclusive absent manifest error.


Section 4.5. Treatment of Affected Loans.
If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(c), Section 4.2. or Section 4.3. then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1.(c), Section 4.2., or Section 4.3. on such earlier date
as such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable)) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 4.1., Section 4.2.
or Section 4.3. that gave rise to such Conversion no longer exist:


(i)    to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and


(ii)    all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.


If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 4.1.(c), 4.2. or 4.3. that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans of the applicable Class held by the
Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.


Section 4.6. Affected Lenders.
If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1.(c) or 4.3. but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, the Borrower may demand that such Lender (the “Affected Lender”), and
upon such demand the Affected Lender shall promptly, assign its Commitment to an
Eligible Assignee subject to and in accordance with the provisions of
Section 12.5.(b) for a purchase price equal to (x) the aggregate principal
balance of all Loans then owing to the Affected Lender, plus (y) any accrued but
unpaid interest thereon and accrued but unpaid fees owing


- 47 -
        Execution Version

--------------------------------------------------------------------------------





to the Affected Lender, or any other amount as may be mutually agreed upon by
such Affected Lender and Eligible Assignee. Each of the Administrative Agent and
the Affected Lender shall reasonably cooperate in effectuating the replacement
of such Affected Lender under this Section and the Affected Lender shall
promptly execute all documents reasonably requested to surrender and transfer
such interest to the purchaser or assignee thereof, including an appropriate
Assignment and Assumption, but at no time shall the Administrative Agent, such
Affected Lender, any other Lender or any Titled Agent be obligated in any way
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee. The exercise by the Borrower of its rights under this Section shall be
at the Borrower’s sole cost and expense and at no cost or expense to the
Administrative Agent, the Affected Lender or any of the other Lenders. The terms
of this Section shall not in any way limit the Borrower’s obligation to pay to
any Affected Lender compensation owing to such Affected Lender pursuant to this
Agreement (including, without limitation, pursuant to Sections 3.10., 4.1. or
4.4.) with respect to any period up to the date of replacement.


Section 4.7. Change of Lending Office.
Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 4.1. or 4.3. to eliminate or reduce
the liability of the Borrower or avoid the results provided thereunder, so long
as such designation is not disadvantageous to such Lender as determined by such
Lender in its sole discretion, except that such Lender shall have no obligation
to designate a Lending Office located in the United States of America.


Section 4.8. Assumptions Concerning Funding of LIBOR Loans.
Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.
 
ARTICLE V. CONDITIONS PRECEDENT
Section 5.1. Initial Conditions Precedent.
The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder is subject to the satisfaction or waiver of the following
conditions precedent:


(a)    The Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent:


(i)    counterparts of this Agreement executed by each of the parties hereto;


(ii)    Notes executed by the Borrower, payable to each applicable Lender that
has requested that it receive Notes prior to the Effective Date, and complying
with the terms of Section 2.12.(a);


(iii)    an opinion of counsel to the Borrower and the other Loan Parties,
addressed to the Administrative Agent and the Lenders and covering such matters
as the Administrative Agent may reasonably request;


- 48 -
        Execution Version

--------------------------------------------------------------------------------







(iv)    the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party;


(v)    a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;


(vi)    a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, authorized to execute and deliver on behalf of the
Borrower Notices of Borrowing, Notices of Conversion and Notices of
Continuation;


(vii)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;


(viii)    evidence that the Fees, if any, then due and payable under
Section 3.5., together with, to the extent a reasonably detailed invoice has
been delivered to the Borrower prior to the date hereof, all other fees,
expenses and reimbursement amounts due and payable to the Administrative Agent
and any of the Lenders, including without limitation, the reasonable and
documented out‑of‑pocket fees and expenses of counsel to the Administrative
Agent, have been paid; and


(ix)    a Compliance Certificate calculated on a pro forma basis for the
Borrower’s fiscal quarter ending March 31, 2016;


(x)    the financial statements described in Section 6.1.(j) hereof; and


(xi) such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request;


(b)    there shall not have occurred or become known to the Administrative Agent
or any of the Lenders any event, condition, situation or status since the date
of the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Borrower and its Subsidiaries
delivered to the Administrative Agent and the Lenders prior to the Agreement
Date that has had or could reasonably be expected to result in a Material
Adverse Effect;


(c)    no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened in writing
which could reasonably be expected to (A) result in a Material Adverse Effect or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially


- 49 -
        Execution Version

--------------------------------------------------------------------------------





and adversely affect, the ability of the Borrower or any other Loan Party to
fulfill its obligations under the Loan Documents to which it is a party;


(d)    the Borrower, the other Loan Parties and the other Subsidiaries shall
have received all approvals, consents and waivers, and shall have made or given
all necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (A) any Applicable Law or (B) any agreement,
document or instrument to which any Loan Party is a party or by which any of
them or their respective properties is bound, except for such approvals,
consents, waivers, filings and notices the receipt, making or giving of which,
or the failure to make, give or receive which, would not reasonably be likely to
(A) have a Material Adverse Effect, or (B) restrain or enjoin or impose
materially burdensome conditions on, or otherwise materially and adversely
affect the ability of the Borrower or any other Loan Party to fulfill its
obligations under the Loan Documents to which it is a party; and


(e)    the Borrower and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act.


Section 5.2. Conditions Precedent to All Loans.
In addition to satisfaction or waiver of the conditions precedent to the first
Credit Event contained in Section 5.1., the obligations of Lenders to make any
Loans are each subject to the further conditions precedent that: (a) no Default
or Event of Default shall exist as of the date of the making of such Loan or
would exist immediately after giving effect thereto; (b)(i) in the case of the
first Credit Event, the representations and warranties of each Loan Party in
each of the Loan Documents shall be true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty shall be true and correct in all
respects) on and as of the date of the making of such Credit Event and (ii) in
the case of all other Credit Events, the Continuing Representations shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of the making of such Loan with the same force and effect as if made
on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall have been true
and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances not prohibited hereunder and (c) the
Administrative Agent shall have received a timely Notice of Borrowing. Each
Credit Event shall constitute a certification by the Borrower to the effect set
forth in the preceding sentence (both as of the date of the giving of notice
relating to such Credit Event and, unless the Borrower otherwise notifies the
Administrative Agent prior to the date of such Credit Event, as of the date of
the occurrence of such Credit Event). In addition, the Borrower shall be deemed
to have represented to the Administrative Agent and the Lenders at the time any
Loan is made that all conditions to the making of such Loan contained in this
Article V. have been satisfied. Unless set forth in writing to the contrary, the
making of its initial Loan by a Lender shall constitute a certification by such
Lender to the Administrative Agent for the benefit of the Administrative Agent
and the Lenders that the conditions precedent for initial Loans set forth in
Sections 5.1. and 5.2. that have not previously been waived by the Lenders in
accordance with the terms of this Agreement have been satisfied.




- 50 -
        Execution Version

--------------------------------------------------------------------------------





ARTICLE VI. REPRESENTATIONS AND WARRANTIES
Section 6.1. Representations and Warranties.
In order to induce the Administrative Agent and each Lender to enter into this
Agreement and the Lenders to make Loans, the Borrower represents and warrants to
the Administrative Agent and each Lender as follows:


(a)    Organization; Power; Qualification. Each of the Borrower, the other Loan
Parties and the other Subsidiaries is a corporation, partnership or other legal
entity, duly organized or formed, validly existing and in good standing under
the jurisdiction of its incorporation or formation, has the power and authority
to own or lease its respective properties and to carry on its respective
business as now being and hereafter proposed to be conducted and is duly
qualified and is in good standing as a foreign corporation, partnership or other
legal entity, and authorized to do business, in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.


(b)    Ownership Structure. Part I of Schedule 6.1.(b) is, as of the Agreement
Date, a complete and correct list of all Subsidiaries setting forth for each
such Subsidiary, whether or not such Subsidiary is a Wholly Owned Subsidiary.
Except as disclosed in such Schedule, as of the Agreement Date (A) each of the
Borrower and its Subsidiaries owns, free and clear of all Liens (other than
Permitted Liens), and has the unencumbered right to vote, all outstanding Equity
Interests in each Person held by it, (B) all of the issued and outstanding
capital stock of each such Person organized as a corporation is validly issued,
fully paid and nonassessable and (C) there are no outstanding subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including, without limitation, any stockholders’ or voting trust agreements)
for the issuance, sale, registration or voting of, or outstanding securities
convertible into, any additional shares of capital stock of any class, or
partnership or other ownership interests of any type in, any such Person. As of
the Agreement Date, Part II of Schedule 6.1.(b) correctly sets forth all
Unconsolidated Affiliates of the Borrower, including the correct legal name of
such Person, the type of legal entity which each such Person is, and all Equity
Interests in such Person held directly or indirectly by the Borrower.


(c)    Authorization of Loan Documents and Borrowings. The Borrower has the
right and power, and has taken all necessary action to authorize it, to borrow
and obtain other extensions of credit hereunder. Each of the Borrower and the
other Loan Parties has the right and power, and has taken all necessary action
to authorize it, to execute, deliver and perform each of the Loan Documents to
which it is a party in accordance with their respective terms and to consummate
the transactions contemplated hereby and thereby. The Loan Documents to which
the Borrower or any other Loan Party is a party have been duly executed and
delivered by the duly authorized officers of such Person and each is a legal,
valid and binding obligation of such Person enforceable against such Person in
accordance with its respective terms, except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations (other than the payment of principal) contained herein or
therein and as may be limited by equitable principles generally.




- 51 -
        Execution Version

--------------------------------------------------------------------------------





(d)    Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement and the other Loan Documents to which any Loan
Party is a party in accordance with their respective terms and the borrowings
and other extensions of credit hereunder do not and will not, by the passage of
time, the giving of notice, or both: (i) require any Loan Party to obtain a
Governmental Approval (other than any required filing with the SEC) or violate
any Applicable Law (including all Environmental Laws) relating to or any Loan
Party; (ii) conflict with, result in a breach of or constitute a default under
the organizational documents of the Borrower or any other Loan Party, or any
indenture, agreement or other instrument to which the Borrower or any other Loan
Party is a party or by which it or any of its respective properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by any Loan
Party.


(e)    Compliance with Law; Governmental Approvals. Each of the Borrower, the
other Loan Parties and the other Subsidiaries is in compliance with each
Governmental Approval and all other Applicable Laws relating to it except for
noncompliances which, and Governmental Approvals the failure to possess which,
could not, individually or in the aggregate, reasonably be expected to cause a
Default or Event of Default or have a Material Adverse Effect.


(f)    Title to Properties; Liens. Schedule 6.1.(f) is, as of the Agreement
Date, a complete and correct listing of all real estate assets of the Borrower,
each other Loan Party and each other Subsidiary, setting forth, for each such
Property, whether such Property is a Development Property or Major Redevelopment
Property. Each of the Borrower, each other Loan Party and each other Subsidiary
owns, or has a valid leasehold interest in, its respective Properties. As of the
Agreement Date, there are no Liens against any Eligible Properties included in
the calculation of Unencumbered Pool Value or the income of which is included in
the calculation of Unencumbered NOI other than Permitted Liens.


(g)    Existing Indebtedness; Liens. Schedule 6.1.(g) is, as of the Agreement
Date, a complete and correct listing of all Indebtedness (including all
Guarantees) in respect of borrowed money of each of the Borrower, the other Loan
Parties and the other Subsidiaries. As of the Agreement Date, no event of
default, (after giving effect to notice, grace and cure periods) exists with
respect to any such Indebtedness.


(h)    Litigation. Except as set forth on Schedule 6.1.(h), there are no
actions, suits or proceedings pending (or, to the knowledge of any Loan Party,
are there any actions, suits or proceedings threatened, nor is there any basis
therefor) against or in any other way relating adversely to or affecting the
Borrower, any other Loan Party, any other Subsidiary or any of their respective
property in any court or before any arbitrator of any kind or before or by any
other Governmental Authority which, (i) could reasonably be expected to have a
Material Adverse Effect or (ii) in any manner draws into question the validity
or enforceability of any Loan Document.


(i)    Taxes. All federal and state income and other material tax returns of the
Borrower, each other Loan Party and each other Subsidiary required by Applicable
Law to be filed have been duly filed, and all federal and state income and other
material taxes, assessments and other governmental charges or levies upon, each
Loan Party, each other Subsidiary and their respective properties, income,
profits and assets which are due and payable have been paid, except any such
nonpayment or non-filing which is at the time permitted under Section 7.6. As of
the Agreement Date, none of the United States income tax returns of the
Borrower, any other Loan Party or any other Subsidiary is under audit.


(j)    Financial Statements. The Borrower has furnished to each Lender copies of
(i) the audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries for the fiscal years ended December 31, 2014 and December 31, 2015,
and the related audited consolidated statements of income, shareholders’ equity
and cash flows for the fiscal years ended on such dates, with the opinion
thereon of


- 52 -
        Execution Version

--------------------------------------------------------------------------------





Ernst & Young LLP, and (ii) the unaudited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries for the fiscal quarter ended March
31, 2016, and the related unaudited consolidated statements of income,
shareholders’ equity and cash flows of the Borrower and its consolidated
Subsidiaries for the fiscal quarter period ended on such date. Such financial
statements (including in each case related schedules and notes) are complete and
correct in all material respects and present fairly, in accordance with GAAP
consistently applied throughout the periods involved and in all material
respects, the consolidated financial position of the Borrower and its
consolidated Subsidiaries as at their respective dates and the results of
operations and the cash flow for such periods (subject, as to interim
statements, to changes resulting from normal year‑end audit adjustments).
Neither the Borrower nor any of its Subsidiaries has on the Agreement Date any
material contingent liabilities, material liabilities, material liabilities for
taxes, material unusual or long-term commitments or material unrealized or
forward anticipated losses from any unfavorable commitments, in each case, that
would be required to be set forth in its financial statements or notes thereto,
except as referred to or reflected or provided for in said financial statements.


(k)    No Material Adverse Change. Since December 31, 2015, there have been no
changes, events, acts, conditions or occurrences of any nature, singly or in the
aggregate, that have had or could reasonably be expected to have a Material
Adverse Effect. The Borrower, the other Loan Parties and the other Subsidiaries,
taken as a whole, are Solvent.


(l)    ERISA.


(i)    Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, each Benefit Arrangement is in
compliance with the applicable provisions of ERISA, the Internal Revenue Code
and other Applicable Laws. Except with respect to Multiemployer Plans, each
Qualified Plan (A) has received a favorable determination from the Internal
Revenue Service applicable to such Qualified Plan’s current remedial amendment
cycle (as defined in Revenue Procedure 2007-44 or “2007-44” for short), (B) has
timely filed for a favorable determination letter from the Internal Revenue
Service during its staggered remedial amendment cycle (as defined in 2007-44)
and such application is currently being processed by the Internal Revenue
Service, (C) had filed for a determination letter prior to its “GUST remedial
amendment period” (as defined in 2007-44) and received such determination letter
and the staggered remedial amendment cycle first following the GUST remedial
amendment period for such Qualified Plan has not yet expired, or (D) is
maintained under a prototype plan and may rely upon a favorable opinion letter
issued by the Internal Revenue Service with respect to such prototype plan. To
the best knowledge of the Borrower, nothing has occurred which would cause the
loss of its reliance on each Qualified Plan’s favorable determination letter or
opinion letter.


(ii)    With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with FASB ASC 715.


(iii)    Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the knowledge of a
Responsible Officer of the Borrower, threatened, claims, actions or lawsuits or
other action by any Governmental Authority, plan participant or beneficiary with
respect to a Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the


- 53 -
        Execution Version

--------------------------------------------------------------------------------





ERISA Group to a tax on prohibited transactions imposed by Section 502(i) of
ERISA or Section 4975 of the Internal Revenue Code.


(m)    Absence of Defaults. None of the Loan Parties or any of the other
Subsidiaries is in material default under its certificate or articles of
incorporation or formation, bylaws, partnership agreement or other similar
organizational documents.


(n)    Environmental Laws. Each of the Borrower, each other Loan Party and each
other Subsidiary: (i) is in compliance with all Environmental Laws applicable to
its business, operations and the Properties, (ii) has obtained all Governmental
Approvals which are required under Environmental Laws, and each such
Governmental Approval is in full force and effect, and (iii) is in compliance
with all terms and conditions of such Governmental Approvals, where with respect
to each of the immediately preceding clauses (i) through (iii) the failure to
obtain or to comply with could reasonably be expected to have a Material Adverse
Effect. Except for any of the matters set forth on Schedule 6.1.(n) or that
could not reasonably be expected to have a Material Adverse Effect, no Loan
Party has any knowledge of, nor has it received notice of, any past, present, or
pending releases, events, conditions, circumstances, activities, practices,
incidents, facts, occurrences, actions, or plans that, with respect to any Loan
Party or any other Subsidiary, could reasonably be expected to interfere with or
prevent compliance or continued compliance with Environmental Laws, or could
reasonably be expected to give rise to any other potential common‑law or legal
claim or other liability, based on or related to the on-site or off-site
manufacture, generation, processing, distribution, use, treatment, storage,
disposal, transport, removal, clean up or handling, or the emission, discharge,
release or threatened release of any Hazardous Material, or any other
requirement under Environmental Law. There is no civil, criminal, or
administrative action, suit, demand, claim, hearing, notice, or demand letter,
mandate, order, lien, request, investigation, or proceeding pending or, to the
Borrower’s knowledge after due inquiry, threatened, against the Borrower, any
other Loan Party or any other Subsidiary relating in any way to Environmental
Laws which, could reasonably be expected to have a Material Adverse Effect. None
of the Properties is listed on or proposed for listing on the National Priority
List promulgated pursuant to the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 and its implementing regulations, or any
state or local priority list promulgated pursuant to any analogous state or
local law. To the Borrower’s knowledge, no Hazardous Materials generated at or
transported from the Properties are or have been transported to, or disposed of
at, any location that is listed or proposed for listing on the National Priority
List or any analogous state or local priority list, or any other location that
is or has been the subject of a clean-up, removal or remedial action pursuant to
any Environmental Law, except to the extent that such transportation or disposal
could not reasonably be expected to result in a Material Adverse Effect.


(o)    Investment Company. None of the Borrower, any other Loan Party or any
other Subsidiary is (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or obtain other extensions of
credit or to consummate the transactions contemplated by this Agreement or to
perform its obligations under any Loan Document to which it is a party.


(p)    Margin Stock. None of the Borrower, any other Loan Party or any other
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System.


(q)    Affiliate Transactions. Except as set forth on Schedule 6.1.(q), and
except as permitted by Section 9.8., none of the Borrower, any other Loan Party
or any other Subsidiary is a party to or bound by any agreement or arrangement
(whether oral or written) with any Affiliate.


- 54 -
        Execution Version

--------------------------------------------------------------------------------







(r)    Business. As of the Agreement Date, the Borrower, the other Loan Parties
and the other Subsidiaries are engaged in the business of acquiring, developing,
owning and operating income-producing properties and such business activities
and investments incidental or reasonably related thereto.


(s)    Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Borrower, any other Loan Party or any
other Subsidiary ancillary to the transactions contemplated hereby.


(t)    Accuracy and Completeness of Information. All written information,
reports and other papers and data (other than financial projections and other
forward looking statements and information of a general economic or general
industry nature, including, without limitation, any projections furnished
pursuant to Section 8.4.(n) and Section 8.4.(o)) furnished to the Administrative
Agent or any Lender by, on behalf of, or at the direction of, the Borrower, any
other Loan Party or any other Subsidiary were, at the time the same were so
furnished, when taken as a whole, complete and correct in all material respects,
and did not contain any untrue statement of a material fact, or omit to state a
material fact necessary in order to make the statements contained therein, in
light of the circumstances under which they were made, not materially
misleading. All financial projections and other forward looking statements
prepared by or on behalf of the Borrower, any other Loan Party or any other
Subsidiary that have been or may hereafter be made available to the
Administrative Agent or any Lender were or will be prepared in good faith based
on assumptions believed to be reasonable at the time made, it being understood
that actual result may vary materially from such projections and statements.


(u)    Not Plan Assets; No Prohibited Transactions. None of the assets of the
Borrower, any other Loan Party or any other Subsidiary constitutes “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder, of any Plan. Assuming that no Lender funds
any amount payable by it hereunder with “plan assets,” as that term is defined
in 29 C.F.R. 2510.3-101, the execution, delivery and performance of this
Agreement and the other Loan Documents, and the extensions of credit and
repayment of amounts hereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code.


(v)    Anti-Corruption Laws and Sanctions; Anti-Terrorism Laws. None of the
Borrower, any Subsidiary or, to the knowledge of the Borrower, any of their
respective directors, officers, employees and agents (in their capacities as
such) (i) is an “enemy” or an “ally of the enemy” within the meaning of Section
2 of the Trading with the Enemy Act of the United States, 50 U.S.C. App. §§ 1 et
seq., as amended (the “Trading with the Enemy Act”) or (ii) is in violation of
(A) the Trading with the Enemy Act, (B) any of the foreign assets control
regulations of the United States Treasury Department or any enabling legislation
or executive order relating thereto, including without limitation, Executive
Order No. 13224, effective as of September 24, 2001 relating to Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit or Support Terrorism (66 Fed. Reg. 49079 (2001)) or (C) the Patriot Act
(collectively, the “Anti-Terrorism Laws”). The Borrower has implemented and
maintains in effect policies and procedures reasonably designed to confirm
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents (in their capacities as such) with
Anti-Corruption Laws, Anti-Terrorism Laws and applicable Sanctions. The
Borrower, its Subsidiaries and, to the knowledge of the Borrower, their
respective directors, officers, employees and agents (in their capacities as
such) are in compliance with Anti-Corruption Laws, Anti-Terrorism Laws and
applicable Sanctions in all material respects. None of the Borrower or any
Subsidiary is, or derives any of its assets or operating income from investments
in or transactions with, a Sanctioned Person and, to the knowledge of the
Borrower, none of the respective directors, officers, employees or agents of the
Borrower or any of its Subsidiaries is a Sanctioned Person.


- 55 -
        Execution Version

--------------------------------------------------------------------------------







(w)    REIT Status. The Borrower qualifies as, and has elected to be treated as,
a REIT and is in compliance with all requirements and conditions imposed under
the Internal Revenue Code to allow the Borrower to maintain its status as a
REIT.


(x)    Unencumbered Properties. Each Property included in any calculation of
Unencumbered NOI satisfied, at the time of such calculation, all of the
requirements contained in the definition of “Eligible Property”. Each Property
included in any calculation of Unencumbered Pool Value satisfied, at the time of
such calculation, all of the requirements contained in the definition of
“Eligible Property”.


Section 6.2. Survival of Representations and Warranties, Etc.
All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Agreement Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower under this Agreement. All
such representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans.


ARTICLE VII. AFFIRMATIVE COVENANTS
For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:


Section 7.1. Preservation of Existence and Similar Matters.
Except as otherwise permitted under Section 9.4., the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, (i) preserve and
maintain its respective existence in the jurisdiction of its incorporation or
formation, (ii) preserve and maintain its respective rights, franchises,
licenses and privileges in the jurisdiction of its incorporation or formation,
and (iii) qualify and remain qualified and authorized to do business in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification and authorization, except, in the case of
clauses (i) (solely with respect to Subsidiaries other than Loan Parties), (ii)
and (iii), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.


Section 7.2. Compliance with Applicable Law.
The Borrower shall comply, and shall cause each other Loan Party and each other
Subsidiary to comply, with all Applicable Law, including the obtaining of all
Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect. The Borrower will maintain in effect
and enforce policies and procedures reasonably designed to confirm compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents (in their capacities as such) with Anti-Corruption Laws,
Anti-Terrorism Laws and applicable Sanctions.


- 56 -
        Execution Version

--------------------------------------------------------------------------------





Section 7.3. Maintenance of Property.
In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
protect and preserve all of its respective material properties and maintain
(other than Development Properties and Major Redevelopment Properties) in good
repair, working order and condition all tangible properties, ordinary wear and
tear and condemnation and casualty events excepted, except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.


Section 7.4. Conduct of Business.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, carry on its respective businesses as described in
Section 6.1.(r) and not enter into any line of business not otherwise engaged in
or permitted to be engaged in pursuant to Section 6.1.(r) by such Person as of
the Agreement Date.


Section 7.5. Insurance.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, maintain insurance (on a replacement cost basis) with financially
sound and reputable insurance companies against such risks and in such amounts
as is customarily maintained by Persons engaged in similar businesses and at
similar localities or as may be required by Applicable Law. The Borrower shall
from time to time deliver to the Administrative Agent upon request a detailed
list, together with copies of all policies of the insurance then in effect,
stating the names of the insurance companies, the amounts and rates of the
insurance, the dates of the expiration thereof and the properties and risks
covered thereby.


Section 7.6. Payment of Taxes and Claims.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge (a)  prior to delinquency, all federal and
state income taxes and all other material taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or upon any
properties belonging to it, and (b) by not later than 30 days past the due date
therefor, all lawful claims of materialmen, mechanics, carriers, warehousemen
and landlords for labor, materials, supplies and rentals which, if unpaid, would
without further passage of time become a Lien on any Eligible Property of such
Person that is included in the calculation of Unencumbered Pool Value or the
income of which is included in the calculation of Unencumbered NOI; provided,
however, that this Section shall not require the payment or discharge of any
such tax, assessment, charge, levy or claim which is being contested in good
faith by appropriate proceedings which operate to suspend the collection thereof
and for which adequate reserves have been established on the books of such
Person in accordance with GAAP.


Section 7.7. Books and Records; Inspections.
The Borrower will, and will cause each other Loan Party and each other
Subsidiary to, keep proper books of record and account in order to permit the
preparation of financial statements accordance with GAAP. The Borrower will, and
will cause each other Loan Party and each other Subsidiary to, permit
representatives of the Administrative Agent or any Lender to visit and inspect
any of their respective properties, to examine and make abstracts from any of
their respective books and records and to discuss their respective affairs,
finances and accounts with their respective officers, employees and independent
public accountants (in the presence of an officer of the Borrower if an Event of
Default does not then exist), all at such reasonable times during business hours
and as often as may reasonably be requested and so long as no Event of Default


- 57 -
        Execution Version

--------------------------------------------------------------------------------





exists, with reasonable prior notice. The Borrower shall be obligated to
reimburse the Administrative Agent and the Lenders for their reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
exercise of their rights under this Section only if such exercise occurs while a
Default or Event of Default exists. The Borrower hereby authorizes and instructs
its accountants to discuss the financial affairs of the Borrower, any other Loan
Party or any other Subsidiary with the Administrative Agent.


Section 7.8. Use of Proceeds.
The Borrower will use the proceeds of Loans only (a) for the payment of
pre-development, development and redevelopment costs incurred in connection with
Properties owned by the Borrower or any Subsidiary; (b) to finance acquisitions
permitted under this Agreement; (c) to finance capital expenditures and the
repayment of Indebtedness of the Borrower and its Subsidiaries; (d) to finance
Investments in the Indebtedness or Equity Interests of any Person, in each case
as permitted under this Agreement; (e) to provide for the general working
capital needs of the Borrower and its Subsidiaries and for other general
corporate purposes of the Borrower and its Subsidiaries (including dividend
distributions and stock repurchases otherwise permitted under this Agreement);
and (f) to pay fees and expenses incurred in connection with the closing of this
facility. The Borrower shall not, and shall not permit any other Loan Party or
any other Subsidiary to, use any part of such proceeds to purchase or carry, or
to reduce or retire or refinance any credit incurred to purchase or carry, any
margin stock (within the meaning of Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System) or to extend credit to others for the
purpose of purchasing or carrying any such margin stock. The Borrower shall not,
and shall not permit any other Loan Party or any other Subsidiary to, use the
proceeds of any Loan in any manner which would violate Anti-Corruption Laws,
Anti-Terrorism Laws or applicable Sanctions.
Section 7.9. Environmental Matters.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to and the Borrower shall use, and shall cause each other Loan Party
and each other Subsidiary to use, commercially reasonable efforts to cause all
other Persons occupying, using or present on the Properties, to comply with all
Environmental Laws the failure with which to comply could reasonably be expected
to have a Material Adverse Effect. Except as could not reasonably be expected to
result in a Material Adverse Effect, the Borrower shall, and shall cause each
other Loan Party and each other Subsidiary to, promptly take all actions
necessary to prevent the imposition of any Liens on any of their respective
properties arising out of or related to any Environmental Laws. Nothing in this
Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender.


Section 7.10. Further Assurances.
At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably requested by the Administrative Agent to carry out more effectively
the provisions and purposes of this Agreement and the other Loan Documents.


Section 7.11. REIT Status.
Prior to the Reorganization, the Borrower shall maintain its status as, and
election to be treated as, a REIT. On and after the Reorganization, the REIT
Entity shall maintain its status as, and election to be treated as, a REIT.


- 58 -
        Execution Version

--------------------------------------------------------------------------------







Section 7.12. Exchange Listing.
Prior to the Reorganization, the Borrower shall maintain at least one class of
common shares of the Borrower having trading privileges on the New York Stock
Exchange or NYSE Amex Equities or which is subject to price quotations on The
NASDAQ Stock Market’s National Market System. On and after the Reorganization,
the REIT Entity shall maintain at least one class of common shares of the REIT
Entity having trading privileges on the New York Stock Exchange or NYSE Amex
Equities or which is subject to price quotations on The NASDAQ Stock Market’s
National Market System.


Section 7.13. Guarantors.
(a)    Not later than the applicable Required Joinder Date following the date on
which any of the following conditions first applies to any Subsidiary that is
not a Guarantor, the Borrower shall cause such Subsidiary to execute and deliver
an Accession Agreement (or if at such time a Guaranty is not in effect, a
Guaranty substantially in the form of the Exhibit B) and the items specified in
subsection (b) below:


(i)    such Subsidiary Guarantees, or otherwise becomes obligated in respect of,
any Indebtedness of the Borrower or any other Subsidiary of the Borrower (other
than (w) Guarantees of, and other obligations in respect of, Indebtedness
relating to construction loans in an aggregate amount for such Guarantees and
other obligations not in excess of $200,000,000 at any time, (x) Nonrecourse
Indebtedness Guarantees and Guarantees of the type described in clause (b) of
the definition of Excluded Subsidiary, (y) obligations in respect Indebtedness
of a Subsidiary in respect of which recourse is limited to pledges of Equity
Interests in the Subsidiary that is the primary obligor under such Indebtedness
and (z) any Guaranty of Indebtedness of any Subsidiary acquired or assumed in
connection with an acquisition of such Subsidiary so long as such Guaranty was
in existence prior to the consummation of such acquisition and not incurred in
in contemplation thereof); or


(ii)    (A) such Subsidiary owns an Eligible Property or other asset the value
of which is included in the determination of Unencumbered Pool Value and (B)
such Subsidiary, or any other Subsidiary that directly or indirectly owns any
Equity Interests in such Subsidiary, incurs or suffers to exist (whether as a
borrower, co-borrower, guarantor or otherwise) any Recourse Indebtedness.


(b)    On the date that any Accession Agreement or Guaranty is required to be
delivered pursuant to subsection (a) above, the Borrower shall cause each
Subsidiary that is required to become a Guarantor to deliver, in addition to the
Accession Agreement or Guaranty to which it is a party, each of the following in
form and substance reasonably satisfactory to the Administrative Agent:


(i)    if requested by the Administrative Agent, an opinion of counsel to such
Subsidiary, addressed to the Administrative Agent and the Lenders;


(ii)    the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each such Subsidiary certified
as of a recent date by the Secretary of State of the state of formation of such
Subsidiary;


(iii)    a certificate of good standing (or certificate of similar meaning) with
respect to each such Subsidiary issued as of a recent date by the Secretary of
State of the state of formation of each such Subsidiary and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as


- 59 -
        Execution Version

--------------------------------------------------------------------------------





applicable) of each state in which each such Subsidiary is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;


(iv)    a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each such
Subsidiary with respect to each of the officers of such Subsidiary authorized to
execute and deliver the Loan Documents to which such Subsidiary is a party;


(v)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each such Subsidiary of (A) the
by-laws of such Subsidiary, if a corporation, the operating agreement, if a
limited liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Subsidiary to authorize the execution, delivery and performance of
the Loan Documents to which it is a party; and


(vi)    such other documents, agreements and instruments as the Administrative
Agent or any Lender through the Administrative Agent, may reasonably request.


Until a Subsidiary that is required to become a Guarantor under clause (ii) of
the immediately preceding subsection (a) becomes a Guarantor, and delivers to
the Administrative Agent the items required to be delivered pursuant to this
subsection (b), (i) no Eligible Property owned or leased by such Subsidiary
shall be included in calculations of Unencumbered Pool Value and (ii) no income
attributable to any Eligible Property owned or leased by such Subsidiary shall
be included in calculations of Unencumbered NOI.


(c)    Release of Guarantor. The Borrower may request in writing that the
Administrative Agent release, and upon receipt of such request the
Administrative Agent shall release on the date requested for such release, a
Guarantor from the Guaranty so long as: (i) such Guarantor is not (or
simultaneously upon its release will not be) otherwise required to be a party to
the Guaranty under the immediately preceding subsection (a), (ii) no Default or
Event of Default shall then be in existence or would occur as a result of such
release and (iii) the Administrative Agent shall have received such written
request at least ten (10) Business Days (or such shorter period as may be
acceptable to the Administrative Agent) prior to the requested date of release.
Delivery by the Borrower to the Administrative Agent of any such request shall
constitute a representation by the Borrower that the matters set forth in
clauses (i) and (ii) of the preceding sentence (both as of the date of the
giving of such request and as of the date of the effectiveness of such requested
release) are true and correct with respect to such requested release and that
the Guarantor being released from the Guaranty has been (or simultaneously upon
its release will be) released from all obligations in respect of any
Indebtedness giving rise to the requirement that such Guarantor be a party to
the Guaranty under subsection (a) above.


ARTICLE VIII. INFORMATION
For so long as this Agreement is in effect, the Borrower shall furnish
(including by electronic means as provided in Section 8.5.) to the
Administrative Agent for distribution to each of the Lenders:




- 60 -
        Execution Version

--------------------------------------------------------------------------------





Section 8.1. Quarterly Financial Statements.
As soon as available and in any event within 10 days after the same is filed
with the SEC for the first, second and third fiscal quarters of the Borrower
(but in no event later than the date 45 days after the end of any such fiscal
quarter), the unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such period and the related unaudited consolidated
statements of income, stockholders’ equity and cash flows of the Borrower and
its Subsidiaries for such period, setting forth in each case in comparative form
the figures as of the end of and for the corresponding periods of the previous
fiscal year, all of which shall be certified by the chief financial officer of
the Borrower, in his or her opinion, to present fairly, in accordance with GAAP
and in all material respects, the consolidated financial position of the
Borrower and its Subsidiaries as at the date thereof and the results of
operations for such period (subject to normal year‑end audit adjustments).


Section 8.2. Year‑End Statements.
As soon as available and in any event within 10 days after the same is filed
with the SEC for each fiscal year of the Borrower (but in no event later than
the date 90 days after the end of any such fiscal year), the audited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of income,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries for
such fiscal year, setting forth in comparative form the figures as at the end of
and for the previous fiscal year, all of which shall be (a) certified by the
chief executive officer, the chief financial officer, or executive vice
president of the Borrower, in his or her opinion, to present fairly, in
accordance with GAAP and in all material respects, the financial position of the
Borrower and its Subsidiaries as at the date thereof and the result of
operations for such period and (b) accompanied by the report thereon of Ernst &
Young LLP or any other independent certified public accountants of recognized
national standing reasonably acceptable to the Administrative Agent, whose
report shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any "going concern" or like qualification
or exception or any qualification or exception as to the scope of such audit.


Notwithstanding anything to the contrary in this Article VIII, following the
consummation of the Reorganization, the Borrower will be permitted to satisfy
its obligations with respect to financial information relating to the Borrower
described in Section 8.1. and this Section 8.2. above by furnishing financial
information relating to the REIT Entity; provided that the same is accompanied
by consolidating information that explains in reasonable detail the differences
between the information relating to the REIT Entity and its Subsidiaries, on the
one hand, and the information relating to the Borrower and its Subsidiaries on a
standalone basis, on the other hand, with respect to the consolidated balance
sheet and income statement.


Section 8.3. Compliance Certificate.
At the time the financial statements are furnished pursuant to the immediately
preceding Sections 8.1. and 8.2., a certificate substantially in the form of
Exhibit G (a “Compliance Certificate”) executed on behalf of the Borrower by the
chief financial officer or the chief accounting officer of the Borrower
(a) setting forth in reasonable detail as of the end of such quarterly
accounting period or fiscal year, as the case may be, the calculations required
to establish whether the Borrower was in compliance with the covenants contained
in Section 9.1.; and (b) stating that to his or her knowledge, no Default or
Event of Default exists, or, if such is not the case, specifying such Default or
Event of Default and its nature, when it occurred and the steps being taken by
the Borrower with respect to such event, condition or failure. Each Compliance
Certificate shall include (i) a reasonably detailed list of all Properties which
the Borrower has elected to include in calculations of Unencumbered NOI and
Unencumbered Pool Value for the fiscal period covered by such Compliance
Certificate (it being understood that so long as no Default or Event of Default
exists or would


- 61 -
        Execution Version

--------------------------------------------------------------------------------





occur as a result of such election, the Borrower shall be free to include or
exclude from such calculations any Property that would otherwise be eligible for
inclusion), (ii) a summary with respect to each Property then included in
calculations of Unencumbered NOI and Unencumbered Pool Value, including without
limitation, a quarterly and year-to-date statement of Net Operating Income,
(iii) a statement of Funds From Operations, and (iv) a report listing Properties
acquired in the most recently ended fiscal quarter setting forth for each such
Property the purchase price and Net Operating Income for such Property and
indicating whether such Property is collateral for any Indebtedness of the owner
of such Property that is secured in any manner by any Lien and, if so, a
description of such Indebtedness.


Section 8.4. Other Information.
(a)    Within 10 days of the filing thereof, copies of all registration
statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S‑8 or its
equivalent), reports on Forms 10‑K, 10‑Q and 8‑K (or their equivalents) and all
other periodic reports which any Loan Party or any other Subsidiary shall file
with the SEC or any national securities exchange (which information may be
delivered by electronic means as provided in Section 8.5.);


(b)    Promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed and promptly upon the issuance thereof copies of all press releases
issued by the Borrower, any other Loan Party or any other Subsidiary (which
information may be delivered by electronic means as provided in Section 8.5.);


(c)    Promptly, upon any change in the Borrower’s Credit Rating, a certificate
stating that the Borrower’s Credit Rating has changed and the new Credit Rating
that is in effect;


(d)    If any ERISA Event shall occur that individually, or together with any
other ERISA Event that has occurred, could reasonably be expected to have a
Material Adverse Effect, a certificate of the chief executive officer or chief
financial officer of the Borrower setting forth details as to such occurrence
and the action, if any, which the Borrower or applicable member of the ERISA
Group is required or proposes to take;


(e)    To the extent any Loan Party or any other Subsidiary is aware of the
same, prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating
adversely to, or adversely affecting, any Loan Party or any other Subsidiary or
any of their respective properties, assets or businesses which could reasonably
be expected to have a Material Adverse Effect;


(f)    Prompt notice of (i) any change in the executive management of the
Borrower, any other Loan Party or any other Subsidiary (which notice may be
delivered by electronic means as provided in Section 8.5.) and (ii) any matter
which has had, or could reasonably be expected to have, a Material Adverse
Effect (which notice may be delivered by electronic means as provided in Section
8.5.);


(g)    Prompt notice of the occurrence of any Default or Event of Default;


(h)    Prompt notice of any order, judgment or decree in excess of $5,000,000
having been entered against any Loan Party or any other Subsidiary or any of
their respective properties or assets;


    


- 62 -
        Execution Version

--------------------------------------------------------------------------------





(i)    Promptly upon the request of the Administrative Agent, evidence of the
Borrower’s calculation of the Ownership Share with respect to a Subsidiary or an
Unconsolidated Affiliate, such evidence to be in form and detail reasonably
satisfactory to the Administrative Agent;


(j)    Promptly, upon each request, information identifying the Borrower or any
other Loan Party as a Lender may request in order to comply with applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation, the Patriot Act;


(k)    Simultaneously with the year-end financial statements furnished pursuant
to Section 8.2., profit and loss projections of the Borrower and its
Subsidiaries on a consolidated basis for each quarter of the next succeeding
fiscal year, all itemized in reasonable detail. The foregoing shall be
accompanied by pro forma determinations of the ratios or amounts specified in
each of the covenants contained in Section 9.1. at the end of each fiscal
quarter of the next succeeding fiscal year, it being understood and agreed that
the projections and pro forma determinations provided under this subsection (o)
shall be furnished for informational purposes only and shall not be a basis for
determining or declaring the occurrence, existence or continuation of any
Default or Event of Default;


(l)    Simultaneously with the year-end financial statements furnished pursuant
to Section 8.2., a report in form and content satisfactory to the Administrative
Agent detailing the Borrower’s, together with its Subsidiaries’, projected
sources and uses of cash for each quarter of the next succeeding fiscal year.
Such sources and uses shall be furnished for informational purposes only and
shall not be a basis for determining or declaring the occurrence, existence or
continuation of any Default or Event of Default and shall include but not be
limited to excess operating cash flow, projected borrowings under existing
credit facilities or debt issuances, availability under this Agreement, unused
availability under committed development loans, unfunded committed equity and
any other committed sources of funds. Such uses shall include but not be limited
to cash obligations for binding acquisitions, unfunded development costs,
capital expenditures, debt service, overhead, dividends, maturing Property
loans, hedge settlements and other anticipated uses of cash;


(m)    Within 10 Business Days of the Administrative Agent’s written request, a
current rent roll for any one or more Properties then included in the
calculations of Unencumbered NOI and Unencumbered Pool Value;


(n)    From time to time and promptly upon each request, such data,
certificates, reports, statements, documents or further information regarding
any Property or the business, assets, liabilities, financial condition, results
of operations or business prospects of the Borrower or any of its Subsidiaries
as the Administrative Agent or any Lender may reasonably request; and


(o)    Following the Reorganization, while any Event of Default exists, the
Borrower shall give the Administrative Agent at least 5 Business Days’ prior
notice of (i) any redemption of any Equity Interests of the OP for cash as
permitted under Section 9.1.(f)(ii) and (ii) any Restricted Payment by the
Borrower to the REIT Entity to fund administrative and operating expenses as
permitted under Section 9.1.(f)(iii).


Section 8.5. Electronic Delivery of Certain Information.
(a)    Documents required to be delivered by or on behalf of the Borrower
pursuant to the Loan Documents may be delivered by electronic communication and
delivery, including, the Internet, e-mail or intranet websites to which the
Administrative Agent and each Lender have access (including a commercial,
third-party website (such as www.sec.gov) or a website sponsored or hosted by
the Administrative Agent or the Borrower) provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II. Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic


- 63 -
        Execution Version

--------------------------------------------------------------------------------





communication (including e‑mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. Documents or notices delivered
electronically shall be deemed to have been delivered on the date and at the
time on which the Administrative Agent or the Borrower posts such documents or
the documents become available on a commercial website and the Administrative
Agent or Borrower notifies each Lender of said posting and provides a link
thereto provided if such notice or other communication is not sent or posted
during the normal business hours of the recipient, said posting date and time
shall be deemed to have commenced as of 11:00 a.m. Central time on the opening
of business on the next business day for the recipient. The Administrative Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery. Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.


(b)    Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.


Section 8.6. Public/Private Information.
The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower. Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the
Administrative Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Article and, if requested by the Administrative Agent, the
Borrower shall designate Information Materials (a) that are either available to
the public or not material with respect to the Borrower and its Subsidiaries or
any of their respective securities for purposes of United States federal and
state securities laws, as “Public Information” and (b) that are not Public
Information as “Private Information”. All Information Materials that are neither
identified as “Public Information” nor included in public filings made by the
Borrower or any of its Subsidiaries with the SEC shall be deemed to be private
and confidential. Notwithstanding the foregoing, each Lender who does not wish
to receive Private Information (a “Public Lender”) agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of any website provided pursuant to Section 8.5. in order to enable such
Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and Applicable Law, including United States federal and
state securities laws, to make reference to Information Materials that are not
made available through the “Public Side Information” portion of such website
provided pursuant to Section 8.5. and that may contain material non‑public
information with respect to the Borrower or its securities for purposes of
United States federal and state securities laws.


Section 8.7. USA Patriot Act Notice; Compliance.
The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time-to-time request, and the Borrower shall,
and shall cause the other Loan Parties to, provide promptly upon any such
request to such Lender, such Loan Party’s name, address, tax identification
number and/or such other identification information as shall be necessary for
such Lender to comply with federal law. An “account” for this purpose may
include, without limitation, a deposit account, a cash


- 64 -
        Execution Version

--------------------------------------------------------------------------------





management service, a transaction or asset account, a credit account, a loan or
other extension of credit, and/or other financial services product.


ARTICLE IX. NEGATIVE COVENANTS
For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:


Section 9.1. Financial Covenants.
The Borrower shall comply with following financial covenants at all times
specified below but shall in any event only report on compliance as required
pursuant to Section 8.3. or any other applicable provision of this Agreement:


(a)    Ratio of Consolidated Total Indebtedness to Consolidated Total Asset
Value. The Borrower shall not permit the ratio of (i) Consolidated Total
Indebtedness to (ii) Consolidated Total Asset Value to exceed 0.60 to 1.00 at
any time; provided, however, that if such ratio is greater than 0.60 to 1.00 but
is not greater than 0.65 to 1.00, then the Borrower shall be deemed to be in
compliance with this subsection (a) so long as (i) the Borrower completed a
Material Acquisition which resulted in such ratio (after giving effect to such
Material Acquisition) exceeding 0.60 to 1.00 at any time during the fiscal
quarter in which such Material Acquisition took place and for any subsequent
consecutive fiscal quarters, (ii) the Borrower has not maintained compliance
with this subsection (a) in reliance on this proviso for more than four fiscal
quarters (whether or not consecutive) and (iii) such ratio (after giving effect
to such Material Acquisition) is not greater than 0.65 to 1.00 at any time. For
the purpose of calculating such ratio, (a) Consolidated Total Indebtedness shall
be adjusted by deducting an amount equal to the lesser of the amount of
(i) Unrestricted Cash on the date of determination and (ii) Consolidated Total
Indebtedness and (b) Consolidated Total Asset Value shall be adjusted by
deducting therefrom the amount by which Consolidated Total Indebtedness is
adjusted under the immediately preceding clause (a).


(b)    Ratio of Consolidated Secured Indebtedness to Consolidated Total Asset
Value. The Borrower shall not permit the ratio of (i) Consolidated Secured
Indebtedness to (ii) Consolidated Total Asset Value, to exceed 0.40 to 1.00 at
any time.


(c)    Ratio of Consolidated Adjusted EBITDA to Consolidated Fixed Charges. The
Borrower shall not permit the ratio of (i) Consolidated Adjusted EBITDA for any
fiscal quarter to (ii) Consolidated Fixed Charges for such fiscal quarter, to be
less than 1.50 to 1.00 at the end of such fiscal quarter.


(d)    Ratio of Unencumbered Adjusted NOI to Consolidated Interest Expense on
Consolidated Unsecured Indebtedness. The Borrower shall not permit the ratio of
(i) Unencumbered Adjusted NOI for any fiscal quarter to (ii) Consolidated
Interest Expense on Consolidated Unsecured Indebtedness for such fiscal quarter,
to be less than 1.75 to 1.00 at the end of such fiscal quarter.


(e)    Ratio of Consolidated Unsecured Indebtedness to Unencumbered Pool Value.
The Borrower shall not permit the ratio of (i) Consolidated Unsecured
Indebtedness to (ii) Unencumbered Pool Value to exceed 0.60 to 1.00 at any time;
provided, however, that if such ratio is greater than 0.60 to 1.00 but is not
greater than 0.65 to 1.00, then the Borrower shall be deemed to be in compliance
with this subsection (e) so long as (i) the Borrower completed a Material
Acquisition which resulted in such ratio (after giving effect to such Material
Acquisition) exceeding 0.60 to 1.00 at any time during the fiscal quarter in
which such Material Acquisition took place and for any subsequent consecutive
fiscal quarters, (ii) the Borrower has not maintained compliance with this
subsection (e) in reliance on this proviso for more than four fiscal quarters
(whether or not consecutive) and (iii) such ratio (after giving effect to such
Material Acquisition)


- 65 -
        Execution Version

--------------------------------------------------------------------------------





is not greater than 0.65 to 1.00 at any time. For the purpose of calculating
such ratio, (a) Consolidated Unsecured Indebtedness shall be adjusted by
deducting an amount equal to the lesser of the amount of (i) Unrestricted Cash
on the date of determination and (ii) Consolidated Unsecured Indebtedness and
(b) Unencumbered Pool Value shall be adjusted by deducting therefrom the amount
by which Consolidated Unsecured Indebtedness is adjusted under the immediately
preceding clause (a).
(f)    Dividends and Other Restricted Payments. If (i) an Event of Default under
Section 10.1.(a), Section 10.1.(e) or Section 10.1.(f) shall exist, or (ii) as a
result of the occurrence of any other Event of Default any of the Obligations
have been accelerated pursuant to Section 10.2.(a), neither the Borrower nor any
Subsidiary shall directly or indirectly declare or make, or incur any liability
to make any Restricted Payments. If any Event of Default other than those
specified in clauses (i) and (ii) of the immediately preceding sentence exists
and the Obligations have not been accelerated pursuant to Section 10.2.(a), the
Borrower may only declare or make, or incur any liability to make, cash
distributions to its shareholders during any fiscal year in an aggregate amount
not to exceed the minimum amount necessary for the Borrower (or following the
Reorganization, the REIT Entity) to maintain compliance with Section 7.11.
Notwithstanding anything to the contrary in this Section, (i) Subsidiaries may
make Restricted Payments to the Borrower and to other Subsidiaries,
(ii) following the consummation of the Reorganization, the OP or any other
Subsidiary of the REIT Entity may redeem for cash limited partnership interests
or membership interests in the OP pursuant to customary redemption rights
granted to the applicable limited partner or member, but only to the extent
that, in the good faith determination of the Borrower, issuing shares of the
REIT Entity in redemption of such partnership or membership interests reasonably
could be considered to impair its ability to maintain its status as a REIT, and
(iii) following the consummation of the Reorganization, to the extent
constituting a Restricted Payment, payments may be made by the Borrower to the
REIT Entity to the extent required to fund administrative and operating expenses
of the REIT Entity to the extent attributable to any activity of or with respect
to the REIT Entity that is not otherwise prohibited by this Agreement.


Section 9.2. Reciprocal Lien.
If any Eligible Property included in the calculation of Unencumbered Pool Value
or the income of which is included in the calculation of Unencumbered NOI
becomes subject to a Lien causing such Property to no longer satisfy the
definition of Eligible Property, and, as a result, a Default or Event of Default
occurs, then the Borrower or the applicable Subsidiary will make or cause to be
made a provision whereby the Obligations will be secured equally and ratably
with all other obligations secured by such Lien, and in any case the Lenders
shall have the benefit, to the full extent that and with such priority as, the
Lenders may be entitled under Applicable Law, of an equitable Lien on such
Property securing the Obligations. The grant of a Lien pursuant to this
Section 9.2. shall not be deemed to cure any Default or Event of Default
occurring as a result of such Eligible Property becoming subject to such Lien.


Section 9.3. Restrictions on Intercompany Transfers.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary (other than an Excluded Subsidiary) to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary to: (a) pay dividends or make any
other distribution on any of such Subsidiary’s capital stock or other Equity
Interests owned by the Borrower or any Subsidiary; (b) pay any Indebtedness owed
to the Borrower or any Subsidiary; (c) make loans or advances to the Borrower or
any Subsidiary; or (d) transfer any of its property or assets to the Borrower or
any other Subsidiary; provided that this Section shall not apply to: (i) with
respect to clause (d), (A) restrictions contained in any agreement relating to
the sale of assets pending sale, or relating to Indebtedness secured by a Lien
on assets which Indebtedness the Borrower or a Subsidiary, as applicable,


- 66 -
        Execution Version

--------------------------------------------------------------------------------





is not prohibited from creating, incurring, assuming, or permitting or suffering
to exist by the Loan Documents; provided that in any such case, the restrictions
apply only to the assets that are the subject of such sale or Lien, as the case
may be or (B) customary provisions restricting assignment of any agreement
entered into by the Borrower, any other Loan Party or any other Subsidiary in
the ordinary course of business and (ii) with respect to clauses (a) through
(d), those encumbrances or restrictions (A) contained in any Loan Document,
(B) contained in any other agreement that evidences unsecured Indebtedness
containing encumbrances or restrictions on the actions described above that are
substantially similar to those contained in the Loan Documents, (C) contained in
organizational documents of, or other agreements governing an Investment in, or
Indebtedness incurred by, any Excluded Subsidiary, Unconsolidated Affiliate or
any Subsidiary that is not a Wholly Owned Subsidiary (but only to the extent
applicable to the Equity Interest in such Subsidiary or Unconsolidated Affiliate
or the assets of such Subsidiary or Unconsolidated Affiliate) or (D) obligations
restricting the sale or other transfer of assets pursuant to “tax protection”
(or similar) agreements entered into with limited partners or members of the OP
or of any other Subsidiary of the REIT Entity.


Section 9.4. Merger, Consolidation, Sales of Assets and Other Arrangements.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, (a) enter into any transaction of merger or consolidation;
(b) liquidate, windup or dissolve itself (or suffer any liquidation or
dissolution); (c) convey, sell, lease, sublease, transfer or otherwise dispose
of, in one transaction or a series of transactions, assets, or the capital stock
of or other Equity Interests in any of its Subsidiaries, whether now owned or
hereafter acquired, having a fair market value in excess of the Substantial
Amount; or (d) engage in a transaction or a series of related transactions in
which it acquires assets having a fair market value in excess of the Substantial
Amount or make an Investment in any other Person in excess of the Substantial
Amount; provided, however, that:


(i)    the Borrower or any Subsidiary may merge with or into any other
Subsidiary or any other Person so long as no Default or Event of Default is or
would be in existence immediately thereafter; provided, however, that in the
case of any merger involving (x) the Borrower, the Borrower shall be the
surviving entity or (y) any Loan Party (other than the Borrower), the surviving
entity shall be a Loan Party or shall become a Loan Party in accordance with the
applicable terms of this Agreement;


(ii)    the Borrower or any Subsidiary may sell, lease or otherwise transfer or
dispose of its assets to the Borrower or any other Subsidiary so long as no
Default or Event of Default is or would be in existence immediately thereafter;


(iii)    any Loan Party and any other Subsidiary may, directly or indirectly,
sell, lease or otherwise transfer, whether by one or a series of transactions,
assets having a fair market value in excess of the Substantial Amount (including
capital stock or other securities of Subsidiaries) to any other Person, so long
as (1) the Borrower shall have given the Administrative Agent and the Lenders at
least 15 days prior written notice (or such shorter period as may be acceptable
to the Administrative Agent) of such sale, lease or other transfer;
(2) immediately prior thereto, and immediately thereafter and after giving
effect thereto, no Default or Event of Default is or would be in existence;
provided, however, that if, prior to the occurrence of a Default (or, during the
existence of a Default, so long as the relevant agreement expressly states that
sale of the Property subject to the agreement is conditioned on the approval of
the Lenders), such Loan Party or Subsidiary has entered into an agreement to
sell a Property which agreement requires that such Property be sold at a time
during which a Default exists, such Loan Party or Subsidiary shall be permitted
to sell such Property if a Default (but not an Event of Default) exists to the
extent necessary for such Loan Party or Subsidiary


- 67 -
        Execution Version

--------------------------------------------------------------------------------





to comply with the terms of such agreement, subject to such Loan Party or
Subsidiary having received the approval of the Lenders required pursuant to the
terms of any agreement entered into during the existence of a Default; and
(3) at the time the Borrower gives notice pursuant to clause (1) of this
subsection, the Borrower shall have delivered to the Administrative Agent and
the Lenders a Compliance Certificate, calculated on a pro forma basis,
evidencing the continued compliance by the Loan Parties with the financial
covenants contained in Section 9.1., after giving effect to such consolidation,
merger, sale, lease or other transfer;


(iv)    any Loan Party and any other Subsidiary may, directly or
indirectly, acquire (whether by purchase, acquisition of Equity Interests of a
Person, or as a result of a merger or consolidation) assets, in a single
transaction or series of related transactions, having a fair market value in
excess of the Substantial Amount, or make an Investment in any other Person in
an amount in excess of the Substantial Amount, so long as (1) the Borrower shall
have given the Administrative Agent and the Lenders at least 15 days prior
written notice (or such shorter period as may be acceptable to the
Administrative Agent) of such purchase, acquisition, merger, consolidation or
Investment (collectively, "acquisition"); (2) immediately prior thereto, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence; provided, however, that if, prior to the
occurrence of a Default (or, during the existence of a Default, so long as the
relevant agreement expressly states that acquisition of the Property subject to
the agreement is conditioned on the approval of the Lenders), such Loan Party or
Subsidiary has entered into an agreement to acquire a Property which agreement
requires that such Property be acquired at a time during which a Default (but
not an Event of Default) exists, such Loan Party or Subsidiary shall be
permitted to acquire such Property to the extent necessary for such Loan Party
or Subsidiary to comply with the terms of such agreement, subject to such Loan
Party or Subsidiary having received the approval of the Lenders required
pursuant to the terms of any agreement entered into during the existence of a
Default; (3) in the case of a consolidation or merger involving (x) the
Borrower, the Borrower shall be the survivor thereof or (y) any Loan Party
(other than the Borrower), the survivor thereof shall be a Loan Party or shall
become a Loan Party in accordance with the applicable terms of this Agreement;
and (4) at the time the Borrower gives notice pursuant to clause (1) of this
subsection, the Borrower shall have delivered to the Administrative Agent and
the Lenders a Compliance Certificate, calculated on a pro forma basis,
evidencing the continued compliance by the Loan Parties with the financial
covenants contained in Section 9.1., after giving effect to such acquisition;


(v)    the Loan Parties and the other Subsidiaries may lease and sublease their
respective assets, as lessor or sublessor (as the case may be), in the ordinary
course of their business;


(vi)    any Subsidiary that is not a Material Subsidiary may liquidate and
dissolve itself (or suffer its liquidation or dissolution) so long as
immediately prior to the taking of such action, and immediately thereafter and
after giving effect thereto, no Default or Event of Default is or would be in
existence; and


(vii)    Borrower and its Subsidiaries may effect the transactions described in
clauses (a) through (d) of this Section 9.4. to the extent necessary or
convenient to consummate the Reorganization in accordance with the requirements
of Section 12.20.


Section 9.5. Plans.


- 68 -
        Execution Version

--------------------------------------------------------------------------------





The Borrower shall not, and shall not permit any Subsidiary to, permit any of
its respective assets to become or be deemed to be “plan assets” within the
meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder.


Section 9.6. Fiscal Year.
The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, change its fiscal year from that in effect as of the Agreement
Date.


Section 9.7. Modifications of Organizational Documents.
The Borrower shall not enter into, and shall not permit any Loan Party or any
other Subsidiary to enter into any amendment, supplement, restatement or other
modification of its certificate or articles of incorporation, articles of
organization or formation, certificate of limited partnership, declaration of
trust or other comparable organizational instrument (if any) that could
reasonably be expected to have a Material Adverse Effect or that would be
adverse to the rights and remedies of the Administrative Agent and Lenders in
any material respect.


Section 9.8. Transactions with Affiliates.
The Borrower shall not permit to exist or enter into, and will not permit any
other Loan Party or other Subsidiary to permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate of the Borrower except (a) as
set forth on Schedule 6.1.(q), (b) transactions in the ordinary course of and
pursuant to the reasonable requirements of the business of the Borrower or any
of its Subsidiaries and upon fair and reasonable terms, (c) transactions which
are no less favorable to the Borrower or such Subsidiary than would be obtained
in a comparable arm’s length transaction with a Person that is not an Affiliate,
(d) transactions entirely by and among Loan Parties and Subsidiaries,
(e) following the Reorganization, payments by the Borrower to the REIT Entity to
the extent required to fund administrative and operating expenses of the REIT
Entity and which are not prohibited by the Loan Documents, (f) transactions by
and among Subsidiaries and Unconsolidated Affiliates not otherwise prohibited
under the Loan Documents, (g) transactions not prohibited by Section 9.1.(f) or
9.4. and (h) transactions necessary or convenient to consummate the
Reorganization in accordance with Section 12.20.


Section 9.9. Derivatives Contracts.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, enter into or become obligated in respect of Derivatives
Contracts, other than Derivatives Contracts entered into by the Borrower, any
such other Loan Party or any such other Subsidiary in the ordinary course of
business and which, when entered into, were intended to establish an effective
hedge either (i) in respect of existing or permitted Indebtedness or (ii) in
respect of liabilities, commitments or assets held or reasonably anticipated to
be held by the Borrower, such other Loan Party or such other Subsidiary.


ARTICLE X. DEFAULT
Section 10.1. Events of Default.
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:


- 69 -
        Execution Version

--------------------------------------------------------------------------------







(a)    Default in Payment. (i) The Borrower shall fail to pay when due under
this Agreement or any other Loan Document (whether upon demand, at maturity, by
reason of acceleration or otherwise) (A) the principal of any of the Loans, or
(B) interest on any of the Loans or any of the other payment Obligations owing
by the Borrower under this Agreement or any other Loan Document in the case of
this clause (B) only, within 10 Business Days after becoming due, or (ii) any
other Loan Party shall fail to pay within 10 Business Days after becoming due
any payment obligation owing by such Loan Party under any Loan Document to which
it is a party.


(b)    Default in Performance.


(i)    Any Loan Party shall fail to perform or observe any term, covenant or
agreement on its part to be performed or observed and contained in Section
7.1.(i) (solely with respect to the existence of the Borrower) or Article IX.
(other than Section 9.7. or Section 9.9.); or


(ii)    Any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in this Agreement or any other Loan Document to which it is
a party and not otherwise mentioned in this Section, and in the case of this
subsection (b)(ii) only, such failure shall continue for a period of 30 calendar
days after the earlier of (x) the date upon which a Responsible Officer of the
Borrower or such other Loan Party obtains knowledge of such failure or (y) the
date upon which the Borrower has received written notice of such failure from
the Administrative Agent.


(c)    Misrepresentations. Any written statement, representation or warranty
made or deemed made by or on behalf of any Loan Party under this Agreement or
under any other Loan Document, or any amendment hereto or thereto, or in any
other writing or statement at any time furnished by, or at the direction of, any
Loan Party to the Administrative Agent or any Lender, shall at any time prove to
have been incorrect or misleading in any material respect when furnished or made
or deemed made, it being understood that no projections furnished pursuant to
Section 8.4.(k) and Section 8.4.(l) or otherwise shall be a basis for
determining or declaring the occurrence, existence or continuation of any
Default or Event of Default.


(d)    Indebtedness Cross‑Default.


(i)    The Borrower, any other Loan Party or any other Subsidiary shall fail to
make any payment when due and payable in respect of any Indebtedness (other than
the Loans and any Nonrecourse Indebtedness) having an aggregate outstanding
principal amount (or, in the case of any Derivatives Contract, having, without
regard to the effect of any close-out netting provision, a Derivatives
Termination Value), in each case individually or in the aggregate with all other
such Indebtedness as to which such a failure exists, of $50,000,000 or more
(“Material Recourse Indebtedness”); or


(ii)    (x) The maturity of any Material Recourse Indebtedness (or Nonrecourse
Indebtedness having an aggregate outstanding principal amount in excess of 5.0%
of Consolidated Total Asset Value (“Material Nonrecourse Indebtedness”)) shall
have been accelerated in accordance with the provisions of any indenture,
contract or instrument evidencing, providing for the creation of or otherwise
concerning such Material Recourse Indebtedness or Material Nonrecourse
Indebtedness or (y) any Material Recourse Indebtedness or Material Nonrecourse
Indebtedness shall have been required to be prepaid, repurchased, redeemed or
defeased prior to the stated maturity thereof (other than as a result of
(A) customary non‑default mandatory prepayment requirements associated with
asset sales, casualty events, debt or equity issuances, extraordinary receipts
or borrowing base limitations and (B) any Indebtedness constituting convertible
debt becoming due as


- 70 -
        Execution Version

--------------------------------------------------------------------------------





a result of the exercise by any holder thereof of conversion, exchange or
similar rights related to the value of the Borrower’s equity securities shall
not be subject to this clause (ii) as long as such Indebtedness is converted
into or exchanged for Equity Interests (other than Mandatorily Redeemable Stock)
of the Borrower pursuant to the terms of such Indebtedness); or


(iii)    Any other event shall have occurred and be continuing (after giving to
notice, grace and cure periods) as a result of which any holder or holders of
any Material Recourse Indebtedness, any trustee or agent acting on behalf of
such holder or holders or any other Person, is then permitted to accelerate the
maturity of any such Material Recourse Indebtedness or is then permitted to
require any such Material Recourse Indebtedness to be prepaid, repurchased,
redeemed or defeased prior to its stated maturity and all applicable grace or
cure periods shall have expired (other than as a result of (A) customary
non‑default mandatory prepayment requirements associated with asset sales,
casualty events, debt or equity issuances, extraordinary receipts or borrowing
base limitations and (B) any Indebtedness constituting convertible debt becoming
due as a result of the exercise by any holder thereof of conversion, exchange or
similar rights related to the value of the Borrower’s equity securities shall
not be subject to this clause (iii) as long as such Indebtedness is converted
into or exchanged for Equity Interests (other than Mandatorily Redeemable Stock)
of the Borrower pursuant to the terms of such Indebtedness).


(e)    Voluntary Bankruptcy Proceeding. The Borrower, any other Loan Party, any
Material Subsidiary or any Subsidiary to which more than 10.0% of Consolidated
Total Asset Value is attributable in the aggregate shall: (i) commence a
voluntary case under the Bankruptcy Code or other federal bankruptcy laws (as
now or hereafter in effect); (ii) file a petition seeking to take advantage of
any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding‑up, or composition or adjustment of debts;
(iii) consent to, or fail to contest in a timely and appropriate manner, any
petition filed against it in an involuntary case under such bankruptcy laws or
other Applicable Laws or consent to any proceeding or action described in the
immediately following subsection (f); (iv) apply for or consent to, or fail to
contest in a timely and appropriate manner, the appointment of, or the taking of
possession by, a receiver, custodian, trustee, or liquidator of itself or of a
substantial part of its property, domestic or foreign; (v) admit in writing its
inability to pay its debts as they become due; (vi) make a general assignment
for the benefit of creditors; (vii) make a conveyance fraudulent as to creditors
under any Applicable Law; or (viii) take any corporate or partnership action for
the purpose of effecting any of the foregoing.


(f)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower, any other Loan Party, any Material Subsidiary or
any Subsidiary to which more than 10.0% of Consolidated Total Asset Value is
attributable in the aggregate in any court of competent jurisdiction seeking:
(i) relief under the Bankruptcy Code or other federal bankruptcy laws (as now or
hereafter in effect) or under any other Applicable Laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding‑up, or composition
or adjustment of debts; or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Person, or of all or any substantial
part of the assets, domestic or foreign, of such Person, and in the case of
either clause (i) or (ii) such case or proceeding shall continue undismissed or
unstayed for a period of 90 consecutive calendar days, or an order granting the
remedy or other relief requested in such case or proceeding (including, but not
limited to, an order for relief under such Bankruptcy Code or such other federal
bankruptcy laws) shall be entered.


(g)    Revocation of Loan Documents. Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate any Loan Document to which it is a party or shall
otherwise challenge or contest in any action, suit or proceeding in any court or
before any Governmental Authority the validity or enforceability of any Loan
Document or any Loan Document shall cease to be in full force and effect (except
as a result of the express terms thereof).


- 71 -
        Execution Version

--------------------------------------------------------------------------------







(h)    Judgment. A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against the Borrower,
any other Loan Party, or any other Subsidiary by any court or other tribunal and
(i) such judgment or order shall continue for a period of 60 days without being
paid, stayed or dismissed through appropriate appellate proceedings and
(ii) either (A) the amount of such judgment or order (excluding any amount for
which insurance coverage has not been denied in writing by the applicable
insurance carrier) exceeds, individually or together with all other such
unsatisfied judgments or orders entered against the Borrower, any other Loan
Party or any other Subsidiary (other than any judgment entered against a
Subsidiary in relation to Nonrecourse Indebtedness where recourse with respect
to such judgment remains limited to the assets securing such Nonrecourse
Indebtedness), $50,000,000 or (B) in the case of an injunction or other
non-monetary relief, such injunction or judgment or order could reasonably be
expected to have a Material Adverse Effect.


(i)    Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, any other Loan Party or
any other Subsidiary (other than any warrant, writ of attachment, execution or
similar process issued against the property of a Subsidiary in relation to
Nonrecourse Indebtedness where such warrant, writ of attachment, execution or
similar process attaches only to the assets securing such Nonrecourse
Indebtedness), which exceeds, individually or together with all other such
warrants, writs, executions and processes, $50,000,000 in amount and such
warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of 60 days; provided, however, that if a bond has
been issued in favor of the claimant or other Person obtaining such warrant,
writ, execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Administrative
Agent pursuant to which the issuer of such bond subordinates its right of
reimbursement, contribution or subrogation to the Obligations and waives or
subordinates any Lien it may have on the assets of the Borrower, any other Loan
Party or any other Subsidiary.


(j)    ERISA.


(i)    Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $50,000,000; or


(ii)    The “benefit obligation” of all Plans exceeds the “fair market value of
plan assets” for such Plans by more than $50,000,000, all as determined, and
with such terms defined, in accordance with FASB ASC 715.


(k)    Change of Control/Change in Management.


(i)    Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a Person will be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 50.0% of the total voting power of the then
outstanding voting stock of the Borrower; or


(ii)    During any period of 12 consecutive months ending after the Agreement
Date, individuals who at the beginning of any such 12‑month period constituted
the Board of Trustees of the Borrower (together with any new trustees whose
election by such Board or whose nomination for election by the shareholders of
the Borrower was approved by a vote of a majority of the trustees then still in
office who were either trustees at the beginning of such period or whose
election or


- 72 -
        Execution Version

--------------------------------------------------------------------------------





nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Trustees of the Borrower then in office.


Notwithstanding the foregoing provisions of this Section 10.1., if a Default or
Event of Default shall occur solely as a result of a Property being treated as
an Eligible Property that is not in fact an Eligible Property, such Default or
Event of Default shall be deemed to not have occurred so long as the Borrower
delivers to the Administrative Agent not later than 15 days from (x) the date on
which a Responsible Officer of the Borrower obtains knowledge of the occurrence
of such Default or Event of Default and (y) the date on which the Borrower has
received written notice of such Default or Event of Default from the
Administrative Agent, each of the following: (1) written notice thereof and
(2) a Compliance Certificate, prepared as of the last day of the most recent
fiscal quarter, evidencing compliance with the covenants set forth in Section
9.1. excluding such Property as an Eligible Property, as applicable.


Section 10.2. Remedies Upon Event of Default.
Upon the occurrence of an Event of Default the following provisions shall apply:


(a)    Acceleration; Termination of Facilities.


(i)    Automatic. Upon the occurrence of an Event of Default specified in
Sections 10.1.(e) or 10.1.(f), (1) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding and (2) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents shall become immediately and automatically due and
payable without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by the Borrower on behalf of itself and the other
Loan Parties.


(ii)    Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall: (1) declare
(A) the principal of, and accrued interest on, the Loans and the Notes at the
time outstanding and (B) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by the Borrower on behalf of itself and the other
Loan Parties, and (2) terminate the Commitments.


(b)    Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.


(c)    Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.


(d)    Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the Eligible Property and/or the
business operations of the Borrower and its Subsidiaries and to exercise such
power as the court shall confer upon such receiver.


- 73 -
        Execution Version

--------------------------------------------------------------------------------







(e)    Remedies in Respect of Specified Derivatives Contracts. Notwithstanding
any other provision of this Agreement or other Loan Document, each Specified
Derivatives Provider shall have the right, with prompt notice to the
Administrative Agent, but without the approval or consent of or other action by
the Administrative Agent or the Lenders, to take any action or avail itself of
any remedies available to such Specified Derivatives Provider under any
Specified Derivatives Contract.


Section 10.3. Remedies Upon Default.
Upon the occurrence of a Default specified in Section 10.1.(f), the Commitments
shall immediately and automatically terminate.


Section 10.4. Marshaling; Payments Set Aside.
No Lender Party shall be under any obligation to marshal any assets in favor of
any Loan Party or any other party or against or in payment of any or all of the
Guaranteed Obligations. To the extent that any Loan Party makes a payment or
payments to a Lender Party, or a Lender Party enforces its security interest or
exercises its right of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the Guaranteed Obligations, or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.


Section 10.5. Allocation of Proceeds.
If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under
Section 12.3.) under any of the Loan Documents in respect of any Guaranteed
Obligations shall be applied in the following order and priority:


(a)    to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such;


(b)    to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders under the Loan Documents, including attorney fees, ratably among
the Lenders in proportion to the respective amounts described in this clause (b)
payable to them;


(c)    to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Loans, ratably among the Lenders in
proportion to the respective amounts described in this clause (c) payable to
them;


(d)    to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Loans and payment obligations then owing under Specified
Derivatives Contracts, ratably among the Lenders and the Specified Derivatives
Providers in proportion to the respective amounts described in this clause (d)
payable to them; and




- 74 -
        Execution Version

--------------------------------------------------------------------------------





(e)    the balance, if any, after all of the Guaranteed Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.


Notwithstanding the foregoing, Guaranteed Obligations arising under Specified
Derivatives Contracts shall be excluded from the application described above if
the Administrative Agent has not received written notice thereof, together with
such supporting documentation as the Administrative Agent may request, from the
Specified Derivatives Provider. Each Specified Derivatives Provider not a party
to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XI. for
itself and its Affiliates as if a “Lender” party hereto.


Section 10.6. [Intentionally Omitted].
Section 10.7. Rescission of Acceleration by Requisite Lenders.
If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences. The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.


Section 10.8. Performance by Administrative Agent.
If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein. In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid. Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.


Section 10.9. Rights Cumulative.
(a)    Generally. The rights and remedies of the Administrative Agent and the
Lenders under this Agreement and each of the other Loan Documents and of the
Specified Derivatives Providers under the Specified Derivatives Contracts shall
be cumulative and not exclusive of any rights or remedies which any of them may
otherwise have under Applicable Law. In exercising their respective rights and
remedies the Administrative Agent the Lenders and the Specified Derivatives
Providers may be selective and no failure or delay by any such Lender Party in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.


- 75 -
        Execution Version

--------------------------------------------------------------------------------







(b)    Enforcement by Administrative Agent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article X. for the benefit of all the Lenders; provided that the foregoing shall
not prohibit (i) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (ii) any
Specified Derivatives Provider from exercising the rights and remedies that
inure to its benefit under any Specified Derivatives Contract, (iii) any Lender
from exercising setoff rights in accordance with Section 12.3. (subject to the
terms of Section 3.3.), or (iv) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (x) the Requisite Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Article X. and (y) in addition to the matters set forth in clauses (ii) and (iv)
of the preceding proviso and subject to Section 3.3., any Lender may, with the
consent of the Requisite Lenders, enforce any rights and remedies available to
it and as authorized by the Requisite Lenders.


ARTICLE XI. THE ADMINISTRATIVE AGENT
Section 11.1. Appointment and Authorization.
Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver or
otherwise make available to each Lender, promptly upon receipt thereof by the
Administrative Agent, copies of each of the financial statements, certificates,
notices and other documents delivered to the Administrative Agent pursuant to
Article VIII. that the Borrower is not otherwise required to deliver directly to
the Lenders. The Administrative Agent will furnish to any Lender, upon the
request of such Lender, a copy (or, where appropriate, an original) of any
document, instrument, agreement, certificate or notice furnished to the
Administrative Agent by the Borrower, any other Loan Party or any other
Affiliate of the Borrower, pursuant to this Agreement or any other Loan Document
not already delivered or otherwise made available to such Lender pursuant to the
terms of this Agreement or any such other Loan Document. As to any matters not
expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of any of the Obligations), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected


- 76 -
        Execution Version

--------------------------------------------------------------------------------





in so acting or refraining from acting) upon the instructions of the Requisite
Lenders (or all of the Lenders if explicitly required under any other provision
of this Agreement), and such instructions shall be binding upon all Lenders and
all holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Administrative Agent shall not
be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or any other Loan
Document or Applicable Law. Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders, or
where applicable, all the Lenders.


Section 11.2. Administrative Agent as Lender.
The Lender acting as Administrative Agent shall have the same rights and powers
as a Lender or a Specified Derivatives Provider, as the case may be, under this
Agreement, any other Loan Document or any Specified Derivatives Contract, as the
case may be, as any other Lender or any Specified Derivatives Provider and may
exercise the same as though it were not the Administrative Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include the
Lender acting as Administrative Agent in each case in its individual capacity.
Such Lender and its Affiliates may each accept deposits from, maintain deposits
or credit balances for, invest in, lend money to, act as trustee under
indentures of, serve as financial advisor to, and generally engage in any kind
of business with the Borrower, any other Loan Party or any other Affiliate
thereof as if it were any other bank and without any duty to account therefor to
other Lenders or any Specified Derivatives Providers. Further, the
Administrative Agent and any Affiliate may accept fees and other consideration
from the Borrower for services in connection with this Agreement or any
Specified Derivatives Contract, or otherwise without having to account for the
same to the other Lenders or any Specified Derivatives Providers. The Lenders
acknowledge that, pursuant to such activities, the Lender acting as
Administrative Agent or its Affiliates may receive information regarding the
Borrower, other Loan Parties, other Subsidiaries and other Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them.


Section 11.3. Approvals of Lenders.
All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent or approval (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, consent or approval is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved and (c) shall include, if reasonably requested by such
Lender and to the extent not previously provided to such Lender, written
materials provided to the Administrative Agent by the Borrower in respect of the
matter or issue to be resolved. Unless a Lender shall give written notice to the
Administrative Agent that it specifically objects to the requested
determination, consent or approval within 10 Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved or consented to such requested determination, consent
or approval. The provisions of this Section shall not apply to any amendment,
waiver or consent regarding any of the matters described in Section 12.6.(b).




- 77 -
        Execution Version

--------------------------------------------------------------------------------





Section 11.4. Notice of Events of Default.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, a Lender’s failure to provide such a
“notice of default” to the Administrative Agent shall not result in any
liability of such Lender to any other party to any of the Loan Documents.
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.


Section 11.5. Administrative Agent’s Reliance.
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own bad
faith, gross negligence or willful misconduct in connection with its duties
expressly set forth herein or therein as determined by a court of competent
jurisdiction in a final non-appealable judgment. Without limiting the generality
of the foregoing, the Administrative Agent may consult with legal counsel
(including its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts. Neither the
Administrative Agent nor any of its Related Parties: (a) makes any warranty or
representation to any Lender or any other Person, or shall be responsible to any
Lender or any other Person for any statement, warranty or representation made or
deemed made by the Borrower, any other Loan Party or any other Person in or in
connection with this Agreement or any other Loan Document; (b) shall have any
duty to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of this Agreement or any other Loan Document
or the satisfaction of any conditions precedent under this Agreement or any Loan
Document on the part of the Borrower or other Persons, or to inspect the
property, books or records of the Borrower or any other Person; (c) shall be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document, any other instrument or document furnished pursuant thereto or
any collateral covered thereby or the perfection or priority of any Lien in
favor of the Administrative Agent on behalf of the Lenders Parties in any such
collateral; (d) shall have any liability in respect of any recitals, statements,
certifications, representations or warranties contained in any of the Loan
Documents or any other document, instrument, agreement, certificate or statement
delivered in connection therewith; and (e) shall incur any liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telephone,
telecopy or electronic mail) believed by it to be genuine and signed, sent or
given by the proper party or parties. The Administrative Agent may execute any
of its duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of bad faith,
gross negligence or willful misconduct in the selection of such agent or
attorney-in-fact as determined by a court of competent jurisdiction in a final
non-appealable judgment.


Section 11.6. Indemnification of Administrative Agent.
Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Commitment
Percentage (determined as of the time that the applicable unreimbursed


- 78 -
        Execution Version

--------------------------------------------------------------------------------





expense or indemnity payment is sought), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
reasonable out-of-pocket costs and expenses of any kind or nature whatsoever
which may at any time be imposed on, incurred by, or asserted against the
Administrative Agent (in its capacity as Administrative Agent but not as a
Lender) in any way relating to or arising out of the Loan Documents, any
transaction contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under the Loan Documents (collectively, “Indemnifiable
Amounts”); provided, however, that no Lender shall be liable for any portion of
such Indemnifiable Amounts to the extent resulting from the Administrative
Agent’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, non-appealable judgment; provided, further,
that no action taken in accordance with the directions of the Requisite Lenders
(or all of the Lenders, if expressly required hereunder) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limiting the generality of the foregoing, each Lender agrees to
reimburse the Administrative Agent (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) promptly upon
demand for its Commitment Percentage (determined as of the time that the
applicable reimbursement is sought) of any out‑of‑pocket expenses (including the
reasonable fees and expenses of the counsel to the Administrative Agent)
incurred by the Administrative Agent in connection with the preparation,
negotiation, execution, administration, or enforcement (whether through
negotiations, legal proceedings, or otherwise) of, or legal advice with respect
to the rights or responsibilities of the parties under, the Loan Documents, any
suit or action brought by the Administrative Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought against the Administrative Agent and/or the Lenders, and any claim
or suit brought against the Administrative Agent and/or the Lenders arising
under any Environmental Laws. Such out‑of‑pocket expenses (including counsel
fees) shall be advanced by the Lenders on the request of the Administrative
Agent notwithstanding any claim or assertion that the Administrative Agent is
not entitled to indemnification hereunder upon receipt of an undertaking by the
Administrative Agent that the Administrative Agent will reimburse the Lenders if
it is actually and finally determined by a court of competent jurisdiction that
the Administrative Agent is not so entitled to indemnification. The agreements
in this Section shall survive the payment of the Loans and all other Obligations
and the termination of this Agreement. If the Borrower shall reimburse the
Administrative Agent for any Indemnifiable Amount following payment by any
Lender to the Administrative Agent in respect of such Indemnifiable Amount
pursuant to this Section, the Administrative Agent shall promptly share such
reimbursement on a ratable basis with each Lender making any such payment.


Section 11.7. Lender Credit Decision, Etc.
Each of the Lenders expressly acknowledges and agrees that neither the
Administrative Agent nor any of its Related Parties has made any representations
or warranties to such Lender and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of the Borrower, any other
Loan Party or any other Subsidiary or Affiliate, shall be deemed to constitute
any such representation or warranty by the Administrative Agent to any Lender.
Each of the Lenders acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective Related Parties, and based on the financial statements of the
Borrower, the other Loan Parties, the other Subsidiaries and other Affiliates,
and inquiries of such Persons, its independent due diligence of the business and
affairs of the Borrower, the other Loan Parties, the other Subsidiaries and
other Persons, its review of the Loan Documents, the legal opinions required to
be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate. Each of the Lenders also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent or
any of their respective Related Parties, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents.


- 79 -
        Execution Version

--------------------------------------------------------------------------------





The Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any other Loan Party of the Loan
Documents or any other document referred to or provided for therein or to
inspect the properties or books of, or make any other investigation of, the
Borrower, any other Loan Party or any other Subsidiary. Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders by the Administrative Agent under this Agreement or any of the
other Loan Documents, the Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Loan Party or any other Affiliate
thereof which may come into possession of the Administrative Agent or any of its
Related Parties. Each of the Lenders acknowledges that the Administrative
Agent’s legal counsel in connection with the transactions contemplated by this
Agreement is only acting as counsel to the Administrative Agent and is not
acting as counsel to any Lender.


Section 11.8. Successor Administrative Agent.
The Administrative Agent (a) may resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower or (b) may be removed as Administrative Agent by the Requisite Lenders
(excluding the Lender then acting as Administrative Agent) if the Administrative
Agent (i) is found by a court of competent jurisdiction in a final,
non-appealable judgment to have committed gross negligence, bad faith or willful
misconduct in the course of performing its duties hereunder or (ii) has become a
Defaulting Lender under clause (d) of the definition of such term. Upon any such
resignation or removal, the Requisite Lenders shall have the right to appoint a
successor Administrative Agent which appointment shall, provided no Event of
Default exists, be subject to the Borrower’s approval, which approval shall not
be unreasonably withheld or delayed. If no successor Administrative Agent shall
have been so appointed in accordance with the immediately preceding sentence,
and shall have accepted such appointment, within 30 days after the current
Administrative Agent’s giving of notice of resignation or upon the removal of
the current Administrative Agent, then, in the case of resignation by the
Administrative Agent, the current Administrative Agent may, or in the case of
removal of the Administrative Agent, the Requisite Lenders may, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall be a Lender, if
any Lender shall be willing to serve, and otherwise shall be an Eligible
Assignee; provided that if no Lender has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made to each Lender directly, until such
time as a successor Administrative Agent has been appointed as provided for
above in this Section; provided, further that such Lenders so acting directly
shall be and be deemed to be protected by all indemnities and other provisions
herein for the benefit and protection of the Administrative Agent as if each
such Lender were itself the Administrative Agent. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the current
Administrative Agent, and the current Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents. After any
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article XI. shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents. Notwithstanding anything contained herein to the
contrary, the Administrative Agent may assign its rights and duties under the
Loan Documents to any of its Affiliates by giving the Borrower and each Lender
prior written notice.




- 80 -
        Execution Version

--------------------------------------------------------------------------------





Section 11.9. Titled Agents.
Each of the Arrangers and Syndication Agent (each a “Titled Agent”) in each such
respective capacity, assumes no responsibility or obligation hereunder,
including, without limitation, for servicing, enforcement or collection of any
of the Loans, nor any duties as an agent hereunder for the Lenders. The titles
given to the Titled Agents are solely honorific and imply no fiduciary
responsibility on the part of the Titled Agents to the Administrative Agent, any
Lender, the Borrower or any other Loan Party and the use of such titles does not
impose on the Titled Agents any duties or obligations greater than those of any
other Lender or entitle the Titled Agents to any rights other than those to
which any other Lender is entitled.


Section 11.10. Specified Derivatives Contracts.
No Specified Derivatives Provider that obtains the benefits of Section 10.5. by
virtue of the provisions hereof or of any Loan Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of any Loan Document
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Article to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Specified Derivatives Contracts unless the Administrative Agent
has received written notice of such Specified Derivatives Contracts, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Specified Derivatives Provider.


ARTICLE XII. MISCELLANEOUS
Section 12.1. Notices.
Unless otherwise provided herein (including without limitation as provided in
Section 8.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:


If to the Borrower:


Washington Real Estate Investment Trust
1775 Eye Street, NW, Suite 1000
Washington, D.C. 20006
Attention: Chief Financial Officer
Telecopier:    (202) 379-3554
Telephone:    (202) 774-3200


with a copy to:




Washington Real Estate Investment Trust
1775 Eye Street, NW, Suite 1000
Washington, D.C. 20006
Attention: General Counsel
Telecopier:    (202) 379-3554
Telephone:    (202) 774-3200




- 81 -
        Execution Version

--------------------------------------------------------------------------------





If to the Administrative Agent:


Capital One, National Association
Thomas Kornobis
                        Agency Services
                        299 Park Ave, 31st Floor
New York, NY 10171


If to any other Lender:


To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire


or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender shall only be required to give notice of any such
other address to the Administrative Agent and the Borrower. All such notices and
other communications shall be effective (i) if mailed, when received; (ii) if
telecopied, when transmitted; (iii) if hand delivered or sent by overnight
courier, when delivered; or (iv) solely in the case of notices delivered by or
on behalf of the Borrower to the Administrative Agent and the Lenders in
accordance with Article VIII, if delivered in accordance with Section 8.5. to
the extent applicable; provided, however, that, in the case of the immediately
preceding clauses (i), (ii) and (iii), non-receipt of any communication as of
the result of any change of address of which the sending party was not notified
or as the result of a refusal to accept delivery shall be deemed receipt of such
communication. Notwithstanding the immediately preceding sentence, all notices
or communications to the Administrative Agent or any Lender under Article II.
shall be effective only when actually received. None of the Administrative Agent
or any Lender shall incur any liability to any Loan Party (nor shall the
Administrative Agent incur any liability to the Lenders) for acting upon any
telephonic notice referred to in this Agreement which the Administrative Agent
or such Lender, as the case may be, believes in good faith to have been given by
a Person authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.


Section 12.2. Expenses.
The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable and documented out-of-pocket costs and reasonable and documented
expenses incurred in connection with the preparation, negotiation and execution
of, and any amendment, supplement or modification to, any of the Loan Documents
(including due diligence expenses and reasonable travel expenses related to
closing), and the consummation of the transactions contemplated hereby and
thereby, including the reasonable and documented out‑of‑pocket fees and
disbursements of counsel to the Administrative Agent and all reasonable and
documented out‑of‑pocket costs and expenses of the Administrative Agent in
connection with the use of IntraLinks, SyndTrak or other similar information
transmission systems in connection with the Loan Documents, (b) to pay or
reimburse the Administrative Agent and the Lenders for all their reasonable and
documented out‑of‑pocket costs and expenses incurred in connection with the
enforcement or preservation of any rights under the Loan Documents, including
the reasonable and documented fees and disbursements of their respective counsel
and any payments in indemnification or otherwise payable by the Lenders to the
Administrative Agent pursuant to the Loan Documents, (c) to pay, and indemnify
and hold harmless the Administrative Agent and the Lenders from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any failure to pay or delay in paying, documentary, stamp, excise
and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution


- 82 -
        Execution Version

--------------------------------------------------------------------------------





and delivery of any of the Loan Documents, or consummation of any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
any Loan Document and (d) to the extent not already covered by any of the
preceding subsections, to pay or reimburse the reasonable and documented
out‑of‑pocket fees and disbursements of counsel to the Administrative Agent and
any Lender incurred in connection with the representation of the Administrative
Agent or such Lender in any matter relating to or arising out of any bankruptcy
or other proceeding of the type described in Sections 10.1.(e) or 10.1.(f),
including, without limitation (i) any motion for relief from any stay or similar
order, (ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor‑in‑possession financing or any plan of reorganization of the Borrower or
any other Loan Party, whether proposed by the Borrower, such Loan Party, the
Lenders or any other Person, and whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding. If the Borrower shall fail to
pay any amounts required to be paid by it pursuant to this Section, the
Administrative Agent and/or the Lenders may pay such amounts on behalf of the
Borrower and such amounts shall be deemed to be Obligations owing hereunder.
Notwithstanding the foregoing, the obligation to reimburse the Lender Parties
for fees and expenses in connection with the matters described in items (b) and
(d) shall be limited to the reasonable and documented out‑of‑pocket fees,
disbursements and other charges of one counsel to the Lender Parties and, if
reasonably necessary, a single local counsel for the Lender Parties in each
relevant jurisdiction and with respect to each relevant specialty, and in the
case of an actual or perceived conflict of interest, one additional counsel in
each relevant jurisdiction to the affected Lender Parties similarly situated.
All amounts payable pursuant to this Section 12.2. shall be due and payable 15
days after receipt of a reasonably detailed invoice therefor.


Section 12.3. Setoff.
Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Lender, each Affiliate
of the Administrative Agent or any Lender, and each Participant, at any time or
from time to time while an Event of Default exists, without notice to the
Borrower or to any other Person, any such notice being hereby expressly waived,
but in the case of a Lender, an Affiliate of a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Lender, any Affiliate of the Administrative Agent or such Lender, or such
Participant, to or for the credit or the account of the Borrower against and on
account of any of the Obligations, irrespective of whether or not any or all of
the Loans and all other Obligations have been declared to be, or have otherwise
become, due and payable as permitted by Section 10.2., and although such
Obligations shall be contingent or unmatured. Notwithstanding anything to the
contrary in this Section, if any Defaulting Lender shall exercise any such right
of setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 3.9. and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders and (y) such Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.


Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers.
(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS WOULD BE
BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW


- 83 -
        Execution Version

--------------------------------------------------------------------------------





AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE
AGENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION
MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR
DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT OR
ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.


(b)    THE BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK,
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT
FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET
FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION
BY THE ADMINISTRATIVE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE
ADMINISTRATIVE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY
OTHER APPROPRIATE JURISDICTION.


(c)    THE BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT,
OR OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF SUCH
SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL ADDRESSED TO THE BORROWER AT ITS ADDRESS FOR NOTICES PROVIDED IN
SECTION 12.1. SHOULD THE BORROWER FAIL TO APPEAR OR ANSWER ANY SUMMONS,
COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN 30 DAYS AFTER THE MAILING THEREOF,
THE BORROWER SHALL BE DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE
ENTERED AGAINST IT AS DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS
OR PAPERS.




- 84 -
        Execution Version

--------------------------------------------------------------------------------





(d)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
AGREEMENT.


Section 12.5. Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower
(other than as permitted pursuant to Section 12.20.) may not assign or otherwise
transfer any of its rights or obligations hereunder or under any other Loan
Document without the prior written consent of the Administrative Agent and each
Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of the immediately following subsection (b), (ii) by way of
participation in accordance with the provisions of the immediately following
subsection (d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of the immediately following subsection (e) (and,
subject to the last sentence of the immediately following subsection (b), any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
the immediately following subsection (d) and, to the extent expressly
contemplated hereby, the Related Parties of the Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:


(i)    Minimum Amounts.


(A)    in the case of (w) an assignment of the entire remaining amount of an
assigning Lender’s Commitment and/or the Loans at the time owing to it,
(x) contemporaneous assignments to related Approved Funds that equal at least
the amount specified in the immediately following clause (B) in the aggregate,
(y) an assignment of the entire remaining amount of an assigning Lender’s
Commitment or Loans of a Class at the time owing to it, or (z) an assignment to
a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need
be assigned; and


(B)    in any case not described in the immediately preceding subsection (A),
the aggregate amount of the Commitment of a Class (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Class of
Commitments is not then in effect, the principal outstanding balance of the
applicable Class of Loans of the assigning Lender subject to each such
assignment (in each case, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000 in the case of any assignment
of a Commitment or Loan, unless each of the Administrative Agent and, so long as
no Default or Event of Default shall exist, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that if, after giving effect to such assignment, the amount


- 85 -
        Execution Version

--------------------------------------------------------------------------------





of the Commitment of the applicable Class held by such assigning Lender or the
outstanding principal balance of the Loans of the applicable Class of such
assigning Lender, as applicable, would be less than $5,000,000, then such
assigning Lender shall assign the entire amount of its Commitment and the Loans
at the time owing to it.


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations with respect to
separate Classes of Loans and Commitments on a non-rata basis.


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (i)(B) of this subsection (b) and, in
addition:


(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default shall exist at the
time of such assignment or (y) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 5 Business Days after having received
notice thereof; and


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (x) a Commitment of a Class if such assignment is to a Person that is not
already a Lender with a Commitment of such Class, an Affiliate of such a Lender
or an Approved Fund with respect to such a Lender or (y) a Loan to a Person who
is not a Lender, an Affiliate of a Lender or an Approved Fund.


(iv)    Assignment and Assumption; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 for each assignment
(which fee the Administrative Agent may, in its sole discretion, elect to
waive), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. If requested by the
transferor Lender or the assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the assignee and such
transferor Lender, as appropriate, and such transferor Lender shall promptly
return any existing Notes held by such Lender to the Borrower (or, if lost,
destroyed or mutilated, if requested by the Borrower a lost note affidavit
including a customary indemnity).


(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).


(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.


    


- 86 -
        Execution Version

--------------------------------------------------------------------------------





(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans in accordance with its Commitment Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.4., 12.2. and 12.9. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 12.10. with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).


(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than any Person to whom an assignment would be prohibited under
Section 12.5.(b)(v) or (vi)) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance


- 87 -
        Execution Version

--------------------------------------------------------------------------------





of such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to
(w) increase such Lender’s Commitment, (x) extend the date fixed for the payment
of principal on the Loans or portions thereof owing to such Lender, (y) reduce
the rate at which interest is payable thereon or (z) release any Guarantor from
its Obligations under the Guaranty except as contemplated by Section 7.13.(c),
in each case, as applicable to that portion of such Lender’s rights and/or
obligations that are subject to the participation. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.10., 4.1., 4.4.
(subject to the requirements and limitations therein, including the requirements
under Section 3.10.(g) (it being understood that the documentation required
under Section 3.10.(g) shall be delivered to the participating Lender)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Section 4.6. as if it were an assignee
under subsection (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Sections 4.1. or 3.10., with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Regulatory Change that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 4.6. with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.3. as though it were a Lender; provided
that such Participant agrees to be subject to Section 3.3. as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.


(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(f)    No Registration. Each Lender agrees that, without the prior written
consent of the Borrower and the Administrative Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.




- 88 -
        Execution Version

--------------------------------------------------------------------------------





(g)    USA Patriot Act Notice; Compliance. In order for the Administrative Agent
to comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America becoming a party hereto, the Administrative Agent may request, and
such Lender shall provide to the Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Administrative Agent to comply with federal law.


Section 12.6. Amendments and Waivers.
(a)    Generally. Except as otherwise expressly provided in this Agreement, (i)
any consent or approval required or permitted by this Agreement or any other
Loan Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Borrower, any other Loan Party or any other Subsidiary of any
terms of this Agreement or such other Loan Document may be waived, and (iv) the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (or the Administrative
Agent at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto. Subject to the immediately following subsection (b), any term of
this Agreement or of any other Loan Document relating to the rights or
obligations of the Lenders of a particular Class, and not Lenders of any other
Class, may be amended, and the performance or observance by the Borrower or any
other Loan Party or any Subsidiary of any such terms may be waived (either
generally or in a particular instance and either retroactively or prospectively)
with, and only with, the written consent of the Requisite Class Lenders for such
Class of Lenders (and, in the case of an amendment to any Loan Document, the
written consent of each Loan Party which is a party thereto). Notwithstanding
anything to the contrary contained in this Section, the Fee Letter may only be
amended, and the performance or observance by any Loan Party thereunder may only
be waived, in a writing executed by the parties thereto.


(b)    Additional Lender Consents. In addition to the foregoing requirements, no
amendment, waiver or consent shall:


(i)    increase (or reinstate) or extend the Commitments of a Lender or subject
a Lender to any additional obligations without the written consent of such
Lender (it being understood and agreed that a waiver of any condition precedent
set forth in Section 5.1. or 5.2. or of any Default or Event of Default is not
considered an increase in the Commitments of any Lender);


(ii)    reduce the principal of (including any prepayment premium), or interest
that has accrued or the rates of interest that will be charged on the
outstanding principal amount of, any Loans or other Obligations without the
written consent of each Lender directly affected thereby; provided, however,
only the written consent of the Requisite Lenders shall be required (x) for the
waiver of interest payable at the Post-Default Rate, retraction of the
imposition of interest at the Post-Default Rate and amendment of the definition
of “Post-Default Rate” and (y) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or to reduce any fee payable hereunder;


(iii)    reduce the amount of any Fees payable to a Lender without the written
consent of such Lender;


(iv)    modify the definition of “Termination Date” as it applies to a Class of
Loans, otherwise postpone any date fixed for, or forgive, any payment of
principal of (including any prepayment premium), or interest on, any Loans of a
Class or for the payment of Fees or any other


- 89 -
        Execution Version

--------------------------------------------------------------------------------





Obligations owing to the Lenders of such Class, in each case, without the
written consent of each Lender of such Class directly affected thereby;


(v)    modify the definition of “Commitment Percentage” without the written
consent of each Lender directly affected thereby;


(vi)    modify the provisions of Section 3.2. without the written consent of
each Lender directly and adversely affected thereby;


(vii)    amend this Section, amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section, modify the definition of the term “Requisite Lenders”
or (except as otherwise provided in the immediately following clause (viii)),
modify in any other manner the number or percentage of the Lenders required to
make any determinations or waive any rights hereunder or to modify any provision
hereof without the written consent of each Lender;


(viii)    modify the definition of the term “Requisite Class Lenders” as it
relates to a Class of Lenders or modify in any other manner the number or
percentage of a Class of Lenders required to make any determinations or waive
any rights hereunder or to modify any provision hereof, in each case, solely
with respect to such Class of Lenders, without the written consent of each
Lender in such Class;


(ix)    release any Guarantor from its obligations under the Guaranty (except as
contemplated by Section 7.13.(b)) without the written consent of each Lender (it
being understood and agreed that this clause (ix) shall not apply to any
amendment to Section 7.13. unless such amendment has the effect of releasing of
any Person that has already become a Guarantor); or


(x)    waive a Default or Event of Default under Section 10.1.(a), except as
permitted in Section 10.7., without the written consent of each Lender directly
and adversely affected thereby.


(c)    Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent with respect to any Loan Document
that (i) diminishes the rights of a Specified Derivatives Provider in a manner
or to an extent dissimilar to that affecting the Lenders or (ii) increases the
liabilities or obligations of a Specified Derivatives Provider shall, in
addition to the Lenders required hereinabove to take such action, require the
consent of the Lender that is (or having an Affiliate that is) such Specified
Derivatives Provider. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitments of any Defaulting Lender may not be
increased, reinstated or extended without the written consent of such Defaulting
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the written
consent of such Defaulting Lender. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein. No course of dealing or delay or
omission on the part of the Administrative Agent or any Lender in exercising any
right shall operate as a waiver thereof or otherwise be prejudicial thereto. Any
Event of Default occurring hereunder shall continue to exist until such time as


- 90 -
        Execution Version

--------------------------------------------------------------------------------





such Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by the Borrower, any
other Loan Party or any other Person subsequent to the occurrence of such Event
of Default. Except as otherwise explicitly provided for herein or in any other
Loan Document, no notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.


(d)    Technical Amendments. Notwithstanding anything to the contrary in this
Section 12.6., if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders. Any
such amendment shall become effective without any further action or consent of
any of other party to this Agreement.


(e)    Loans. Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with only the written consent of Administrative Agent and
the Borrower (a) to provide for the making of Loans as contemplated by
Section 2.17. and to permit the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents and
the accrued interest and fees in respect thereof and (b) to include
appropriately the Lenders holding such Loans in any determination of the
Requisite Lenders.


(f)    Reorganization Amendments. Notwithstanding anything in this Section or
any other provision of this Agreement and the Loan Documents to the contrary,
each of the parties hereto hereby agrees that this Agreement and the other Loan
Documents may be amended (or amended and restated), without the consent of any
of the Lenders, to the extent necessary or appropriate in the opinion of the
Administrative Agent to (i) effect the OP’s assumption of all of the Borrower’s
liabilities and obligations under, and the Borrower’s transfer and assignment to
the OP of all of the Borrower’s rights and benefits under, this Agreement and
the other Loan Documents to which the Borrower is a party as permitted under
Section 12.20. and (ii) effect such other amendments to (or amendment and
restatement of) this Agreement and the other Loan Documents as may be necessary
or appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of Section 12.20., including, without
limitation, to amend representations, covenants and events of default as
appropriate to permit consummation of the Reorganization and reflect the OP as
the Borrower hereunder, and the Lenders hereby expressly authorize the
Administrative Agent to enter into any such amendments or amendment and
restatement.


(g)    [Intentionally omitted].


(h)    Modifications to Existing Credit Agreement.


(i)    If the Requisite Lenders (as defined in the Existing Credit Agreement)
agree in writing (x) that a Property which does not meet one or more of the
criteria for an “Eligible Property” under and as defined in the Existing Credit
Agreement shall, nevertheless, be deemed to be such an “Eligible Property” or
(y) to amend, modify, waive or restate any of the terms of the Existing Credit
Agreement relating to guarantors, “Eligible Properties”, reporting requirements,
representations and warranties, affirmative covenants, negative covenants,
financial covenants, changes in GAAP, events of default and associated
definitions (the “Existing Credit Agreement Provisions”) (which may include a
written waiver of an existing actual or potential default or event of default
that is intended to be eliminated by such amendment, modification, waiver or
restatement) (each of the foregoing in clauses (x) and (y), an “Existing Credit
Agreement Modification”), then (a) any Lender that is also (or whose Affiliate
is) a “Lender” under the Existing Credit Agreement who affirmatively agreed


- 91 -
        Execution Version

--------------------------------------------------------------------------------





to such Existing Credit Agreement Modification shall be deemed to have consented
to a corresponding amendment, modification, waiver or restatement of the terms
of this Agreement corresponding to the Existing Credit Agreement Provisions
amended, modified, waived or restated by the Existing Credit Agreement
Modification (a “Corresponding Modification”) and (b) if the Lenders described
in clause (a) above constitute the Requisite Lenders, then, unless the Borrower
notifies the Administrative Agent that this Agreement shall not require a
Corresponding Amendment, simultaneously with the effectiveness of such Existing
Credit Agreement Modification, the applicable provisions of this Agreement shall
be deemed automatically amended, modified or restated, or such waiver, consent
or approval granted, pursuant to a Corresponding Modification in a manner
consistent with the Existing Credit Agreement Modifications under the Existing
Credit Agreement. If requested by the Borrower or the Administrative Agent, the
Borrower, the Administrative Agent and each approving Lender (including any
Lender deemed to have approved as described above) shall execute and deliver a
written amendment to, restatement of, or waiver, consent or approval under, this
Agreement memorializing such modification, restatement, waiver, consent or
approval. Notwithstanding anything to the contrary in this subsection, the terms
of this subsection shall not apply to any modification, restatement, waiver,
consent or approval regarding any of the matters described in Section 12.6.(b).
In the event compensation in the nature of an amendment fee (excluding any
arranger fee or fees paid in connection with any matter described in Section
12.6.(b)) is paid in connection with an Existing Credit Agreement Modification,
as a condition to the effectiveness of a Corresponding Modification in respect
of such Existing Credit Agreement Modification, a corresponding amount of
compensation shall be paid to the Lenders, subject to any conditions applicable
to the payment of such compensation in respect of the Existing Credit Agreement.
(ii)    At any time that the Administrative Agent is not an Existing Credit
Agreement Lender, the Borrower agrees to provide the Administrative Agent with
(x) a copy of all draft documents distributed to the “Lenders” under the
Existing Credit Agreement with respect to the Existing Credit Agreement
Modification promptly upon such distribution and (y) a final, executed copy of
each document in respect of each Existing Credit Agreement Modification.
(iii)    Notwithstanding the foregoing, if any financial covenant contained in
the Existing Credit Agreement (including any related material definitions for
such covenants) is amended or otherwise modified in a manner that is more
restrictive to the Loan Parties under the Existing Credit Agreement than the
financial covenants then set forth in the Existing Credit Agreement or any
additional financial covenant not set forth in this Agreement is included in the
Existing Credit Agreement and such financial covenant is more restrictive to the
Loan Parties under the Existing Credit Agreement than the financial covenants
then set forth in the Existing Credit Agreement, then and in such event the
Borrower shall provide notice thereof to the Administrative Agent and the
corresponding financial covenant set forth in this Agreement shall automatically
be deemed to be amended, modified or incorporated herein by reference, as
applicable, with the same effect as in the Existing Credit Agreement, unless the
Requisite Lenders otherwise agree in writing in their sole discretion.
(iv)    Notwithstanding anything to the contrary, if (i) any modification or
amendment is made to (or waiver granted with respect to) any representation or
warranty, affirmative covenant, negative covenant, financial covenant or event
of default (including any material definition related to any of the foregoing)
of the Existing Credit Agreement (or any facility refinancing, replacing,
modifying, extending or increasing the facility under the Existing Credit
Agreement) which is also contained in this Agreement and (ii) the Required
Lenders do not approve or consent to a corresponding modification, amendment or
waiver, as the case may be, to the applicable provisions


- 92 -
        Execution Version

--------------------------------------------------------------------------------





of this Agreement if requested by the Borrower, then the Borrower shall not be
required to pay to any Lender any additional amounts payable under Section
2.8.(c), if any, to such Lender if the Borrower prepays the Loans and all other
Obligations in full within 90 days of the Borrower’s request for the Lenders to
grant the corresponding modification, amendment or waiver, as the case may be,
to the applicable provisions of this Agreement.
Section 12.7. Nonliability of Administrative Agent and Lenders.
The relationship between the Borrower, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender. None of the Administrative Agent or any Lender shall have any fiduciary
responsibilities to the Borrower and no provision in this Agreement or in any of
the other Loan Documents, and no course of dealing between or among any of the
parties hereto, shall be deemed to create any fiduciary duty owing by the
Administrative Agent or any Lender to any Lender, the Borrower, any Subsidiary
or any other Loan Party. None of the Administrative Agent or any Lender
undertakes any responsibility to the Borrower to review or inform the Borrower
of any matter in connection with any phase of the Borrower’s business or
operations. The Borrower hereby acknowledges that each of the Administrative
Agent, Lenders, Arrangers and Syndication Agent and each of their Affiliates may
have economic interests that conflict with those of the Borrower.


Section 12.8. Confidentiality.
The Administrative Agent and each Lender shall not disclose to any Person and
shall maintain the confidentiality of all Information (as defined below) but in
any event may make disclosure: (a) to its Affiliates and to its and its
Affiliates’ other respective Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any actual or proposed assignee,
Participant or other transferee in connection with a potential transfer of any
Commitment or participation therein as permitted hereunder, or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations; provided that the
disclosure of any such Information under clauses (i) or (ii) of this Section to
such Persons shall be made subject to the acknowledgement and acceptance by any
such Person that such information is being disseminated on a confidential basis
(on substantially the terms set forth in this paragraph or as is otherwise
reasonably acceptable to the Borrower and such disclosing Person, including,
without limitation, as agreed in any confidential information memorandum or
other marketing materials); (c) as required or requested by any Governmental
Authority or representative thereof or pursuant to legal process or in
connection with any legal proceedings, or as otherwise required by Applicable
Law (in which case (other than in the case of requests from regulatory
authorities), such Person shall, to the extent permitted by law, inform you
promptly in advance thereof); (d) to the Administrative Agent’s or such Lender’s
independent auditors and other professional advisors (provided they shall be
notified of the confidential nature of the information and are or have been
advised of their obligation to keep information of this type confidential);
(e) in connection with the exercise of any remedies under any Loan Document (or
any Specified Derivatives Contract) or any action or proceeding relating to any
Loan Document (or any Specified Derivatives Contract) or the enforcement of
rights hereunder or thereunder; (f) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section actually
known by the Administrative Agent or such Lender to be a breach of this Section
or (ii) becomes available to the Administrative Agent, any Lender or any
Affiliate of the Administrative Agent or any Lender on a nonconfidential basis
from a source other than the Borrower or any Affiliate of the Borrower; (g) to
the extent requested by, or required to be disclosed to, any nationally
recognized rating agency or regulatory or similar authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) having or purporting to have jurisdiction over it; (h) to bank
trade publications, such


- 93 -
        Execution Version

--------------------------------------------------------------------------------





information to consist of deal terms and other information customarily found in
such publications; (i) to any other party hereto; and (j) with the consent of
the Borrower. Notwithstanding the foregoing, the Administrative Agent and each
Lender may disclose any such confidential information, without notice to the
Borrower or any other Loan Party, to Governmental Authorities in connection with
any regulatory examination of the Administrative Agent or such Lender or in
accordance with the regulatory compliance policy of the Administrative Agent or
such Lender. As used in this Section, the term “Information” means all
information received from the Borrower, any other Loan Party, any other
Subsidiary or Affiliate relating to any Loan Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower, any other Loan Party, any other Subsidiary or any
Affiliate. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.


Section 12.9. Indemnification.
(a)    The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnified Party”) against, and hold each
Indemnified Party harmless from, and shall pay or reimburse any such Indemnified
Party for, any and all losses, claims (including without limitation,
Environmental Claims), damages, liabilities and related expenses (including
without limitation, the reasonable and documented out-of-pocket fees, charges
and disbursements of any counsel for any Indemnified Party), incurred by any
Indemnified Party or asserted against any Indemnified Party by any Person
(including the Borrower, any other Loan Party or any other Subsidiary) other
than such Indemnified Party and its Related Parties, arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto or thereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower, any other Loan Party or any other Subsidiary, or any Environmental
Claim related in any way to the Borrower, any other Loan Party or any other
Subsidiary, (iv) any actual or prospective claim, litigation, investigation or
proceeding (an “Indemnity Proceeding”) relating to any of the foregoing, whether
based on contract, tort or any other theory, whether brought by a third party or
by the Borrower, any other Loan Party or any other Subsidiary, and regardless of
whether any Indemnified Party is a party thereto, or (v) any claim (including
without limitation, any Environmental Claims), investigation, litigation or
other proceeding (whether or not the Administrative Agent or any Lender is a
party thereto) and the prosecution and defense thereof, arising out of or in any
way connected with the Loans, this Agreement, any other Loan Document, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable and
documented out‑of‑pocket attorneys and consultant’s fees (in any case, limited
to the reasonable and documented out-of-pocket fees, disbursements and other
charges of one counsel to such Indemnified Parties and, if reasonably necessary,
a single local counsel for the Indemnified Parties in each relevant jurisdiction
and with respect to each relevant specialty, and in the case of an actual or
perceived conflict of interest, one additional counsel in each relevant
jurisdiction to the affected Indemnified Parties similarly situated); provided,
however, that such indemnity shall not, as to any Indemnified Party, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (A) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the bad faith, gross
negligence or willful misconduct of such Indemnified Party or (B) arise from any
dispute solely among Indemnified Parties (except in connection with claims or
disputes (1) relating to whether the conditions to any Credit Event have been
satisfied, (2) with respect to a Defaulting Lender or the determination of
whether a Lender is a Defaulting Lender, (3)


- 94 -
        Execution Version

--------------------------------------------------------------------------------





against the Administrative Agent or the Arrangers in their respective capacities
as such, and (4) directly resulting from any act or omission on part of the
Borrower, any other Loan Party or any other Subsidiary). This Section 12.9.(a)
shall not apply with respect to Taxes addressed in Section 3.10. or yield
maintenance obligations described in Section 4.1. and Section 4.4.


(b)    If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.


(c)    The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.


Section 12.10. Termination; Survival.
This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) none of the Lenders is obligated any longer under this
Agreement to make any Loans and (c) all Obligations (other than obligations
which survive as provided in the following sentence) have been paid and
satisfied in full. Promptly following such termination, upon the Borrower’s
written request, each Lender shall promptly return to the Borrower any Note
issued to such Lender. The indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of Sections 3.10., 4.1., 4.4., 11.6.,
12.2. and 12.9. and any other provision of this Agreement and the other Loan
Documents, and the provisions of Section 12.4., shall continue in full force and
effect and shall protect the Administrative Agent and the Lenders
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement. Upon the Borrower’s request, the
Administrative Agent agrees to deliver to the Borrower, at the Borrower’s sole
cost and expense, written confirmation of the foregoing termination.


Section 12.11. Severability of Provisions.
If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.


Section 12.12. GOVERNING LAW.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.




- 95 -
        Execution Version

--------------------------------------------------------------------------------





Section 12.13. Counterparts.
To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.


Section 12.14. Obligations with Respect to Loan Parties and Subsidiaries.
The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties and Subsidiaries as specified herein shall be
absolute and not subject to any defense the Borrower may have that the Borrower
does not control such Loan Parties or Subsidiaries.


Section 12.15. Independence of Covenants.
All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.


Section 12.16. Limitation of Liability.
None of the Administrative Agent, any Lender, or any of their respective Related
Parties shall have any liability with respect to, and the Borrower hereby
waives, releases, and agrees not to sue any of them upon, any claim for any
special, indirect, incidental, consequential or punitive damages suffered or
incurred by the Borrower in connection with, arising out of, or in any way
related to, this Agreement, any of the other Loan Documents or any of the
transactions contemplated by this Agreement or any of the other Loan Documents.


Section 12.17. Entire Agreement.
This Agreement and the other Loan Documents embody the final, entire agreement
among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. To the extent any term of this Agreement is
inconsistent with a term of any other Loan Document to which the parties of this
Agreement are party, the term of this Agreement shall control to the extent of
such inconsistency. There are no oral agreements among the parties hereto.


Section 12.18. Construction.
The Administrative Agent, the Borrower and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Administrative Agent, the
Borrower and each Lender.




- 96 -
        Execution Version

--------------------------------------------------------------------------------





Section 12.19. Headings.
The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.


Section 12.20. UPREIT Reorganization.
(a)    If the Borrower elects to reorganize its corporate organizational
structure to implement an “umbrella partnership” real estate investment trust
structure by forming a limited partnership or limited liability company under
the laws of any state of the United States or the District of Columbia (the
“OP”) of which the Borrower (or a Wholly Owned Subsidiary of the Borrower) is to
be the general partner, manager, or managing member, as applicable (the
“Reorganization”), the OP, subject to the satisfaction of the conditions set
forth in this clause (a) below, may assume all of the Borrower’s liabilities and
obligations under, and the Borrower may transfer and assign to the OP all of the
Borrower’s rights and benefits under, this Agreement and the other Loan
Documents to which the Borrower is a party (and the Borrower shall be released
from all liabilities and obligations under this Agreement and the other Loan
Documents to which the Borrower is a party except as expressly provided
otherwise)(collectively, the “Assumption Transaction”):


(i)    the Borrower shall have given the Administrative Agent and the Lenders
prior written notice of the Borrower’s intent to exercise its rights under this
Section at least 30 days (or such shorter period as may be permitted by the
Administrative Agent) prior to the proposed effective date of the Assumption
Transaction (the “Assumption Date”);


(ii)    the Administrative Agent shall have received each of the following, in
form and substance reasonably satisfactory to the Administrative Agent:


(A)    an assignment and assumption agreement executed by the Borrower and the
OP providing for the OP’s assumption of all of the Borrower’s liabilities and
obligations under, and the Borrower’s transfer and assignment to the OP of all
of the Borrower’s rights and benefits under, this Agreement and the other Loan
Documents to which the Borrower is a party (and the term “REIT Entity” shall
thereafter refer to Washington Real Estate Investment Trust (including any
successor entity thereto which becomes the general partner, manager, or managing
member, as applicable, of the OP, or the ultimate parent thereof) and the term
“Borrower” shall thereafter refer to the OP);
    
(B)    amendments to this Agreement and the other Loan Documents executed by the
Borrower, the OP and the other Loan Parties, as appropriate, requested or
approved by the Administrative Agent as permitted under Section 12.6.(f);


(C)    Notes executed by the OP, payable to each applicable Lender that has
requested that it receive Notes and complying with the terms of Section 2.12.(a)
(it being understood that any previously issued notes shall be returned in
exchange for such new replacement notes);


(D)    an opinion of counsel to the OP and the other Loan Parties, addressed to
the Administrative Agent and the Lenders and covering such matters as the
Administrative Agent may reasonably request in relation to matters covered in
opinions concerning the Borrower on the Effective Date;




- 97 -
        Execution Version

--------------------------------------------------------------------------------





(E)    the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of the OP certified as of a recent
date by the Secretary of State of the state of formation of the OP;


(F)    a certificate of good standing (or certificate of similar meaning) with
respect to the OP issued as of a recent date by the Secretary of State of the
state of formation of the OP and certificates of qualification to transact
business or other comparable certificates issued as of a recent date by each
Secretary of State (and any state department of taxation, as applicable) of each
state in which the OP is required to be so qualified and where failure to be so
qualified could reasonably be expected to have a Material Adverse Effect;


(G)    a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of the OP with
respect to each of the officers of the OP authorized to execute and deliver the
Loan Documents to which the OP is to become a party, and authorized to execute
and deliver on behalf of the OP Notices of Borrowing, Notices of Conversion and
Notices of Continuation;


(H)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of the OP of (A) the operating
agreement of the OP, if a limited liability company, the partnership agreement,
if a limited or general partnership, or other comparable document in the case of
any other form of legal entity and (B) all corporate, partnership, member or
other necessary action taken by or on behalf of the OP to authorize the
Reorganization and the execution, delivery and performance of the Loan Documents
to which it is, or is to become, a party in connection therewith;


(I)    no Default or Event of Default shall exist as of the date the
Reorganization, or will exist immediately after giving effect thereto;


(J)    the representations and warranties made or deemed made by the Borrower,
the OP or any other Loan Party in any Loan Document (as amended to incorporate
any revisions associated with the Reorganization) to which such Loan Party is a
party shall be true and correct in all material respects (except in the case of
a representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on the
Assumption Date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall have been true in all respects) on
and as of such earlier date) and except for changes in factual circumstances not
prohibited hereunder;


(K)    the Administrative Agent shall have received an officer’s certificate
from the chief executive officer or chief financial officer of the OP certifying
the matters referred to in the immediately preceding sub‑clauses (I) and (J);


(L)    such other documents and instruments as the Administrative Agent, or any
Lender through the Administrative Agent, may reasonably request; and




- 98 -
        Execution Version

--------------------------------------------------------------------------------





(iii)    the OP shall have provided all information requested by the
Administrative Agent and each Lender in order to comply with applicable “know
your customer” and anti-money laundering rules and regulations, including
without limitation, the Patriot Act; and


(iv)    the Borrower shall have transferred all of its assets to the OP other
than those assets the Borrower is permitted to retain in accordance with Section
12.20.(b).


(b)    Immediately upon the effectiveness of the Assumption Transaction and for
so long as this Agreement is in effect, (i) the REIT Entity’s assets shall
consist solely of Equity Interests in the OP or any Wholly Owned Subsidiaries
whose assets consist solely of direct or indirect Equity Interests in the OP
(provided, that the REIT Entity may (A) have cash and other assets of nominal
value incidental to its ownership of such Equity Interests, (B) own certain
other Equity Interests in an aggregate amount not to exceed $50,000,000 and
(C) maintain assets on a temporary or pass-through basis that are held for
subsequent payment of dividends or other Restricted Payments not prohibited by
Section 9.1.(f) or for contribution to any Subsidiary and (ii) neither the REIT
Entity nor any Wholly Owned Subsidiaries whose assets consist solely of direct
or indirect Equity Interests in the OP shall have any liabilities other than
liabilities that would be reflected in consolidated financial statements of the
OP (provided, that the REIT Entity may have (1) other liabilities incidental to
its status as a publicly traded REIT and not constituting liabilities in respect
of Indebtedness for borrowed money, including liabilities associated with
employment contracts, employee benefit matters, indemnification obligations
pursuant to purchase and sale agreements, and other legacy liabilities arising
pursuant to contracts entered into in the ordinary course of business prior to
(and not in contemplation of) the Reorganization, (2) nonconsensual obligations
imposed by operation of Applicable Law, (3) obligations in existence as of the
date of the Reorganization (i) in the form of Nonrecourse Indebtedness
Guarantees and (ii) contingent obligations in relation to ground leases in
respect of which the Borrower was a primary obligor prior to the Reorganization
and (4) other immaterial obligations. If at any time the requirements set forth
in this Section 12.20.(b) are not satisfied, the REIT Entity shall be required
become a Guarantor in accordance with Section 7.13. hereof.


Section 12.21. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;
    
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or




- 99 -
        Execution Version

--------------------------------------------------------------------------------





(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.






  


- 100 -
        Execution Version

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement to
be executed by their authorized officers all as of the day and year first above
written.




 
WASHINGTON REAL ESTATE INVESTMENT TRUST
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Stephen E. Riffee
 
 
 
Name:
Stephen E. Riffee
 
 
 
Title:
Executive Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



















































[Signatures Continued on Next Page]


 

--------------------------------------------------------------------------------





[Signature Page to Term Loan Agreement with Washington Real Estate Investment
Trust]




 
CAPITAL ONE, NATIONAL ASSOCIATION, as
 
Administrative Agent and as a Lender
 
 
 
 
 
 
By:
/s/ Chin Young Song
 
 
 
Name:
Chin Young Song
 
 
Title:
VP
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









 

--------------------------------------------------------------------------------






[Signature Page to Term Loan Agreement with Washington Real Estate Investment
Trust]


 
U.S. BANK NATIONAL ASSOCIATION, as Syndication
 
Agent and as a Lender
 
 
 
 
 
 
By:
/s/ Timothy J. Tillman
 
 
 
Name:
Timothy J. Tillman
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



    








 

--------------------------------------------------------------------------------






[Signature Page to Term Loan Agreement with Washington Real Estate Investment
Trust]




 
BRANCH BANKING AND TRUST COMPANY, as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Steve Whitcomb
 
 
Name:
Steve Whitcomb
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



    






 

--------------------------------------------------------------------------------






[Signature Page to Term Loan Agreement with Washington Real Estate Investment
Trust]




 
THE BANK OF NEW YORK MELLON, as a Lender
 
 
 
 
 
 
 
 
By:
/s/ Carol Murray
 
 
 
Name:
Carol Murray
 
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









 

--------------------------------------------------------------------------------






SCHEDULE I




Commitments


Lender
Commitment Amount
Capital One, National Association


$50,000,000


U.S. Bank National Association


$50,000,000


The Bank of New York Mellon


$25,000,000


Branch Banking and Trust Company


$25,000,000


TOTAL


$150,000,000







 

--------------------------------------------------------------------------------








    
 
Schedule 6.1.(b)
Subsidiaries and Unconsolidated Affiliates


Part I - Subsidiaries


Subsidiaries (* denotes Non-Wholly Owned Subsidiary)
Cascade/Maryland Properties LLC
Munson Hill Towers, L.L.C.
WRIT Frederick Crossing Land, LLC
Frederick Crossing Associates L.C.
Frederick Crossing Retail Associates L.C.
WRIT Frederick Crossing Lease, LLC
WRIT Frederick Crossing Associates, Inc.
SME Rock, LLC
SME Rock Manager, Inc.
 SYN-Rock, LLC
SYN-Rock Manager, Inc.
Trade Rock, LLC
Trade Rock Manager, Inc.
WRIT-Kenmore, LLC
WRIT - 2445 M LLC
WRIT GATEWAY OVERLOOK LLC
WRIT 1140 CT LLC
WRIT Limited Partnership
Real Estate Management, Inc. (REMI)
Washington Parking, Inc.
WRIT Dulles Station, LLC
 Washington Metro, Inc.
WRIT 1227 25th Street LLC
WRIT 8283 Greensboro Drive LLC
WRIT Crimson On Glebe Member LLC
650 N. Glebe, LLC *
WRIT Olney Village Center LLC
WRIT Braddock Office LLC
WRIT Braddock Gateway LLC
WRIT Fairgate LLC
WRIT Yale West LLC
WRIT Paramount LLC



 

--------------------------------------------------------------------------------





WRIT ANC LLC
WRIT 1775 EYE STREET LLC
WRIT SPRING VALLEY LLC
WashREIT Wellington LLC
WashREIT OP LLC
Subsidiaries (* denotes Non-Wholly Owned Subsidiary)
WashREIT OP Sub DC LLC
WashREIT DC REIT LLC
WashREIT 1901 Pennsylvania Ave Grantor Trust Ownership LLC
WashREIT 1901 Pennsylvania Ave Trustee LLC
WashREIT Courthouse Square LLC
WashREIT 515 King St LLC
WashREIT Frederick County Square LLC
WashREIT Wellington Apartments LLC
WashREIT Monument II LLC
WashREIT Park Adams Apartments LLC
WashREIT Roosevelt Towers LLC
WashREIT Randolph Shopping Center LLC
WashREIT Takoma Park Shopping Center LLC
WashREIT Wheaton Park Shopping Center LLC
WashREIT Centre at Hagerstown LLC
WashREIT Westminster Shopping Center LLC
WashREIT Shoppes at Foxchase LLC
WashREIT Bradlee Shopping Center LLC
WashREIT Chevy Chase Metro Center Grantor Trust Ownership LLC
WashREIT Chevy Chase Metro Center Trustee LLC, trustee for
WashREIT Chevy Chase Metro Center Grantor Trust
WashREIT 1776 G St Grantor Trust Ownership LLC
WashREIT 1776 G St Trustee LLC,
trustee for WashREIT 1776 G St Grantor Trust
WashREIT 1220 19th St Grantor Trust Ownership LLC
WashREIT 2000 M St Grantor Trust Ownership LLC
WashREIT Riverside LLC
WashREIT 3801 Connecticut Ave Trust Ownership LLC
WashREIT 3801 Connecticut Ave Trustee LLC



Part II - Unconsolidated Affiliate




None.


 

--------------------------------------------------------------------------------









Schedule 6.1.(f)
Real Estate Assets


Properties
 Location
 Year Acquired
 Major Redevelopment/ Development
Office Buildings
 
 
 
 
1901 Pennsylvania Avenue
Washington, DC
1977
 
 
51 Monroe Street
Rockville, MD
1979
 
 
515 King Street
Alexandria, VA
1992
 
 
 
 
 
 
 
1220 19th Street
Washington, DC
1995
 
 
1600 Wilson Boulevard
Arlington, VA
1997
 
 
Silverline Center (formerly 7900 Westpark)
Tysons, VA
1997
 
 
 
 
 
 
 
 
 
 
 
 
Courthouse Square
Alexandria, VA
2000
 
 
One Central Plaza
Rockville, MD
2001
 
 
1776 G Street
Washington, DC
2003
 
 
 
 
 
 
 
Monument II
Herndon, VA
2007
 
 
2000 M Street, NW
Washington, DC
2007
 
 
2445 M Street, NW
Washington, DC
2008
 
 
925 Corporate Drive (Building E)
Stafford, VA
2010
 
 
1000 Corporate Drive (Building G)
Stafford, VA
2010
 
 
1140 Connecticut Avenue
Washington, DC
2011
 
 
1227 25th Street
Washington, DC
2011
 
 
John Marshall II
Tysons, VA
2011
 
 
Braddock Metro Center
Alexandria, VA
2011
 
 
Fairgate at Ballston
Arlington, VA
2012
 
 
Army Navy Club
Washington, DC
2014
 
 
1775 Eye Street
Washington, DC
2014
 
Retail Centers
 
 
 
 
Takoma Park
Takoma Park, MD
1963
 
 
Westminster
Westminster, MD
1972
 
 
Concord Centre
Springfield, VA
1973
 
 
Wheaton Park
Wheaton, MD
1977
 
 
Bradlee
Alexandria, VA
1984
 
 
Chevy Chase Metro Plaza
Washington, DC
1985
 



 

--------------------------------------------------------------------------------





Properties
 Location
 Year Acquired
 Major Redevelopment/ Development
 
 
 
 
 
 
Shoppes of Foxchase
Alexandria, VA
1994
 
 
Frederick County Square
Frederick, MD
1995
 
 
800 S. Washington Street
Alexandria, VA
1998/2003
 
 
Centre at Hagerstown
Hagerstown, MD
2002
 
 
Frederick Crossing
Frederick, MD
2005
 
 
Randolph Shopping Center
Rockville, MD
2006
 
 
Montrose Shopping Center
Rockville, MD
2006
 
 
Gateway Overlook Shopping Center
Columbia, MD
2010
 
 
Olney Village Center
Olney, MD
2011
 
 
Spring Valley Retail Center
Washington, DC
2014
 
Multifamily Buildings / # units
 
 
 
 
3801 Connecticut Avenue
Washington, DC
1963
 
 
Roosevelt Towers
Falls Church, VA
1965
 
 
Park Adams
Arlington, VA
1969
 
 
 
 
 
 
 
The Ashby at McLean
McLean, VA
1996
 
 
Walker House
Gaithersburg, MD
1996
 
 
Bethesda Hill Apartments
Bethesda, MD
1997
 
 
Bennett Park
Arlington, VA
2007
 
 
Clayborne Apartments
Alexandria, VA
2008
 
 
Kenmore Apartments
Washington, DC
2008
 
 
The Maxwell
Arlington, VA
2011
 
 
The Paramount
Arlington, VA
2013
 
 
Yale West Apartments
Washington, DC
2014
 
 
The Wellington
Arlington, VA
2015
 
 
Riverside Apartments
Alexandria, VA
2016
 





 

--------------------------------------------------------------------------------





Schedule 6.1.(g)
Indebtedness and Liens


Part I - Indebtedness




Indebtedness as of 3/31/2016


Unsecured Debt (in $000s)
 
$743,475
4.95% notes due 10/1/20
$250,000
 
Unsecured Term Loan Facility
$150,000
 
3.95% notes due 10/15/22
$300,000
 
7.25% notes due 02/25/28
$50,000
 
Net Discount/Premiums on notes issued
($2,264)
 
Loan costs, net of amortization
($4,261)
 
Mortgage Notes Payable (in $000s)
 
$333,853
3801 Connecticut Avenue Apartments1
$35,399
 
Walker House Apartments1
$16,531
 
Bethesda Hill Apartments1
$29,099
 
2445 M Street
$100,925
 
Kenmore Apartments
$33,464
 
Olney Village Center
$16,870
 
Yale West
$51,594
 
Army Navy Club Building
$50,664
 
Loan costs, net of amortization
($691)
 
Lines of credit (in $000s)2
 
$215,000
Total Indebtedness (in $000s)
 
$1,292328

1 Paid in full on 6/1/2016.


Part II - Liens
Property
Owner
Lender/Servicer
Amount of secured Debt
($000s)
3801 Connecticut Avenue Apartments
Washington Real Estate Investment Trust
Wells Fargo
$35,399
Walker House Apartments
WRIT Limited Partnership
Wells Fargo
$16,531
Bethesda Hill Apartments
WRIT Limited Partnership
Wells Fargo
$29,099



 

--------------------------------------------------------------------------------





Property
Owner
Lender/Servicer
Amount of secured Debt
($000s)
2445 M Street
WRIT-2445 M, LLC
Greenwich Capital
Financial Products,
Inc.
$100,925
Kenmore Apartments
WRIT-Kenmore, LLC
Wells Fargo
$33,464
Olney Village Center
WRIT Olney Village Center LLC
MetLife
$16,870
Yale West
WRIT Yale West LLC
U.S. Department of Housing and Urban Development
$51,594
Army Navy Club Building
WRIT ANC LLC
MetLife
$50,664









 

--------------------------------------------------------------------------------





Schedule 6.1.(h)
Litigation


None.


 

--------------------------------------------------------------------------------





Schedule 6.1.(n)
Environmental


None.


 

--------------------------------------------------------------------------------





Schedule 6.1.(q)
Affiliate Transactions


None.




 